Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 1 of 209 PageID #:96300




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

AHOLD DELHAIZE USA, INC.,

               Plaintiff,
v.

KOCH FOODS, INCORPORATED;
JCG FOODS OF ALABAMA LLC; JCG            AMENDED COMPLAINT
FOODS OF GEORGIA LLC; KOCH MEAT
CO., INC.; TYSON FOODS, INC.; TYSON      Case No. 1:16-cv-08637
CHICKEN, INC.; TYSON BREEDERS, INC.;              1:18-cv-05351
TYSON POULTRY, INC.; PILGRIM’S
PRIDE CORPORATION; SANDERSON             PUBLIC REDACTED VERSION
FARMS, INC.; SANDERSON FARMS, INC.
(FOODS DIVISION); SANDERSON
FARMS, INC. (PRODUCTION DIVISION);
SANDERSON FARMS, INC. (PROCESSING
DIVISION); HOUSE OF RAEFORD FARMS,
INC.; MAR-JAC POULTRY, INC.; PERDUE
FARMS INC.; PERDUE FOODS LLC;
WAYNE FARMS LLC; FIELDALE                Jury Trial Demanded
FARMS CORPORATION; GEORGE’S,
INC.; GEORGE’S FARMS, INC.;
SIMMONS FOODS, INC.; SIMMONS
PREPARED FOODS, INC.; O.K. FOODS,
INC.; O.K. FARMS, INC.; O.K.
INDUSTRIES, INC.; PECO FOODS INC.;
HARRISON POULTRY, INC.; FOSTER
FARMS, LLC; FOSTER POULTRY
FARMS; CLAXTON POULTRY FARMS,
INC.; MOUNTAIRE FARMS INC.;
MOUNTAIRE FARMS, LLC;
MOUNTAIRE FARMS OF DELAWARE,
INC.; AMICK FARMS, LLC; CASE FOODS,
INC.; CASE FARMS, LLC; CASE FARMS
PROCESSING, INC.; and AGRI STATS,
INC.,

              Defendants.
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 2 of 209 PageID #:96301




                                                           TABLE OF CONTENTS

I.         NATURE OF THE ACTION ................................................................................................. 1
      A.    As Part of an Unlawful Price-Fixing Agreement, Defendants Agreed to Restrict Output
      and Cut Production. .................................................................................................................... 2
      B.   As Part of an Unlawful Price-Fixing Agreement, Defendants Agreed to and Did in Fact
      Manipulate and Artificially Inflate the Georgia Dock. ............................................................... 5
II.        PARTIES ................................................................................................................................ 9
      A.           Plaintiff ............................................................................................................................. 9
      B.           Defendants ...................................................................................................................... 10
           (i)        The Koch Defendants ................................................................................................. 10
           (ii)       The Tyson Defendants ................................................................................................ 10
           (iii)      Pilgrim’s Pride Corporation........................................................................................ 11
           (iv)       The Sanderson Farms Defendants .............................................................................. 12
           (v)        Mar-Jac Poultry, Inc. .................................................................................................. 12
           (vi)       The Perdue Defendants ............................................................................................... 13
           (vii)          Wayne Farms, LLC ................................................................................................. 13
           (viii)         Fieldale Farms Corporation .................................................................................... 13
           (ix)       Harrison Poultry, Inc. ................................................................................................. 14
           (x)        Claxton Poultry Farms, Inc......................................................................................... 14
           (xi)       House of Raeford Farms, Inc. ..................................................................................... 14
           (xii)          The George’s Defendants ....................................................................................... 15
           (xiii)         Simmons Foods....................................................................................................... 15
           (xiv)          The O.K. Foods Defendants.................................................................................... 15
           (xv)           Peco Foods Inc. ....................................................................................................... 16
           (xvi)          Foster Farms............................................................................................................ 16
           (xvii)         The Mountaire Farms Defendants .......................................................................... 17
           (xviii) Amick...................................................................................................................... 17
           (xvx)          The Case Foods Defendants.................................................................................. 178
           (xx)           Agri Stats .............................................................................................................. 179



                                                                               i
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 3 of 209 PageID #:96302




III.        JURISDICTION AND VENUE ........................................................................................ 19
IV.         TRADE AND COMMERCE............................................................................................. 21
V.        FACTUAL ALLEGATIONS ............................................................................................... 22
     A.           Background on the Broiler Chicken Industry. ............................................................... 22
          (i)       Broiler Chicken........................................................................................................... 22
          (ii)      There Is a National Market for Broiler Chicken Worth Billions of Dollars............... 23
     B.           The Broiler Chicken Industry Is Highly Susceptible to Price-Fixing. ........................... 23
          (i)       Broiler Chicken is a Commodity. ............................................................................... 23
          (ii)      The Chicken Industry Is Highly Consolidated and Vertically Integrated. ................. 24
          (iii)     The Broiler Market is Characterized by Inelastic Demand. ....................................... 29
          (iv)      There Are No Significant Substitutes for Broiler Chicken......................................... 30
          (v) The Broiler Industry Has a History of Government Investigations and Collusive
          Actions. ................................................................................................................................. 30
          (vi)      There are High Barriers to Entry in the Broiler Industry. .......................................... 31
          (vii)   Defendants Have Similar Cost Structures and Work Collaboratively to Share Cost
          Information. .......................................................................................................................... 34
     C.     Defendants Had Frequent Opportunities to Conspire and Shared Information Through
     Industry Events and Agri Stats. ................................................................................................ 36
          (i)   Frequent Industry Events Provided a Pretext for Defendants to Meet, Discuss, and
          Agree to Restrict Production and Raise Prices. .................................................................... 36
          (ii) Agri Stats Participated in and Facilitated Defendants’ Conspiracy by Allowing Them
          to Share Detailed Information and Monitor and Enforce Their Unlawful Agreement. ........ 39
          (iii)     Agri Stats Also Facilitated Information Sharing Beyond the Data It Provides. ......... 50
     D.    Defendants Conspired to Cut Production and Raise Prices Beginning at Least as Early
     as 2008. ..................................................................................................................................... 53
          (i)  There Were Consistent Patterns in the Industry Before Defendants’ Conspiracy and
          Production Cuts in 2008........................................................................................................ 53
          (ii) Defendants Announced Production Cuts to Each Other and to Their Investors,
          Communicating Their Commitment to the Conspiracy to One Another. ............................. 55
          (iii) Defendants Closed Plants and Laid Off Workers as Part of Their Conspiracy to
          Restrict Production, Resulting in Long-Term Effects. ......................................................... 63
          (iv)      Defendants’ Joint Efforts to Cut Production Worked and Did in Fact Raise Prices. . 65



                                                                           ii
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 4 of 209 PageID #:96303




 E.     Defendants Continued Their Conspiracy with Another Round of Collective Production
 Cuts in 2011. ............................................................................................................................. 69
    (i)  After The Success of Their 2008 Cuts, Defendants Decided to Continue Restricting
    Supply in 2011. ..................................................................................................................... 69
    (ii) In 2011 and Beyond, Defendants Continued to Covertly Call on Each Other to
    Maintain “Discipline,” i.e., Their Agreed Upon Output Restrictions................................... 69
    (iii) In 2011 and Beyond, Defendants Again Closed Plants and Laid Off Workers as Part
    of Their Conspiracy to Restrict Production. ......................................................................... 75
    (iv) Defendants’ Joint Efforts to Cut Production in 2011 Continued to Work and Raise
    Prices, Leading to Long-Term Effects. ................................................................................. 77
 F. Defendants Collusively and Fraudulently Manipulated the Georgia Dock Benchmark
 Price Index. ............................................................................................................................... 84
    (i)   Background on the Relevant Price Indices: Georgia Dock, USDA Composite, Urner
    Barry, and EMI. .................................................................................................................... 84
    (ii)      The Georgia Dock Pricing Methodology and Its Susceptibility to Manipulation. ..... 86
    (iii) The PMN, the Georgia Dock, and the PMN Advisory Committee Were Created and
    Sustained for the Benefit of the Georgia Dock Defendants and the Broiler Industry. ......... 90
    (iv) The Georgia Poultry Federation’s Role in Creating and Sustaining the Georgia Dock
    for the Benefit of Defendants and the Broiler Industry. ....................................................... 86
    (v) The Georgia Dock Became Ripe for Manipulation. ..................................................... 867
    (vi) The Georgia Dock Price Index Diverged from the USDA Composite and Urner Barry
    Price Indices Beginning in 2011. ........................................................................................ 101
    (vii) The Regulatory Investigation and Demise of the Georgia Dock ................................ 103
    (viii) The Defendants Fraudulently Submitted False and Inflated Quotes to the Poultry
    Market News, Causing the Index to be Artificially High ................................................... 109
    (ix) Defendants Had Both the Motive and Opportunity to Perpetrate the Fraud and
    Specifically Intended To Do So .......................................................................................... 146
    (x) The Georgia Dock Defendants Fraudulently Failed to Inform Plaintiff of Their Control
    Over the Georgia Dock, Their Ability to Manipulate the Georgia Dock, and Their Actual
    Manipulation of the Georgia Dock .................................................................................... 149
    (xi) Georgia Dock Defendants Made Fraudulent Misrepresentations to Plaintiff by Stating
    that the Georgia Dock Reflected the Broiler Chicken Market ............................................ 154
    (xii) Plaintiff Was Harmed by Georgia Dock Defendants’ Fraudulent Submissions,
    Omissions, and Misrepresentations .................................................................................... 156
    (xiii) Defendants Engaged in a Pattern of Racketeering Activity as Part of the Conduct of an
    Enterprise’s Affairs ............................................................................................................. 157

                                                                     iii
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 5 of 209 PageID #:96304




       (xiv) Georgia Dock Defendants Did Not Contract With Plaintiff in Good Faith ............... 159
  G.   Defendants Collusively Adopted Additional Strategies to Reinforce Their
  Conspiracy..... ......................................................................................................................... 119
       (i)   Defendants Collectively Shifted Away from Long-Term Fixed-Price Contracts to
       Cash in on Their Conspiracy............................................................................................... 161
       (ii)      Inter-Defendant Sales. .............................................................................................. 163
       (iii)     Atypical Increases in Defendants’ Exporting of Chickens. ...................................... 166
  H.           The Statute of Limitations Does Not Bar Plaintiff’s Claims. ...................................... 167
       (i)    Plaintiff Did Not Discover and Could Not Have Discovered Defendants’ Conspiracy
       Until 2016. .......................................................................................................................... 167
       (ii)      Defendants Actively Concealed Their Conspiracyannd/or Fraud. ........................... 169
       (iii) Plaintiff’s Claims Were Tolled by the Direct Purchaser Class Action Complaint Filed
       in 2016. ............................................................................................................................... 172
VI.      ANTITRUST IMPACT ................................................................................................... 172
VII.     CLAIMS FOR RELIEF AND CAUSES OF ACTION ................................................... 173
          COUNT I – VIOLATION OF 15 U.S.C. § 1 (AGAINST ALL DEFENDANTS FOR
          OUTPUT RESTRICTION AND PRICE-FIXING)........................................................ 173
          COUNT II – VIOLATION OF 15 U.S.C. § 1 (AGAINST ALL DEFENDANTS FOR
          CONCERTED OUTPUT RESTRICTION – PLEAD IN THE ALTERNATIVE TO
          COUNT I) ....................................................................................................................... 175
          COUNT III – VIOLATION OF 15 U.S.C. § 1 (AGAINST THE GEORGIA DOCK
          DEFENDANTS FOR PRICE-FIXING– PLEAD IN THE ALTERNATIVE TO COUNT
          I) ...................................................................................................................................... 176
          COUNT IV – COMMON LAW FRAUD – BY THE GEORGIA DOC DEFENDANTS
          ....................................................................................................................................... 1757
          COUNT V – BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
          FAIR DEALING (AGAINST ALL GEORGIA DOCK DEFENDANTS) .................... 180
          COUNT VI – NEGLIGENT MISREPRESENTATION BY THE GEORGIA DOCK
          DEFENDANTS (PLEAD IN THE ALTERNATIVE TO COUNT VII) ................... 17581
          COUNT VII – VIOLATION OF GA. CODE ANN. §§ 16-14-4(a) AND 16-14-6
          (GEORGIA RICO) BY THE GEORGIA DOCK DEFENDANTS (ACQUIRING
          MONEY THROUGH RACKETEERING ACTIVITY) ................................................ 184
          COUNT VIII – VIOLATION OF GA. CODE ANN. §§ 16-14-4(b) AND 16-14-6
          (GEORGIA RICO) BY THE GEORGIA DOCK DEFENDANTS (CONDUCTING
          ENTERPRISE THROUGH RACKETEERING ACTIVITY) ....................................... 188

                                                                         iv
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 6 of 209 PageID #:96305




          COUNT IX – VIOLATION OF 18 U.S.C. §§ 1962(c) AND 1964(c) (FEDERAL RICO)
          BY THE GEORGIA DOCK DEFENDANTS ................................................................ 194
          COUNT X – UNJUST ENRICHMENT BY THE GEORGIA DOCK DEFENDANTS
          ......................................................................................................................................... 199
PRAYER FOR RELIEF ............................................................................................................. 200
JURY DEMAND ........................................................................................................................ 201




                                                                         v
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 7 of 209 PageID #:96306




        Plaintiff Ahold Delhaize USA, Inc. (“Plaintiff” or “Ahold Delhaize”) brings this action to

recover damages resulting from an anticompetitive conspiracy and unlawful actions amongst

Broiler chicken producers and related entities to artificially increase the prices of Broiler chicken

sold to retailers in the United States since at least 2008. Plaintiff brings this action against the

Defendants identified below under the federal antitrust laws, Georgia and Federal RICO, and

related common law claims. Plaintiff demands a trial by jury and will seek treble and punitive

damages from Defendants, who are jointly and severally liable, for Plaintiff’s purchases of

Broiler chicken from the conspirators during the relevant time period. For its Amended

Complaint, Plaintiff alleges upon personal knowledge as to itself and its own acts and

experience, and upon information and belief with respect to all other matters, as follows:

I.      NATURE OF THE ACTION

        1.     For at least eight years, a powerful group of American chicken producers

unlawfully conspired in a multifaceted scheme to restrain trade and raise the price of chicken to

supracompetitive heights. The chicken producers’ conspiracy began at least as early as 2008 and

lasted through at least as late as 2016 (generally referred to herein as the “relevant period”).

These    chicken    producers—named       as   Defendants     herein—successfully      implemented

supracompetitive chicken prices on Plaintiff during the relevant period.

        2.     Broiler chickens make up about 98% of all chicken meat sold in the United States,

and the chicken meat industry has over $30 billion in annual wholesale revenue. The industry in

the United States is highly concentrated, allowing a few producers to control supply—together,

Defendants control approximately 90% of the wholesale chicken market. Tyson and Pilgrim’s

Pride are the two largest producers, with market shares around 22% and 17% respectively.

        3.     The Broiler chicken industry has a history of anticompetitive conduct, and this

lawsuit joins others that have challenged Defendants’ most recent conspiracy. In fact, Defendant
                                                 1
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 8 of 209 PageID #:96307




Fieldale Farms Corporation has already settled similar claims by a putative class of direct

purchasers for $2.25 million and by a putative class of commercial and institutional indirect

purchaser plaintiffs for $1.4 million. Further, the Florida Attorney General’s office is currently

investigating at least some of the Defendants for anticompetitive practices.

       4.         During the conspiracy at issue in this lawsuit, Defendants used two methods to

restrain trade: one at the beginning of the distribution chain, and one at the end. On the front end,

they unlawfully agreed to reduce the supply of Broiler chickens in the market, intending to and

actually inflating the price of chicken paid by direct purchasers such as Plaintiff. On the back

end, Defendants colluded to and did in fact manipulate the Georgia Dock price index, artificially

increasing the price for wholesale chicken on Plaintiff and other direct purchasers. Their

manipulation of the Georgia Dock price index was not only a conspiracy; it also constituted

outright fraud,




       A.         As Part of an Unlawful Price-Fixing Agreement, Defendants Agreed to
                  Restrict Output and Cut Production.

       5.         To reduce and restrict output, Defendants conspired to curtail the supply of

chickens in the U.S. market via unprecedented cuts at the top of the supply chain. They jointly

and collusively reduced “breeder flocks” that produce the chickens ultimately slaughtered for

meat consumption.

       6.         Defendants’ collusive output restrictions changed the chicken market in the

United States. Historically, the chicken industry went through boom and bust cycles: in response

to rising prices, producers would increase production, which would then cause an oversupply and

result in a decrease in chicken price.


                                                 2
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 9 of 209 PageID #:96308




        7.      These boom and bust cycles became so expected over decades of experience that

by the 2000’s, an industry saying was that life only held three certainties: death, taxes, “and 3%

more Broilers.”

        8.      In 2008, Defendants changed the face of the chicken industry when they

conspired to restrict output, a process they discussed using the code word “discipline.”

Defendants collectively began cutting production and significantly handicapped their ability to

ramp up production. As part of their conspiracy, Defendants first cut production and breeder

flocks from 2008 to early 2009, and then continued to do so from 2011 to 2012 as the conspiracy

continued into the current decade. Defendants effectively eliminated their ability to meaningfully

increase supply for years.

        9.      As part of their joint efforts to impose supply-side “discipline,” Defendants made

public statements regarding their individual commitments to production cuts as well as calls to

their competitors about the importance of instituting and maintaining “discipline” industry-wide.

Defendants’ public statements on the need for, and benefits of, industry-wide supply “discipline”

marked a significant departure from past industry practice.

        10.     Defendant Agri Stats, Inc. (“Agri Stats”), knowingly facilitated Defendants’

coordinated output restriction scheme, allowing Defendants to monitor and police each other

through detailed reports purchased at significant cost.

        11.     The information available to Defendants in these Agri Stats reports is not the kind

of information that would be disclosed by one competitor to another in a competitive market.

Agri Stats reports include individual rows of facility-level data for over 100 of Defendants’

chicken facilities.




                                                 3
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 10 of 209 PageID #:96309




          12.   While Agri Stats purports to “anonymize” individual producer data in its reports,

it knew that the reports were detailed enough that any reasonably informed producer could

discern the identity of its competitors’ information, including breeder flock numbers, and other

production, capacity, and cost data. Agri Stats reports identify each chicken facility with unique

numbers, including a coding system identifying the region and sub-region, for each chicken

complex, with the cover pages of each sub-regional report identifying by name the companies

whose complexes are covered in the report itself. 1

          13.   Agri Stats’ reports are not publicly available and Defendants closely guard them

from those outside the industry.

          14.   Agri Stats both facilitated and participated in the conspiracy because, among other

things:

                •   Agri Stats’ coding system enabled Defendants’ personnel to decipher, simply
                    by eyeballing the “rows” in a given report, the production, feed, sales and
                    other competitively-sensitive metrics of their competitors, many of whom had
                    complexes “right down the road from” each other in the same Agri Stats sub-
                    region;

                •   Agri Stats’ regular meetings with each Defendant allowed Agri Stats to share
                    production information among the Defendants. For example, mid-level Tyson
                    personnel working at complexes in the Mid-Atlantic region were advised by
                    their complex managers about competitors’ production following quarterly
                    meetings between the Tyson complex managers and Agri Stats account
                    managers; and

                •   Agri Stats account managers created, for each of their Defendant customers, a
                    series of data compilations known as “books,” based on the competitively-
                    sensitive data that a particular Defendant had submitted to Agri Stats. On a
1
 Agri Stats reports include specific data for Defendants’ chicken complexes (listed by producer
and location) including: Upper Mid Atlantic (“Sub-Region 21”), North Carolina (“Sub-Region
22”); Northern Georgia and Tennessee (“Sub-Region 31”); Southern Georgia, Florida and South
Carolina (“Sub-Region 32”); Alabama and Mississippi (sub-regions 41 and 42); lower Arkansas,
Louisiana and Texas (“Sub-Region 51”); upper Arkansas and Missouri (“Sub-Region 52”);
Kentucky, Ohio, Minnesota, Indiana and Wisconsin (“Sub-Region 60”); and California and the
Pacific Northwest (“Region 10)” (which is composed solely of Defendant Foster Farms’ three
complexes).
                                                 4
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 11 of 209 PageID #:96310




                   number of occasions, Agri Stats personnel sent copies of one Defendant’s
                   “books” to other Defendants.

       15.     In early 2009, a leading industry publication noted that chicken “production in the

U.S. used to be just like government spending, it never went down and cutbacks only resulted in

slowing the rate of growth, but not anymore,” because for “the first time in decades, total broiler

production in 2008 remained virtually unchanged from the year before. Watt PoultryUSA 2008

rankings data show the industry’s total weekly ready-to-cook (RTC) production at 724.05

million pounds, just slightly more than the 723.71 million RTC pounds per week reported at the

end of 2007.” (Emphasis added).

       B.      As Part of an Unlawful Price-Fixing Agreement, Defendants Agreed to and
               Did in Fact Manipulate and Artificially Inflate the Georgia Dock.

       16.     A second component of Defendants’ conspiracy to unlawfully increase and

maintain chicken prices was the manipulation and artificial inflation of prices on the “Georgia

Dock,” a weekly benchmark price compiled and published by the Poultry Market News division

(the “PMN”) of the Georgia Department of Agriculture (the “GDA”). The Georgia Dock was

widely used by chicken producers as a pricing component of their sales during the relevant

period. Unlike other price indices available to chicken buyers, the Georgia Dock price index was

a self-reported number from a group of nine chicken producers, referred to herein as the

“Georgia Dock Defendants.” Senior executives from eight of the nine Georgia Dock Defendants

were members of a private sector “Poultry Market News Advisory Committee,” playing a key

role in establishing and overseeing the Georgia Dock benchmark price.

       17.     Beginning in no later than early 2011, the Georgia Dock price index began to

behave differently than other price indices for comparable products. In particular, although the

Georgia Dock had historically been highly correlated with price indices compiled by Urner Barry

(a commodity price reporting service) and the USDA, that correlation began to dissolve in 2011.

                                                5
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 12 of 209 PageID #:96311




The Georgia Dock set upon an upward trajectory that was divorced from market realities. Over

time periods when the Urner Barry and USDA price indices decreased, the Georgia Dock stayed

flat or increased. This divergence continued and became especially pronounced in 2015.

       18.    Although discovery is ongoing, discovery to date has revealed what caused the

Georgia Dock price index to behave in this manner:




       19.




       20.




                                              6
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 13 of 209 PageID #:96312




      21.



      22.




      23.




      24.




                                        7
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 14 of 209 PageID #:96313




       25.     These are just a few of the many examples discussed in this Amended Complaint.

Plaintiff was not in possession of this information about Defendants’ fraudulent submissions

until after filing its original Complaint and participating in recent discovery.

       26.     In addition to their fraudulent submissions to the PMN, all of the Georgia Dock

Defendants that sold chicken to Plaintiff fraudulently misrepresented, omitted, and failed to

disclose critical, non-public information about the Georgia Dock.




       27.




       28.     Following intense scrutiny by regulators and by the news media over allegations

of manipulation, the GDA suspended reporting the Georgia Dock index in November 2016. The




                                                  8
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 15 of 209 PageID #:96314




Antitrust Section of the Florida Attorney General’s office is currently investigating the chicken

industry for anticompetitive practices, including the manipulation of the Georgia Dock.

II.    PARTIES

       A.      Plaintiff

       29.     Plaintiff Ahold Delhaize USA, Inc. is a Delaware corporation with a principal

place of business in Quincy, Massachusetts. Ahold Delhaize brings this action on its own behalf

and on behalf of its assignors (including, without limitation, Delhaize America, LLC; Food Lion,

LLC; Hannaford Bros. Co., LLC; Bottom Dollar Food Northeast, LLC; Retained Subsidiary

One, LLC; Delhaize America Distribution, LLC; Ahold U.S.A., Inc.; Giant Food Stores, LLC;

Giant of Maryland LLC; Peapod, LLC; The Stop & Shop Supermarket Company LLC; Retail

Business Services LLC; and C & S Wholesale Grocers, Inc.), each of which directly purchased

Broiler chicken from one or more Defendants and their co-conspirators during the relevant

period. The references in this Amended Complaint to “Ahold Delhaize” or “Plaintiff” includes

Ahold Delhaize’s assignors.

       30.     Ahold Delhaize is the direct or indirect parent company of several local retail

companies (including, without limitation, Food Lion, Giant Martin’s, Giant Food, Hannaford,

Peapod, Stop & Shop, Bottom Dollar, Harvey’s, and Sweetbay) that own and operate retail

grocery businesses and sell and sold Broiler chicken and other products. During the time relevant

to Plaintiff’s claims, Plaintiff directly purchased Broiler chicken in the United States from one or

more of the Defendants and/or their co-conspirators and sustained injury and damage to its

business as a proximate result of the antitrust violations and other unlawful activities alleged in

this Amended Complaint.




                                                 9
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 16 of 209 PageID #:96315




       B.      Defendants

               (i)     The Koch Defendants

       31.     Defendant Koch Foods, Incorporated is a privately held Delaware corporation

headquartered in Park Ridge, Illinois.

       32.     Defendant JCG Foods of Alabama LLC is an Alabama limited liability company

headquartered in Park Ridge, Illinois and is a wholly owned subsidiary of Defendant Koch

Foods, Incorporated.

       33.     Defendant JCG Foods of Georgia LLC is a Georgia limited liability company

headquartered in Park Ridge, Illinois and is a wholly owned subsidiary of Defendant Koch

Foods, Incorporated.

       34.     Defendant Koch Meat Co., Inc. is an Illinois corporation headquartered in Park

Ridge and is a wholly owned subsidiary of Defendant Koch Foods, Incorporated.

       35.     Defendants Koch Foods, Incorporated, JCG Foods of Alabama LLC, JCG Foods

of Georgia LLC and Koch Meat Co., Inc. (collectively, “Koch”) report detailed data to Agri Stats

and receive Agri Stats reports.

       36.     Koch, through JCG Foods of Georgia LLC, was one of nine chicken producers

that submitted false and artificially inflated price quotes to the GDA until the Georgia Dock price

index stopped being published in late November 2016. Its vice president of sales served on the

Georgia Dock Advisory Committee. Koch is a Georgia Dock Defendant.

               (ii)    The Tyson Defendants

       37.     Defendant Tyson Foods, Inc. is a publicly held Delaware corporation

headquartered in Springdale, Arkansas.

       38.     Defendant Tyson Chicken, Inc. is a Delaware corporation headquartered in

Springdale, Arkansas and is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

                                                10
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 17 of 209 PageID #:96316




        39.      Defendant Tyson Breeders, Inc. is a Delaware corporation headquartered in

Springdale, Arkansas and is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

        40.      Defendant Tyson Poultry, Inc. is a Delaware corporation headquartered in

Springdale, Arkansas and is a wholly owned subsidiary of Defendant Tyson Foods, Inc.

        41.      Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc. and

Tyson Poultry, Inc. (collectively, “Tyson”) report detailed data to Agri Stats and receive Agri

Stats reports.

        42.      Tyson was one of nine chicken producers that submitted false and artificially

inflated price quotes to the GDA until the Georgia Dock price index stopped being published in

late November 2016. One of Tyson’s plant managers served on the Georgia Dock Advisory

Committee. Tyson is a Georgia Dock Defendant.

                 (iii)   Pilgrim’s Pride Corporation

        43.      Defendant Pilgrim’s Pride Corporation (“Pilgrim’s Pride”) is a publicly held

Delaware corporation headquartered in Greeley, Colorado.

        44.      Pilgrim’s Pride reports detailed data to Agri Stats and receives Agri Stats reports.

        45.      Pilgrim’s Pride was one of nine chicken producers that submitted false and

artificially inflated price quotes to the GDA until the Georgia Dock price index stopped being

published in late November 2016. Its executive vice president of sales and operations served on

the Georgia Dock Advisory Committee. Pilgrim’s Pride is a Georgia Dock Defendant.

        46.      Defendant Pilgrim’s Pride filed for bankruptcy in 2008. Defendant Pilgrim’s

Pride is liable for all conspiratorial and unlawful acts undertaken while it was in bankruptcy

proceedings and when it participated in the conspiracy and other conduct alleged herein

following its discharge from bankruptcy on December 29, 2009.



                                                  11
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 18 of 209 PageID #:96317




              (iv)      The Sanderson Farms Defendants

       47.    Defendant Sanderson Farms, Inc. is a publicly held Mississippi corporation

headquartered in Laurel, Mississippi.

       48.    Defendant Sanderson Farms, Inc. (Foods Division) is a Mississippi corporation

headquartered in Laurel, Mississippi and is a wholly owned subsidiary of Defendant Sanderson

Farms, Inc.

       49.    Defendant Sanderson Farms, Inc. (Production Division) is a Mississippi

corporation headquartered in Laurel, Mississippi and is a wholly owned subsidiary of Defendant

Sanderson Farms, Inc.

       50.    Defendant Sanderson Farms, Inc. (Processing Division) is a Mississippi

corporation headquartered in Laurel, Mississippi and is a wholly owned subsidiary of Defendant

Sanderson Farms, Inc.

       51.    Defendants Sanderson Farms, Inc., Sanderson Farms, Inc. (Foods Division),

Sanderson Farms, Inc. (Production Division) and Sanderson Farms, Inc. (Processing Division)

(collectively, “Sanderson Farms”) report detailed data to Agri Stats and receive Agri Stats

reports.

       52.    Sanderson Farms was one of nine chicken producers that submitted false and

artificially inflated price quotes to the GDA until the Georgia Dock price index stopped being

published in late November 2016. Sanderson Farms is a Georgia Dock Defendant.

              (v)       Mar-Jac Poultry, Inc.

       53.    Defendant Mar-Jac Poultry, Inc. (“Mar-Jac”) is a Georgia corporation

headquartered in Gainesville, Georgia.

       54.    Mar-Jac reports detailed data to Agri Stats and receives Agri Stats reports.



                                                12
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 19 of 209 PageID #:96318




       55.     Mar-Jac was one of the nine chicken producers that submitted false and

artificially inflated price quotes to the GDA until the Georgia Dock price index stopped being

published in late November 2016. Its vice president of operations served on the Georgia Dock

Advisory Committee. Mar-Jac is a Georgia Dock Defendant.

               (vi)    The Perdue Defendants

       56.     Defendant Perdue Farms Inc. is a privately held Maryland corporation

headquartered in Salisbury, Maryland.

       57.     Defendant Perdue Foods LLC is a privately held Maryland limited liability

company headquartered in Salisbury, Maryland and is a subsidiary of Defendant Perdue Farms,

Inc.

       58.     Defendants Perdue Farms Inc. and Perdue Foods LLC (collectively, “Perdue”)

report detailed data to Agri Stats and receive Agri Stats reports.

               (vii)   Wayne Farms, LLC

       59.     Defendant Wayne Farms, LLC (“Wayne Farms”) is a Delaware limited liability

company headquartered in Oakwood, Georgia.

       60.     Wayne Farms reports detailed data to Agri Stats and receives Agri Stats reports.

       61.     Wayne Farms was one of the nine chicken producers that submitted false and

artificially inflated price quotes to the GDA until the Georgia Dock price index stopped being

published in late November 2016. Its vice president of fresh sales served on the Georgia Dock

Advisory Committee. Wayne Farms is a Georgia Dock Defendant.

               (viii) Fieldale Farms Corporation

       62.     Defendant Fieldale Farms Corporation (“Fieldale”) is a privately held Georgia

corporation headquartered in Baldwin, Georgia.

       63.     Fieldale reports detailed data to Agri Stats and receives Agri Stats reports.

                                                 13
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 20 of 209 PageID #:96319




       64.    Fieldale was one of nine chicken producers that submitted false and artificially

inflated price quotes to the GDA until the Georgia Dock price index stopped being published in

late November 2016. Its owner and CEO also served on the Georgia Dock Advisory Committee.

Fieldale is a Georgia Dock Defendant.

              (ix)    Harrison Poultry, Inc.

       65.    Defendant Harrison Poultry, Inc. (“Harrison”) is a Georgia corporation

headquartered in Bethlehem, Georgia.

       66.    Harrison reports detailed data to Agri Stats and receives Agri Stats reports.

       67.    Harrison was one of the nine chicken producers that submitted false and

artificially inflated price quotes to the GDA until the Georgia Dock price index stopped being

published by the GDA in late November 2016. Its owner and CEO served on the Georgia Dock

Advisory Committee. Harrison is a Georgia Dock Defendant.

              (x)     Claxton Poultry Farms, Inc.

       68.    Defendant Claxton Poultry Farms, Inc. (“Claxton”) is a Georgia corporation

headquartered in Claxton, Georgia.

       69.    Claxton reports detailed data to Agri Stats and receives Agri Stats reports.

       70.    Claxton was one of nine chicken producers that submitted false and artificially

inflated price quotes to the GDA until the Georgia Dock price stopped being published in late

November 2016. Its CEO served on the Georgia Dock Advisory Committee. Claxton is a

Georgia Dock Defendant.

              (xi)    House of Raeford Farms, Inc.

       71.    Defendant House of Raeford Farms, Inc. (“Raeford”) is a privately held North

Carolina corporation headquartered in Rose Hill, North Carolina.

       72.    Raeford reports detailed data to Agri Stats and receives Agri Stats reports.

                                               14
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 21 of 209 PageID #:96320




               (xii)   The George’s Defendants

       73.     Defendant George’s, Inc. is a privately held Arkansas corporation headquartered

in Springdale, Arkansas.

       74.     Defendant George’s Farms, Inc. is a privately held Arkansas corporation

headquartered in Springdale, Arkansas and is a wholly owned subsidiary of George’s, Inc.

       75.     Defendants George’s, Inc. and George’s Farms, Inc. (collectively, “George’s”)

report detailed data to Agri Stats and receive Agri Stats reports.

               (xiii) Simmons Foods

       76.     Defendant Simmons Foods, Inc. is a privately held Arkansas corporation

headquartered in Siloam Springs, Arkansas.

       77.     Simmons Prepared Foods, Inc. is a privately held Arkansas company

headquartered in Siloam Springs, Arkansas and is a wholly-owned subsidiary of Simmons

Foods, Inc. During the relevant period, Simmons Foods, Inc. exclusively sold the chicken it

produced to Simmons Prepared Foods, Inc., which in turn resold the chicken in various forms to

its customers. Simmons Prepared Foods, Inc. and/or its predecessors, wholly-owned or

controlled subsidiaries, or affiliates was engaged in the processing, distribution, sale, pricing,

and/or marketing of Broilers, directly or through its wholly-owned or controlled affiliates, to

purchasers in the United States. Defendants Simmons Foods, Inc. and Simmons Prepared Foods,

Inc. are collectively referred to as “Simmons” or “Simmons Foods.”

       78.     Simmons Foods reports detailed data to Agri Stats and receives Agri Stats reports.

               (xiv)   The O.K. Foods Defendants

       79.     Defendant O.K. Foods, Inc. is an Arkansas corporation headquartered in Fort

Smith, Arkansas.



                                                 15
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 22 of 209 PageID #:96321




       80.     O.K. Farms, Inc. is an Arkansas corporation headquartered in Fort Smith,

Arkansas and is a wholly owned subsidiary of Defendant O.K. Foods, Inc.

       81.     O.K. Industries, Inc. is an Arkansas corporation headquartered in Fort Smith,

Arkansas and is a wholly owned subsidiary of Defendant O.K. Foods, Inc.

       82.     Defendants O.K. Foods, Inc., O.K. Farms, Inc. and O.K. Industries, Inc.

(collectively, “O.K. Foods”), which are subsidiaries of the Mexican poultry conglomerate

Industrias Bachoco, report detailed data to Agri Stats and receive Agri Stats reports.

               (xv)    Peco Foods Inc.

       83.     Defendant Peco Foods Inc. (“Peco Foods”) is a privately held Alabama

corporation headquartered in Tuscaloosa, Alabama.

       84.     Peco Foods reports detailed data to Agri Stats and receives Agri Stats reports.

               (xvi)   Foster Farms

       85.     Defendant Foster Farms, LLC is a privately held California corporation

headquartered in Livingston, California.

       86.     Defendant Foster Poultry Farms is a privately held California corporation

headquartered in Livingston, California and is a related entity of Foster Farms, LLC. During the

relevant period, Foster Poultry Farms and/or its predecessors, wholly-owned or controlled

subsidiaries, or affiliates was engaged in the processing, distribution, sale, pricing, and/or

marketing of Broilers, directly or through its wholly-owned or controlled affiliates, to purchasers

in the United States. Defendants Foster Farms, LLC and Foster Poultry Farms are collectively

referred to as “Foster.”

       87.     Foster reports detailed data to Agri Stats and receives Agri Stats reports.




                                                16
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 23 of 209 PageID #:96322




               (xvii) The Mountaire Farms Defendants

       88.     Defendant Mountaire Farms Inc. is a privately held Delaware corporation

headquartered in Millsboro, Delaware.

       89.     Defendant Mountaire Farms, LLC is a privately held Arkansas limited liability

company headquartered in Little Rock, Arkansas and is a wholly owned subsidiary of Defendant

Mountaire Farms Inc.

       90.     Defendant Mountaire Farms of Delaware, Inc. is a privately held Delaware

corporation headquartered in Millsboro, Delaware and is a wholly owned subsidiary of

Defendant Mountaire Farms Inc.

       91.     Defendants Mountaire Farms Inc., Mountaire Farms, LLC and Mountaire Farms

of Delaware, Inc. (collectively, “Mountaire Farms”) report detailed data to Agri Stats and receive

Agri Stats reports.

               (xviii) Amick

       92.     Defendant Amick Farms, LLC (“Amick”) is a privately held Delaware limited

liability company headquartered in Batesburg-Leesville, South Carolina that has facilities in

South Carolina, Maryland, and Delaware.

       93.     Amick Farms is a wholly-owned subsidiary of OSI Group, LLC, a privately held

Delaware corporation headquartered in Aurora, Illinois.

       94.     Defendant Amick reports detailed data to Agri Stats and receives Agri Stats

reports.

               (xix)   The Case Foods Defendants

       95.     Defendant Case Foods, Inc. is a privately held Delaware corporation

headquartered in Troutman, North Carolina.



                                               17
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 24 of 209 PageID #:96323




       96.     Defendant Case Farms, LLC is a privately held Delaware limited liability

company headquartered in Troutman, North Carolina with facilities and operations in Ohio and

North Carolina. Case Farms, LLC is a wholly-owned subsidiary of Case Foods, Inc.

       97.     Defendant Case Farms Processing, Inc. is a privately held North Carolina

corporation headquartered in Troutman, North Carolina with facilities and operations in North

Carolina. Case Farms Processing, Inc. is a wholly-owned subsidiary of Case Foods, Inc.

       98.     Defendants Case Foods, Inc.; Case Farms, LLC; and Case Farms Processing, Inc.

are collectively referred to as “Case Foods.”

       99.     Defendant Case Foods reports detailed data to Agri Stats and receives Agri Stats

reports.

       100.    All of the above-named Defendants are collectively referred to as “Defendants” in

this Amended Complaint. Defendants are horizontal competitors in the United States chicken

market. Defendants and their co-conspirators, directly and through their wholly owned or

controlled affiliates, produced and sold chicken throughout the United States, including in this

District, at prices that were artificially inflated as a result of their conspiracy and other unlawful

conduct alleged in this Amended Complaint.

       101.    All of Defendants’ wrongful actions described in this Amended Complaint are

part of, and in furtherance of, the unlawful conduct alleged herein, and were authorized, ordered,

and/or engaged in by Defendants’ various officers, agents, employees, or other representatives

within the course and scope of their duties and employment, or with Defendants’ actual, apparent

or ostensible authority. Defendants used the instrumentalities of interstate commerce to facilitate

their unlawful conduct, and their conduct was within the flow of, was intended to, and did have,

a substantial effect on the interstate commerce of the U.S., including in this District.



                                                 18
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 25 of 209 PageID #:96324




               (xx)    Agri Stats

       102.    Defendant Agri Stats is an Indiana corporation headquartered in Fort Wayne,

Indiana, and a subsidiary of Eli Lilly & Co., a publicly-held Indiana corporation headquartered in

Indianapolis. Agri Stats produces reports on the Broiler industry available via paid subscription.

       103.    Agri Stats is a co-conspirator of the Defendants and has knowingly played an

important and active role in Defendants’ collusive scheme detailed in this Amended Complaint.

All of Agri Stats’ wrongful actions described in this Amended Complaint are part of, and in

furtherance of, the unlawful conduct alleged herein, and were authorized, ordered, or engaged in

by Agri Stats’ various officers, agents, employers or other representatives while actively engaged

in the management and operation of Agri Stats’ business affairs within the course and scope of

their duties and employment, or with Agri Stats’ actual, apparent or ostensible authority. Agri

Stats used the instrumentalities of interstate commerce to facilitate the conspiracy alleged herein,

and its conduct was within the flow of, was intended to, and did have, a substantial effect on the

interstate commerce of the U.S., including in this District.

       104.    A representative from Agri Stats was elected to the board of the National Chicken

Council (“NCC”), one of the industry’s most important trade associations, in 2008 and 2010—

two key periods in the conspiracy alleged in this Amended Complaint. Several Defendants,

including Wayne Farms and Pilgrim’s Pride, also have hired former Agri Stats executives to

work in senior sales positions, and Agri Stats employs or has employed several former

executives of the Defendants. All of these facts highlight the unique and symbiotic relationship

between Agri Stats and the chicken-producer Defendants.

III.   JURISDICTION AND VENUE

       105.    This action arises under Section 1 of the Sherman Act, 15 U.S.C. § 1, and Section

4 of the Clayton Act, 15 U.S.C. § 15(a); the Georgia Racketeer Influenced and Corrupt

                                                 19
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 26 of 209 PageID #:96325




Organizations Act (“Georgia RICO”), Ga. Code Ann. § 16-14-1 et seq.; and the Federal

Racketeer Influenced and Corrupt Organizations Act (“Federal RICO”), 18 U.S.C. § 1961 et seq.

Plaintiff also assert claims for common-law fraud, negligent misrepresentation, breach of implied

covenant of good faith and fair dealing, and unjust enrichment.

       106.    Plaintiff seeks to recover treble damages (under the federal antitrust laws, Georgia

RICO, and Federal RICO), punitive damages (for Georgia RICO and common-law fraud), costs

of suit, and reasonable attorneys’ fees for the injuries sustained by Plaintiff resulting from

Defendants’ racketeering activities and illegal conspiracy to restrain trade.

       107.    The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337(a), 1407,

and 15 U.S.C. § 15. This Court has supplemental jurisdiction over the state-law causes of action

asserted herein pursuant to 28 U.S.C. § 1367 because those causes of action arise from the same

set of operative facts as the federal causes of action—in particular, the facts surrounding certain

Defendants’ conduct related to the Georgia Dock price index.

       108.    Venue is proper in this District under 15 U.S.C. § 15(a), 15 U.S.C. § 22, and 28

U.S.C. §§ 1391(b) because Defendants resided, transacted business, were found, or had agents in

this District during the relevant period, and because a substantial portion of Defendants’ alleged

wrongful conduct affecting interstate trade and commerce was carried out in this District. In

addition, Defendants have already submitted to the jurisdiction and venue of this Court.

       109.    Defendants are amenable to service of process under Fed. R. Civ. P. 4(k)(1)(A)

and the Illinois long-arm statute, 734 Ill. Comp. Stat. 5/2-209, because each Defendant has

transacted business in this State and because the Illinois long-arm statute extends jurisdiction to

the limits of Due Process, and each Defendant has sufficient minimum contacts with the State of

Illinois to satisfy Due Process.



                                                 20
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 27 of 209 PageID #:96326




        110.    This Court has personal jurisdiction over each Defendant because each Defendant

has transacted business, maintained substantial contacts, or committed overt acts in furtherance

of its illegal scheme and conspiracy throughout the United States, including in this District. The

alleged scheme and conspiracy have been directed at, and had the intended effect of, causing

injury to persons and entities residing in, located in, or doing business throughout the United

States, including in this District.

        111.    This Court also has personal jurisdiction over the Defendants because each of

them knew, or should have known, that because the Georgia Dock index price was used to price

chicken sold in Illinois and nationwide, their participation in the manipulation of the Georgia

Dock would have effects on the price of chicken purchased in Illinois based on the Georgia Dock

price index. The alleged scheme, conspiracy, and fraud have been directed at, and had the

intended effect of, causing injury to persons and entities residing in, located in, or doing business

in the State of Illinois.

IV.     TRADE AND COMMERCE

        112.    Defendants’ conduct, as described in this Amended Complaint, was within the

flow of, intended to, and did have a substantial effect on, the interstate commerce of the United

States, including in this District.

        113.    During the relevant period, Defendants produced, sold and shipped chicken in a

continuous and uninterrupted flow of interstate commerce. The conspiracy and other unlawful

acts in which Defendants participated had a direct, substantial, and reasonably foreseeable effect

on interstate commerce, including commerce in Illinois.

        114.    During the relevant period, each Defendant, or one or more of its affiliates, used

the instrumentalities of interstate commerce to join or effectuate their conspiracy and fraudulent

scheme.
                                                 21
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 28 of 209 PageID #:96327




V.     FACTUAL ALLEGATIONS

       115.    All of the above allegations are hereby incorporated as if fully set forth herein.

       A.      Background on the Broiler Chicken Industry.

               (i)    Broiler Chicken.

       116.    A Broiler is a chicken slaughtered before 10-13 weeks that is raised for meat

consumption; within the industry they are also referred to as “fryers.” 2 Throughout this Amended

Complaint we refer to them and their meat as “Broilers” or “chicken.”

       117.    Broiler chicken can be sold in a variety of forms, for example, whole or in parts,

fresh or frozen, raw or cooked, and alone or in a value-added product. However, as used in this

Amended Complaint, the term excludes chicken grown, processed and sold according to halal,

kosher, free-range, or organic standards.

       118.    Prices for Broilers sold in the United States are quoted in whole bird or

disassembled parts, with adjustments for transportation, product form (taking into consideration

degree of processing or added value, i.e., boneless chicken), and packaging at the time of sale.

       119.    About 50–70% of Broilers are sold under contract with a customer, about 10–20%

are sold on the spot market, and roughly 17–20% are exported.

       120.    Plaintiff purchases chicken from Defendants pursuant to contracts and on the spot

market and did so throughout the relevant period.

       121.    The prices for certain of Defendants’ chicken sales were based on benchmark

price indices, including the Georgia Dock whole-bird price, which was one of three benchmark

price indices used by chicken buyers until early 2017.

2
  Midway through the relevant period, the USDA’s Food Safety and Inspection Service lowered
the age definitions for Broilers from 13 weeks to the current 10 weeks. See 9 C.F.R. 381.170
(2014) (also declining to establish separate definitions of “broiler” and “fryer” chickens). Thus,
before January 1, 2014, the definition of a Broiler was a chicken slaughtered before 13 weeks
raised to be meat.
                                                22
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 29 of 209 PageID #:96328




               (ii)    There Is a National Market for Broiler Chicken Worth Billions of Dollars.

       122.    There is a single national market for Broilers in the United States.

       123.    Broiler chicken is a multi-billion dollar industry. According to the U.S. Poultry &

Egg Association, the value of wholesale U.S. Broilers produced was $25.9 billion in 2016, $28.7

billion in 2015, and $32.7 billion in 2014. The market value varied between $21.8 and $30.7

billion from 2008–2013.

       B.      The Broiler Chicken Industry Is Highly Susceptible to Price-Fixing.

               (i)     Broiler Chicken is a Commodity.

       124.    Chicken is a commodity product. A 2012 report by Focus Management Group

confirmed that chicken “is a commodity product with little or no product differentiation based on

the processors.” The CEO of Defendant Pilgrim’s Pride agrees, recently stating that “the chicken

business per se is a commodity business.” Defendants’ methods of production are nearly

identical, and Broilers are substantially similar across all of Defendants’ brands. In fact,

Defendants themselves illustrate the interchangeability of their products because, as detailed

below, they have purchased chicken from each other (and then likely resold it) to soak up excess

supply in the market to further their conspiracy. Further, almost all producers opt to have the

USDA grade their chicken and sell USDA “Grade A” chicken, meaning that there is very little

differentiation between the products that different producers sell.

       125.    In a commodity market, sellers generally have to compete on price rather than

other attributes, like product quality or customer service. Absent collusion, Defendants would

compete on price, and in doing so would make supply decisions that would impact the market

price for chicken. While an individual chicken producer would generally have the incentive to

increase production to maximize profits, that increased production would reduce the profitability



                                                23
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 30 of 209 PageID #:96329




of the industry as a whole. In the chicken industry, then, producers have the incentive to

unlawfully agree to reduce supply and fix prices.

               (ii)    The Chicken Industry Is Highly Consolidated and Vertically Integrated.

       126.    During the relevant period, Defendants collectively controlled nearly 90% of the

national chicken market.

       127.    The Broiler industry is almost entirely vertically integrated, with chicken

companies (known as “integrators”) owning or tightly controlling each aspect of breeding,

hatching, rearing, feeding, processing, and selling.

       128.    The chicken industry uses contract farmers to raise chicks to slaughter-ready

Broilers. These contract farmers remain under ownership and control of the integrator, which

closely controls the process: integrators provide chicks and feed to the contract farmers, monitor

the chickens during their “grow out” period of about 6–7 weeks, and then pick up the chickens at

the end of the grow out period. The chickens are then brought to an integrator-owned

slaughterhouse/processing plant. Some chickens are further processed by integrators into value-

added specialty products (for example, chicken fingers or chicken nuggets).

       129.    The graphic below shows the typical operation of a vertically integrated poultry

firm, illustrating how integrators have complete control over supply:




                                                 24
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 31 of 209 PageID #:96330




       130.    A former expert witness for Tyson noted the following in a 2010 paper prepared

in connection with a workshop that the USDA and DOJ held to explore competition issues in the

agriculture sector: “[i]n the poultry industry vertical coordination allows integrators to manage

excess capacity to manage price. Integrators can minimize the effect on producers by increasing

the time between collection and delivery of birds or reducing the number of flocks per year

rather than terminating grower contracts in much the same way the USDA requires all

commodity program recipients to adhere to acreage reduction program guidelines and grower

associations require members to cut back marketable output.”

       131.    At the top of the supply chain are primary breeder companies, which own a

“biological lock” on their Broiler lines and tightly control the genetic strain of chickens bred for

meat, which produce desirable traits including a large breast. They own the great-grandparent

and grandparent birds that produce breeding birds (called “multiplier” or “parent” flocks). Eggs

from these “multiplier flocks” hatch and become the Broiler chickens that integrators slaughter

and sell. The integrators have “multiplier farms” to produce eggs that are then taken to

incubators at a hatchery owned by the integrator.
                                                25
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 32 of 209 PageID #:96331




       132.    Nearly all U.S. chicken producers now rely on three global genetics

conglomerates: Cobb-Vantress, which is owned by Tyson, Aviagen, and Hubbard Breeders,

which is now a subsidiary of Aviagen. In 2006, four primary breeder companies supplied 98% of

the U.S. and 80% of the world supply of Broilers. But there has been even further consolidation

recently: the Tyson-owned Cobb-Vantress purchased key assets of the Perdue-owned Heritage in

2014, and Aviagen purchased Hubbard Breeders in 2017 as mentioned above. Tyson’s Cobb-

Vantress subsidiary has approximately 50% market share.

       133.    When Perdue sold its primary breeder company to Tyson, it issued a press release

that stated that “[w]ith the outstanding exception of the Cobb-Vantress enterprise owned by

Tyson Foods, no producer has managed to effectively compete using an in-company breeding

program against a multinational primary breeder. To be cost effective a genetics program based

on index selection incorporating the measurement of significant traits and applying sophisticated

molecular markers and field testing requires a magnitude of scale exceeding the capacity of

individual producers.”

       134.    Tyson’s ownership and control of one of the three main primary breeding

companies provides it with exceptional leverage over other Defendants because their business is

dependent on a supply of primary breeders and they do not have many other options. Tyson has

control over Cobb-Vantress’ unique Broiler genetic lines, with desirable qualities like high

conversion rates of feed into meat. It can also use Cobb-Vantress to provide inferior, sick, or an

insufficient number of breeder birds to a competitor who chooses not to go along with the

conspiracy alleged in this Amended Complaint.

       135.    Of course, primary breeders are not the only companies consolidating in the

chicken industry. In November 2013, USDA reported that “[d]uring the past 16 years, firms in



                                               26
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 33 of 209 PageID #:96332




the Broiler industry continued to decrease in number and grow in size, thereby gaining further

economies of scale and scope in processing and marketing . . . 55 federally inspected broiler

firms operated in 1995, compared with 41 firms in 2010.”

       136.   The chicken industry has steadily consolidated over decades, as tracked by Watt

PoultryUSA and shown in the graphic below:




       137.   The trend towards consolidation has continued in recent years, squeezing out

small producers as the top companies gain market share, as tracked by Watt PoultryUSA and

shown in the graphic below:




                                             27
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 34 of 209 PageID #:96333




       138.   Defendants controlled 88.8% of Broiler production in the United States in 2015 as

shown in the graphic below. Defendants have generally experienced stable market share with

few exceptions (including Pilgrim’s Pride’s bankruptcy and Koch’s purchase of new plants).




       139.   Even these numbers may be under-representative of the actual control the top

producers exert over the industry. Defendants engage in a “de facto” consolidation whereby they

acquire nearly complete control over seemingly independent, smaller companies through co-

packing contracts that allow the large producers to buy all of a smaller producer’s chicken and

                                              28
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 35 of 209 PageID #:96334




market it under the large producer’s name. This de facto consolidation results in “zombie”

companies that are separate entities on paper, but are actually controlled by Defendants. Tyson

has co-packing arrangements with a number of smaller producers where Tyson either (1)

purchases the smaller producer’s entire production of Broiler chicken, including dark meat, or

(2) purchases all of the smaller producer’s white meat and encourages it to remove its dark meat

from the United States market by exporting it.

       140.    Upon information and belief, Defendants’ co-packing contracts with smaller

producers are typically two to five years in length. Defendants can pressure smaller producers to

limit their production—even where the co-packing arrangement only covers 10–20% of a smaller

producer’s overall supply. Co-packing contracts give Defendants control over most aspects of

smaller producers’ production, including the breeds of bird smaller producers grow, what feed

they use, and how many birds are grown. Defendants also require exacting specifications for

processing, and Defendants’ own employees are involved in and supervise the co-packer’s

slaughtering and processing.

       141.    Upon information and belief, the purpose and/or effect of Defendants’ co-packing

arrangements is to avoid scrutiny from antitrust regulators that would come with formal merger

arrangements, including possible discovery of Defendants’ anticompetitive agreement to reduce

the supply of Broilers in the U.S.

               (iii)   The Broiler Market is Characterized by Inelastic Demand.

       142.    Inelastic demand means that demand generally does not increase or decrease

when prices rise or fall. An industry with inelastic demand makes it easier for a group of

companies to profit from raising prices to supracompetitive levels because demand will not

substantially decrease even though prices are high.



                                                 29
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 36 of 209 PageID #:96335




       143.    The demand for chicken is inelastic and has become increasingly more inelastic

over the past 40 years. A 2010 paper written by a former expert witness for Tyson notes that

“[b]ecause of the inelastic nature of the supply and demand a reduction in supply will produce an

outcome more preferable to the industry than maintaining supply with a lower price.”

               (iv)    There Are No Significant Substitutes for Broiler Chicken.

       144.    Although pork and beef are the most likely alternatives to chicken, they are not

economic substitutes for chicken. The cross elasticity of demand between chicken, beef, and

pork is either negative or statistically insignificant: pork and beef are complements to chicken,

but not substitutes.

       145.    Historically, there has been a high spread between the price of pork and beef

versus the price of chicken, which also reduces any possibility of substitution between chicken

and pork or beef.

               (v)     The Broiler Industry Has a History of Government Investigations and
                       Collusive Actions.

       146.    In April 1973, the United States Department of Justice (“DOJ”) filed a civil

antitrust action against the National Broiler Marketing Association (“NBMA”) alleging that the

NBMA and its members violated Section 1 of the Sherman Act by conspiring to fix the price of

chicken. The DOJ sought an injunction preventing the NBMA and its members from engaging in

a conference call program whereby participants coordinated the pricing and production of Broiler

chicken. Shortly thereafter, private civil antitrust actions were filed against the NBMA and 42

individual defendants in the In re Chicken Antitrust Litigation case. The NBMA and Broiler

producers eventually settled the case for roughly $30 million in the early 1980’s (around $78

million in today’s dollars).




                                               30
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 37 of 209 PageID #:96336




         147.    Historically, purchasers have not been the only ones harmed by anticompetitive

activity in the Broiler industry. In 2010, the USDA and the DOJ began a series of public

workshops exploring competition issues in the upstream contract-farmer Broiler market.

Regulators faced extreme challenge from integrated processors.

         148.    Contract farmers have challenged the industry in cases such as Adams v. Pilgrim’s

Pride, No. 2:090-cv-00397 (E.D. Tex.), Been v. O.K. Industries, No. 08-7078 (E.D. Okla.), and

Wheeler v. Pilgrim’s Pride Corp., No. 5:06-cv-00004 (E.D. Tex.), for violations of the Packers

and Stockyards Act by integrated Broiler processors.

         149.    In that same vein, the DOJ brought an action to stop an acquisition by George’s of

a Harrisonburg, Virginia processing plant from Tyson in 2011. 3 The DOJ alleged the plant

acquisition would impermissibly reduce the available options for contract farmers to sell their

grower services. George’s settled the case in June 2011 after agreeing to make capital

improvements to the facility that would increase its capacity and permit contract farmers to sell

more services to the processing plant.

         150.    A June 2014 USDA Report states: “the [Broiler] industry faces a range of public

policy issues, [including] competition . . . . [c]oncerns[, including] the exercise of market power

by Broiler integrators [that] have prompted merger litigation, USDA regulatory initiatives,

congressional proposals, and investigations by Federal agencies.”

                 (vi)   There are High Barriers to Entry in the Broiler Industry.

         151.    The existence of high barriers to entry makes markets more susceptible to

collusion. Under basic economic principles, a collusive arrangement that raises product prices

above competitive levels would attract new entrants to the market seeking to benefit from the

supracompetitive pricing without high barriers to entry. But where there are significant barriers
3
    United States v. George’s Foods, LLC, et al., No. 5:11-cv-00043 (W.D. Va.).
                                                 31
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 38 of 209 PageID #:96337




to entry, new entrants are less likely, meaning that barriers to entry can help create the conditions

for formation and maintenance of a conspiracy.

       152.    The U.S. chicken industry has high barriers to entry, as demonstrated by the trend

of increasing consolidation within the industry, with large, vertically integrated companies

increasing their control. Even beyond the issue of vertical integration, there are many food

safety, worker safety, and environmental regulations that must be addressed by any new entrant

into the chicken market. The existence of low, and highly variable, profit margins also act as

significant barriers to entry. A new entrant into the market would face costly and lengthy start-up

costs, including multi-million dollar costs associated with research and development,

construction of processing plants, feed mills, hatcheries, equipment, energy, transportation

distribution infrastructure (aka, “rolling stock”), skilled labor, experienced management, a skilled

contract-farmer base in a specific geographic area, long-standing customer relationships, safety

and quality assurance, and regulatory approvals relating to environmental, worker safety, and

food safety issues.

       153.    The price of construction of a new integrated Broiler processing complex

(including a hatchery, feed mill, and processing plant) able to compete on price with current

integrated producers is quite high. Even for a current market participant, such as Sanderson

Farms, the third-largest producer, construction of a new Broiler complex in 2010 was estimated

to cost $100–$125 million.

       154.    Defendants themselves acknowledge the substantial costs of entering the market

and view it as important that new entrants not be able to purchase closed chicken facilities. For

example, when the State of Louisiana pressured Pilgrim’s Pride to sell its closed Farmerville

Broiler complex, Pilgrim’s Pride executives expressed concern about any state assistance to the



                                                 32
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 39 of 209 PageID #:96338




prospective buyer of the Farmerville Broiler complex because such assistance could substantially

reduce the buyer’s costs, which could then permit the buyer to flood the market with low-cost

chicken. Companies already in the market—such as Defendants—are motivated to exclude other

companies from the market, especially where, as here, they want to maintain their coordinated

supply restriction conspiracy and ultimately keep prices at artificially inflated levels. In a

February 2014 earnings call, Pilgrim’s Pride was asked whether it had any plans to sell “a couple

of idled U.S. facilities . . . to use that as a source of capital,” to which CFO Fabio Sandri replied,

“[n]o. We are thinking those are held defensive, so we don’t plan to sell them in this short-term

or in the near future.”

       155.    The barriers to entry in the Broiler industry have proved insurmountable: no

company has created a new poultry company from scratch in decades. When one foreign meat

company, a Ukrainian company called Omtron, tried to enter the U.S. market in February 2011

by buying a portion of the assets of a bankrupt Broiler producer, it too went bankrupt only five

months after making the purchase.

       156.    A number of large foreign meat conglomerates have acquired U.S. Broiler

producers in the past decade, including Brazil’s JBS S.A. (Pilgrim’s Pride), Mexico’s Industrias

Bachoco (O.K. Foods), Belgian company Continental Grain Company (Wayne Farms), and

Brazil’s Marfrig Alimentos S.A. (Keystone Foods). Each of these foreign meat conglomerates

were already large players in the global meat industry and simply continued operating a pre-

existing U.S. Broiler company as a subsidiary. Ownership of U.S. Broiler subsidiaries by such

large, well-financed conglomerates further deter entry by smaller, non-globalized companies that

might otherwise want to enter the U.S. Broiler production business.




                                                 33
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 40 of 209 PageID #:96339




               (vii)   Defendants Have Similar Cost Structures and Work Collaboratively to
                       Share Cost Information.

       157.    Another factor that makes a market more susceptible to price-fixing is similar cost

structures between competitors. All other factors being equal, when production costs are mostly

variable, there is less incentive for a producer to operate its facilities at full capacity, and this

may allow a group of producers to boost prices artificially with greater success than when fixed

costs are the largest component of production costs.

       158.    The majority of production costs for Broiler producers are variable. The single

largest cost component of producing Broilers is feed, which primarily consists of soybean meal

and corn. Broiler feed prices have varied widely from 2007–2016, reaching 71% of the cost of

growing Broilers in 2012, but falling to only about 50% by 2014. Input costs other than feed

include processing plant labor costs, materials, and capital equipment. Labor costs have declined

significantly over the past two decades for Defendants, while at the same time labor productivity

has substantially increased.

       159.    Defendants have relatively similar cost structures. The technology and process of

chicken production is well known amongst Defendants, and they employ the same types of

equipment and processes in the production processes. Defendants also have only three

companies from which they can obtain breeder stock, so there are very limited options with

respect to purchasing the most cost efficient Broiler genetic lines. Similarly, Defendants all

purchase corn and soybeans on the open market, so they have limited ability to obtain

substantially different pricing on these key variable cost inputs.

       160.    Defendants use Agri Stats to share extraordinarily detailed cost information, so

they are able to constantly realign their cost structures with one another. Agri Stats permits each




                                                 34
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 41 of 209 PageID #:96340




Defendant to have unusually detailed knowledge of competitor costs and to make adjustments to

standardize each company’s cost structure across all Agri Stats participants.

       161.    Defendants engage in a program of “feedmill cross-testing” in which some

Defendants exchange feed and chicks with one another for the purported purpose of determining

which Defendants’ feed and/or chicks have superior qualities. Defendants claim this strategy

helps them maximize efficiency. However, it is not economically rational in a truly competitive

market for a producer to provide its proprietary feed mixes and/or chicks to its competitor,

thereby giving away any competitive cost advantage it has over its competitors.

       162.    It is also not unusual for Defendants to permit competitor’s CEOs access to each

other’s production complexes. In a competitive industry, production methods typically are

closely guarded to protect proprietary methods of production that save a company money and

give it a competitive advantage over its competitors. However, this is not the case in the Broiler

industry. For example, from April 19–21, 2013, Pilgrim’s Pride’s President & CEO Bill Lovette,

Perdue Chairman of the Board Jim Perdue, and Sanderson Farms President & COO Lampkin

Butts attended a three day long “Chicken Media Summit” in North Carolina that included visits

by attendees to a Sanderson Farms grow house and processing plant. Similarly, from April 19–

21, 2015, another Chicken Media Summit included tours of Perdue’s operations and panel

discussions with Defendants’ senior executives. While such tours were often framed as “best

practices” information exchanges, they permitted the opportunity to conspire among senior

executives.

       163.    Defendants also permit employees to regularly move between companies without

non-compete limitations or confidentiality agreements that would protect a company’s

(seemingly) proprietary business knowledge and customer base. For example, Dr. Don Jackson



                                                35
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 42 of 209 PageID #:96341




was President of Foster Farms’ Poultry Division until December 2008, but then immediately

took a position as CEO of Pilgrim’s Pride. Similarly, Clint Rivers, Pilgrim’s Pride’s former

President and CEO until December 2008, left the company and became Senior VP of Operations

and Supply Chain Management for Perdue in 2009. Rivers then moved to Wayne Farms in 2012,

where he became Chief Operating Officer. Greg Tatum served as CFO for Claxton Poultry,

before moving to Pilgrim’s Pride in 2009 to serve as Senior VP of Business Development.

Pilgrim’s Pride CEO Bill Lovette and Executive Vice President Jayson Penn both came from

Case Foods to Pilgrim’s Pride in 2011. Numerous other high level and well as lower level

executives move freely between Broiler companies with little or no provision by Defendants to

protect their confidential information.

       164.    Further, Defendants’ executives communicated with each other via telephone.

Don Tyson, John Tyson, and Archie Schaffer, former top-level executives at Tyson, had regular

telephonic and facsimile correspondence with executives and high-ranking employees of the

other Defendants in this litigation, including at critical points during the supply restrictions

alleged in Plaintiff’s complaints during 2008-2009 and 2011.

       C.      Defendants Had Frequent Opportunities to Conspire and Shared
               Information Through Industry Events and Agri Stats.

               (i)     Frequent Industry Events Provided a Pretext for Defendants to Meet,
                       Discuss, and Agree to Restrict Production and Raise Prices.

       165.    Industry trade associations and frequent industry meetings provide a pretext under

which co-conspirators agree to and engage in anticompetitive conduct. They can also facilitate

information sharing between co-conspirators and allow co-conspirators to monitor and enforce

the conspiracy.

       166.    All or nearly all Defendants belong to the following U.S. chicken industry trade

associations, which allowed Defendants to agree to, coordinate, monitor, and enforce their

                                               36
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 43 of 209 PageID #:96342




conspiracy: the NCC, United States Poultry & Egg Export Council, U.S. Poultry & Egg

Association, Georgia Poultry Federation, North Carolina Poultry Federation, and Poultry

Federation (representing chicken producers            in Arkansas, Missouri and Oklahoma).

Communication in Poultry Grower Relations: A Blueprint to Success, a book published in 2000,

confirms that “representatives from the various [chicken producers] readily share information

while attending the numerous seminars offered by the U.S. Poultry & Egg Association, National

Chicken Council” and other trade groups.

       167.    Defendants’ CEOs and top level executives regularly and frequently attend trade

association meetings and other industry forums. Defendants are members of multiple industry

groups, which each have numerous regular events, giving these executives regular access to each

other through which they effectuated their conspiracy.

       168.    Many Defendants are and have been members of the NCC, which represents

chicken producers. The NCC has three annual board meetings attended by Defendants’

executives, including CEOs, which are generally “invitation only.” These events include multiple

cocktail hours, formal meals, golf outings, and other opportunities for Defendants’ executives to

talk casually with their competitors. The meetings themselves include presentations from allied

industry organizations—including Agri Stats, discussed further below. Defendants’ executives

often meet, socialize and golf, hunt, or fish together after the meeting.

       169.    For example, on July 20-22, 2008, the NCC held a three-day “Chicken Marketing

Seminar” attended by Defendants’ senior executives. The event was billed as a marketing

seminar that “includes social networking events and recreational opportunities, including a golf

tournament.”




                                                 37
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 44 of 209 PageID #:96343




          170.   Many Defendants are and have been members of the United States Poultry & Egg

Export Council (“USAPEEC”), which promotes exports of U.S. poultry and eggs worldwide.

USAPEEC holds Board of Directors meetings quarterly, which Defendants’ executives attend.

          171.   Many Defendants are and have been members of the U.S. Poultry & Egg

Association (“U.S. Poultry”). U.S. Poultry holds regular Board of Directors meetings each

quarter during January, March, June, and each fall, which Defendants’ executives typically

attend.

          172.   Many Defendants are and have been members of the Georgia Poultry Federation.

Until recently, the Georgia Poultry Federation’s stated purpose on its website was “[t]o protect

and improve the competitive position of the poultry industry in Georgia, the nation’s leading

poultry producing state.” The Georgia Poultry Federation holds regular meetings each April,

August, and September, which Defendants’ executives typically attend.

          173.   Many Defendants are and have been members of the North Carolina Poultry

Federation, which has a stated mission “to create a favorable climate for business success for

everyone involved in the poultry industry in North Carolina.” The North Carolina Poultry

Federation holds regular meetings each year, including annual meetings and Board of Directors

meetings which Defendants’ executives typically attend.

          174.   Many Defendants are and have been members of the Poultry Federation, which

“is a multi-state trade organization representing the poultry and egg industry in Arkansas,

Kansas, Missouri and Oklahoma.” The Poultry Federation holds regular meetings each year,

including Board of Directors meetings, which Defendants’ executives typically attend.

          175.   Defendants, including Tyson, Cobb-Vantress (a Tyson subsidiary), and Sanderson

Farms, are and have been members of the International Poultry Council, which was formed in



                                               38
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 45 of 209 PageID #:96344




2005 and is composed of national trade associations from more than 20 countries, as well as

more than 40 individual companies that are “Associate” members.

       176.    Defendants’ executives and other employees also attended trade shows annually.

The International Poultry Expo (“IPE”) was held annually from 2008–2012, and in 2013 it was

integrated into the International Producers and Processors Expo (“IPPE”). The IPE billed itself as

“the networking hub of the world for the poultry industry.” The IPPE is “the world’s largest

annual poultry, meat, and feed industry event.” An Agri Stats executive regularly speaks at the

expo. Defendants’ executives and other employees attended these expos annually.

       177.    For example, on January 28-30, 2009, Defendants’ senior executives attended the

2009 International Poultry Expo in Atlanta, Georgia.

       178.    Defendants’ executives also participate in numerous investor conferences

organized by Wall Street analysts, providing further opportunities to meet and communicate with

one another. Such conferences are held on an annual and/or ad hoc basis.

       179.    Upon information and belief, Defendants’ executives discuss pricing, production,

and other non-public, proprietary information while attending industry events and during

informal meetings and activities surrounding industry events. These regular, informal, and in-

person opportunities to discuss pricing and production in the Broiler industry gives Defendants’

executives comfort that their competitors remain committed to a plan to artificially restrict

Broiler production.

               (ii)   Agri Stats Participated in and Facilitated Defendants’ Conspiracy by
                      Allowing Them to Share Detailed Information and Monitor and Enforce
                      Their Unlawful Agreement.

       180.    Without a policing mechanism, price-fixing and output-restriction conspiracies

are unstable, because each conspirator has the incentive to “cheat.” Here, an individual



                                               39
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 46 of 209 PageID #:96345




conspirator has the incentive to raise its own chicken production to capture higher prices, even as

the other producers remain faithful to the conspiracy and restrict production.

       181.    Agri Stats knowingly participated in the producer Defendants’ conspiracy by

allowing Defendants to police, signal, and coordinate with one another and to ensure that no one

cheated. Agri Stats’ detailed statistics enabled Defendants to monitor one another’s production

figures for any signs of “cheating.”

       182.    Tyson had ceased being a member of Agri Stats—until the cusp of Defendants’

conspiracy. Upon information and belief, in the wake of a $1.3 billion jury verdict in 2004

against Tyson for a conspiracy to manipulate pay to cattle farmers, increased fears of antitrust

liability led Tyson to withdraw from Agri Stats.

       183.    But then, in or around January of 2008, Tyson resumed its participation in Agri

Stats. This was just after Tyson and Pilgrim’s Pride attempted to lead production cuts that failed

to raise prices in 2007. And it was a huge boon for Agri Stats, since Tyson is and was the largest

Broiler company with over 20% market share at times.

       184.    It was also a boon for the other Defendants, since they now had access to data

from Tyson—which, again, is the largest player in the Broiler market.

       185.    Agri Stats describes itself as “a privately held company providing professional

benchmarking services to the commercial livestock industries.” It claims its mission is to

“improve the bottom line profitability for . . . participants by providing accurate and timely

comparative data while preserving the confidentiality of individual companies.”

       186.    But Agri Stats does not “preserve the confidentiality of individual companies.”

Defendants know that when they provide their internal, confidential information to Agri Stats,

other producers will be able to access that information and identify the company that submitted



                                                40
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 47 of 209 PageID #:96346




it. Defendants unreasonably restrain trade by providing specific, competitively-sensitive

information to Agri Stats, and Agri Stats participates by disseminating that information in a

detailed way that it knows is readily-decipherable to Defendants.

       187.    Some sources, like the USDA, publish aggregated weekly, monthly, or annual

supply and pricing information for the U.S. chicken industry. But Agri Stats is different: it

gathers extremely detailed information from individual Defendants, which it then provides to all

other Defendants. The level of detail in Agri Stats’ data allows Defendants to accurately

determine producer-specific production, cost, and general efficiency information. Agri Stats

allowed Defendants to monitor whether co-conspirators were upholding their end of the bargain

and actively facilitated Defendants’ conspiracy.

       188.    Agri Stats gathers data from more than 95% of the poultry industry. It collects

electronic data from Defendants at least as frequently as monthly. Defendants each employ

people, typically in their accounting departments, who are responsible for submitting data to

Agri Stats once a week (historically, on Thursdays) using an AS400 data link system. Agri Stats

staff then convert, audit, and verify the data, and generate reports that go back to Defendants.

Agri Stats’ detailed audit process often involves directly contacting Defendants to verify data

before issuing reports to Agri Stats subscribers. These reports include detailed statistics on nearly

every operating metric within the industry.

       189.    Agri Stats collects and reports chicken industry data that is considerably more

detailed than that provided by any similar service. The information Agri Stats collects and

reports includes the following:

               •   Breeder flock size and age, hatchery capacity, and costs associated with
                   breeder flocks, including feed and housing expense;

               •   Name of genetics company used for primary breeder stock;

                                                 41
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 48 of 209 PageID #:96347




               •   Data about the production, delivery and formulation of feed, including corn
                   and soybean meal costs;

               •   Grow-out information for chicken “flocks” provided to contract farmers,
                   including the number of chickens placed, chick mortality by week and overall
                   percentage, chick cost, days between flocks provided to contract farmers (i.e.,
                   “down time”), feed conversion rate (pounds of feed per pound of chicken),
                   average daily weight gain by chicks, live pounds produced per square foot of
                   grower house, grower compensation, including average grower payment in
                   cents per pound and cents per square foot, breed composition of flock (breed
                   or cross-breed of flocks), detailed information on numerous mechanical
                   aspects of chicken housing, and numerous other detailed cost, mortality, and
                   operational information about disease, transportation, labor, and other grow
                   out related information;

               •   Slaughter, processing, and further processing information, including pay for
                   processing plant workers, total production volume, market age of chickens at
                   slaughter, weight of chickens at slaughter, birds per man hour, processing line
                   speeds, and labor hours per pound;

               •   Inventory levels of chickens;

               •   Sales data for finished product form and type, such as type of cut (whole bird,
                   cut-up, deboned), various packaging forms (such as bulk, tray pack, etc.), and
                   data segmented into various categories (such as exports, retail, foodservice,
                   etc.); and

               •   Financial information, such as monthly operating profit per live pound, sales
                   per live pound, and cost per live pound.

       190.    Agri Stats reports may not identify each producer by name—but that does little to

preserve confidentiality. Any reasonably-informed producer, including Defendants, can easily

deduce which individual chicken complexes discussed in the reports belong to which competitor.

It is common knowledge among Defendants (including Agri Stats) that producers can “reverse

engineer” the data.

       191.    Agri Stats reports identify each complex with unique numbers, including a coding

system identifying the region and sub-region, for each chicken complex, with the cover pages of

each sub-regional report identifying by name the companies whose complexes are covered in the

report itself. Specific complexes are easily identifiable from their codes. Agri Stats’ coding

                                               42
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 49 of 209 PageID #:96348




system made it easy for Defendants’ employees—some of whom, including senior executives at

both Wayne Farms and Pilgrim’s Pride, used to work at Agri Stats—to decipher production,

feed, sales and other competitively-sensitive metrics for their competitors’ facilities.

       192.    Agri Stats’ coding system, coupled with the insular nature of an industry where

“everybody knows everybody,” allows for Defendants’ employees to identify individual

producers’ data by eyeballing the rows in any Agri Stats report. The coding system has never

changed (e.g., the Tyson complex in Cummings, Georgia has always been identified as complex

“222”), meaning that once a Defendant deciphered the numeric code for a given competitor’s

complex, that Defendant had the ability to know their competitor’s data indefinitely.

       193.    The specific information about the breeder flocks, average bird size, and

production levels listed in Agri Stats reports for Defendants’ complexes allows any given

Defendant to “reverse-engineer” the data to determine which competitor’s complex is which. It

thus allows Defendants to determine which complexes are cutting back, especially when they

read the data alongside public statements and other publicly-available information from

competitors. For example, if a Defendant publicly states its intention to reduce production—even

generically, without specifying which complexes will cut back, or by how much—all of their

fellow producers will be able to tell from the subsequent Agri Stats reports whether that

Defendant followed through, and where and how it achieved the production cut. Agri Stats gives

meat to the Defendants’ conspiracy.

       194.    Each Defendant receives numerous types of Agri Stats reports, including separate

targeted reports for each major area of operations, such as breeding, hatching, hauling, feeding,

processing, selling, and administration. Defendants’ complex managers typically receive the

targeted reports for the specific aspects of chicken operations for which they have responsibility,



                                                 43
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 50 of 209 PageID #:96349




and the CEO, CFO, and a few other of Defendants’ top executives receive Agri Stats’ top-secret

monthly “Bottom Line Report” (which, for a portion of the relevant period, was called the

“Executive Report”) geared to top level executives. The Bottom Line Reports contain one row

for each chicken company reporting to Agri Stats with columns for certain categories of

information, such as operating profit dollars, profit percentage, corporate SG&A (i.e., overhead),

interest expense, and other key operational information related to sales, revenues and costs. The

Bottom Line Report was not publicly available.

       195.    Within each Agri Stats report (including the Bottom Line Report), unique

information referring to supposedly “anonymous” data permits Defendants to identify their

competitors’ information contained within each category of report. For example, Agri Stats data

on “Actual Live Production Cost,” one of many important industry metrics listed in the Bottom

Line Report, includes line-items for each of the “sub-regions” (described above) that shows, for

each particular sub-region, the weighted average figures for “chick cost,” “grower cost,” “feed

ingredient cost,” “[feed] mill delivery cost,” and “vaccination and medical cost.”

       196.    Information helping Defendants assess the size and age of breeder flocks is

available in the “Growth Rate Report” section of Agri Stats, which includes complex-by-

complex numbers showing the average age, in weeks (e.g., “63.22” or “51.76”) of the hens

whose eggs, when hatched, become the chickens later killed for meat consumption and supplied

to Plaintiff and other chicken buyers. The hens comprising the breeder flocks produce fertile

eggs (at a rate of roughly five per week) starting around 20 weeks of age, and are typically

slaughtered at 65 weeks of age, when breeder hens lose the ability to consistently lay fertile eggs.

A breeder hen killed at 60 weeks lays 25 fewer eggs than a hen killed at 65 weeks, meaning that




                                                44
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 51 of 209 PageID #:96350




there are 25 fewer chicks hatched and 25 fewer mature chickens available to Plaintiff and other

chicken buyers.

       197.    The bird-age data from the “Growth Rate Report” shows how close a given

breeder flock is to the end of its egg-laying lifespan, giving Defendants insight into how much

longer that flock’s capacity to lay eggs will impact the supply of chickens available for slaughter

further down the supply chain. In addition, because the “Growth Rate Report” is available each

month, knowing the average age of a given flock from month to month can help determine when

flocks are being slaughtered and removed from the supply chain (e.g., if the average hen age

drops to 4.00 weeks after being at 48.00 weeks in the prior month’s “Growth Rate Report,” that

is a clear indication a breeder flock was slaughtered at 48 weeks).

       198.    The “Actual Live Production Cost” section of an Agri Stats report also includes

(again, by sub-region), the average number and overall weight of the chickens being processed.

Other sections of Agri Stats reports include similar, sub-region data for a range of competitively

sensitive metrics, such as bird age and mortality, “chick cost per settled flock,” and “grower

expense.” Knowing the number of complexes each Defendant operates in each sub-region—

which, as detailed above, appear by name at the very beginning of the Agri Stats reports—any

Defendant can, with relative ease, assess the performance of all competing complexes in a sub-

region on a variety of important industry metrics.

       199.    Agri Stats knowingly engaged in the conspiracy and reaped the benefits of being

Defendants’ policing and monitoring mechanism. For one, Agri Stats significantly increased its

income when Tyson joined its service at the beginning of the conspiracy. Agri Stats charges

substantial fees of hundreds of thousands of dollars annually to each Defendant, higher than




                                                45
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 52 of 209 PageID #:96351




other data aggregation services. In fact, Broiler producers have paid Agri Stats at least $45.8

million.4

       200.    Agri Stats has profited by its participation in this conspiracy through its receipt of

payments from producer Defendants of a share of the revenues earned from supracompetitive

prices charged for chicken as a result of the conspiracy.

       201.    Defendants are typically reticent about their use of Agri Stats and do not tend to

broadcast that they have a proprietary way to exchange information through Agri Stats.

However, through the years some Defendants have provided a glimpse into their use of Agri

Stats, for example:

               •   In May 2008, Sanderson Farms reported that “every year, we say the same
                   thing, every year we review our operations and every facet within [A]gr[i]
                   [S]tats. . . . We set out operational goals every year . . . and [we] try to
                   improve our operations with this benchmarking—within this benchmarking
                   service we call [A]gr[i] [S]tats.”

               •   In December 2009, Joe Sanderson, the CEO of Sanderson Farms, stated “my
                   judgment is that based on what I see in Agr[i] [S]tats nobody is planning on,
                   pullet placements say no ramp up and what I’ve gleaned from Agr[i] [S]tats,
                   people are not planning on ramping up. I see a lot of information from Agr[i]
                   [S]tats that tells me that nobody is going to ramp up.”

               •   In May 2011, Joe Sanderson again discussed Sanderson Farms’ use of Agri
                   Stats, stating: “my judgment is that there will be some others that are going to
                   have to make some adjustments that I believe cuts will be forthcoming in our
                   industry based on the losses we see in Agri Stats.”

               •   In December 2014, Tyson stated that “when you talk about the chicken cycle,
                   most people will look at the cyclicality. It’s very profitable right now. And we
                   will not hit the top of the top, because within the profitability segmentation
                   right now, the most profitable segments are in fact big bird, and secondly, tray
                   pack. We can tell that through Agri Stats. Now at the same time, when there is
                   more poultry available and the industry may not be as profitable, we would
                   not expect to be anywhere close to what the bottom of that cycle would be.”



4
 See Mem. by End User Consumer Pls. in Opp’n to Mot. for Protective Order [Redacted
Version] at 9, June 1, 2018, ECF No. 940.
                                                46
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 53 of 209 PageID #:96352




               •   In May 2015, Harrison CEO Mike Welch and Sanderson Farms COO
                   Lampkin Butts were panelists at a symposium hosted by industry journal Watt
                   PoultryUSA, which referenced information gleaned from Agri Stats (whose
                   vice president, Mike Donohue, was in the audience). 5

       202.    One Broiler industry expert testified in a case brought by contract farmers against

chicken producers that the sharing of information through Agri Stats by Broiler producers

regarding pay for contract-farmers creates “a potential vehicle for collusion” and presents a

“classical antitrust concern.” The same expert also remarked that Agri Stats was unusual even

among other price surveys, noting “[t]he sharing of price and other market information by so-

called competitors is well known as a significant antitrust issue. Grower payout and cost

information shared by most integrators is incredibly detailed and comprehensive. As such it

could provide critical data for competition investigations and analyses of oligopoly and

oligopsonistic behavior far more complex and advanced than available for any other agricultural

industry. An intensive inquiry is needed.”

       203.    Defendants often exchanged Agri Stats information directly with one another, as

shown during discovery to date in the Broiler Chicken Antitrust Litigation. For example,




                                                                                    In exchange,




5
  Excerpts of comments made by Messrs. Welch and Butts are publicly available on Watt
PoultryUSA’s YouTube channel. See “Broiler company executives say bird size increase will
continue,” available at https://www.youtube.com/watch?v=ZBgEecBi7D4 and “Lampkin Butts
describes       changes        in     the     poultry    industry,”    available      at
https://www.youtube.com/watch?v=RN1IAphbQXs&t=53s. (both last visited January 26, 2018).
                                               47
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 54 of 209 PageID #:96353




       204.   Defendants’ use of Agri Stats to secretly share highly confidential and proprietary

information about the innermost details of their business—from their breeder flock age and size

to capacity, pricing, production, and costs—constitutes an unreasonable and anticompetitive

restraint of trade. Such proprietary, competitively sensitive information should be a closely

guarded secret in a competitive market. Competitors routinely exchanging such sensitive internal

business information reduces competition significantly.

       205.   The FTC’s and DOJ’s 2000 Guidelines For Collaborations Among Competitors

(“FTC/DOJ Guidelines”) suggest that information sharing through Agri Stats is anticompetitive

and impermissible. For example:

              •   The FTC/DOJ Guidelines note the high risk of antitrust issues for information
                  sharing programs in industries with a history of collusion. The chicken
                  industry has such a history of collusion, as discussed further below.

              •   The more competitively sensitive the information being shared is, the higher
                  the antitrust concern is for such information sharing. Upon information and
                  belief, the weekly and monthly Agri Stats reports include dozens of categories
                  of detailed information that would be considered trade secrets in a competitive
                  industry. Therefore, the competitive sensitivity of the information in Agri
                  Stats’ reports suggests a particularly high level of antitrust concern that it is
                  being shared between competitors.

              •   The older or more historical the information being shared is, the less concern
                  the FTC and DOJ have with information collaborations. Agri Stats reports are
                  issued weekly and/or monthly, and EMI reports are issued daily, which
                  provide nearly current production, sales, and other data to Defendants.
                  Moreover, the nature of Broiler breeder flocks is that they predict future
                  Broiler supply, so by sharing such information in a way that permits
                  company-by-company identification, Defendants are in fact sharing future
                  anticipated production information with one another, which clearly suggests
                  high antitrust concern under the FTC/DOJ Guidelines.

              •   The FTC/DOJ Guidelines also provide a “safety zone” (i.e., presumptively
                  permissible) for collaborations among competitors that account for no more
                  than 20 percent of each relevant market in which competition may be affected.
                  Defendants account for approximately 90–95% of Broiler production,
                  presenting high antitrust concern.



                                               48
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 55 of 209 PageID #:96354




        206.    Before serving as an expert witness, an agricultural economist had “heard rumors

of a secretive poultry industry information-sharing service”; once he gained access to Agri Stats

reports in his capacity as an expert witness he “was shocked at the incredible detail” of the

information presented in the reports.

        207.    A sworn declaration from a poultry and egg industry expert in Freedom of

Information Act litigation seeking disclosure of competitively-sensitive FDA egg-farm reports

stated, with respect to Agri Stats, that:

        Individual disclosure is not required when industry participants are familiar
        enough with the industry to connect the information supplied with the individual
        companies at issue. My experience is that competitors . . . are prolific at
        quantifying their competitor’s business information on their own. For example,
        industry processors share commercial data through companies such as
        AGRISTATS (Fort Wayne, IN), a shared business database company . . . started
        for the poultry industry in 1985. AGRISTATS has the following mission
        statement: “IMPROVE THE BOTTOM LINE PROFITABILITY FOR OUR
        PARTICIPANTS          BY      PROVIDING         ACCURATE         AND      TIMELY
        COMPARATIVE DATA WHILE PRESERVING THE CONFIDENTIALITY
        OF INDIVIDUAL COMPANIES.” Note the mission is to share comparative data
        while protecting individual companies. I can speak personally that I have seen and
        read these broiler industry reports, and, based on my familiarity with the industry,
        I can easily connect the information supplied with the individual companies
        whose confidentiality is supposedly preserved. Therefore, it is my opinion that
        virtually everyone in the industry can connect the information supplied in
        AGRISTATS with the individual companies who supplied the data.

        208.    Bloomberg News reported on Agri Stats in 2017, noting the direct role Agri Stats

played in allowing producers to monitor and police each other:

        Peter Carstensen, a law professor at the University of Wisconsin and former
        Justice Department antitrust lawyer who has studied Agri Stats while researching
        the modern poultry industry, casts the level of plant-by-plant detail in the
        company’s reports as “unusual.” He explains that information-sharing services in
        other industries tend to deal in averaged-out aggregated data—for example,
        insurance rates in a given state. Such services run afoul of antitrust law, he says,
        when they offer projections or provide data so detailed that no competitor would
        reasonably share it with another. Getting detailed information is a particularly
        useful form of collusion, Carstensen says, because it allows co-conspirators to
        make sure they’re all following through on the agreement. “This is one of the
        ways you do it. You make sure that your co-conspirators have the kind of
                                                49
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 56 of 209 PageID #:96355




       information that gives them confidence—so they can trust you, that you’re not
       cheating on them,” he says. “That is what creates stability for a cartel.”

               (iii)   Agri Stats Also Facilitated Information Sharing Beyond the Data It
                       Provides.

       209.    Agri Stats goes beyond just collecting and distributing competitively sensitive

information between the Defendants; it also actively participates in and facilitates Defendants’

conspiracy. Agri Stats knew that Defendants were unmasking its purportedly “anonymized” data.

Where producers were unable to individually identify a specific competitor’s data from Agri

Stats reports, Agri Stats employees confirmed the data for a particular company during

individual meetings that they have with Defendants and during the numerous trade association

meetings they attend with Defendants.

       210.    Agri Stats offers a service to Defendants whereby each quarter, personnel from

Agri Stats meet with each Defendant’s employees and give presentations about both company-

and industry-wide data. These meetings take place at both the production-plant level, where Agri

Stats personnel meet with Defendants’ complex managers, and at the executive level, where Agri

Stats personnel meet with the leadership of Defendants’ hatchery, breeder and feed departments.

       211.    Agri Stats’ regular meetings with Defendants, in which it discusses each

Defendant’s non-public, proprietary data, enable Agri Stats to shuttle information between

Defendants. For example, mid-level Tyson personnel working at complexes in the Mid-Atlantic

region were advised by their complex managers about competitors’ non-public production

information following quarterly meetings between the Tyson complex managers and Agri Stats

account managers.

       212.    At these regular meetings with Defendants’ executives, Agri Stats led detailed

discussions about industry profitability and the key contributing factors, including size and

average age of chicken breeder flocks, average hatchability of eggs, mortality rates, average bird

                                               50
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 57 of 209 PageID #:96356




rate, feed cost, and other performance factors based on data Defendants provided. Agri Stats also

led discussions about the overall profit of the company and industry, including rankings of

companies, overall industry average, and the top and bottom third of the industry. Agri Stats also

told Defendants’ executives how much the industry was over- or under-supplying the market and

estimated demand, and shared other information based on data Defendants provided.

         213.   Agri Stats’ presentations to the Defendants were based in part on color-coded data

compilations, known as “books,” specifically tailored for each Defendant based on the data the

Defendant has submitted to Agri Stats. Agri Stats maintained at least six “books” for each

Defendant: (1) the light-blue “Live” book, with information on the Defendant’s breeders,

hatchery feed and grow-out; (2) the red “Sales” book, with information on the Defendant’s

current and year-to-date sales; (3) the light-green “Production” book, with information on the

Defendant’s yields; (4) the brown “Profit” book, with information on the Defendant’s profits and

losses; (5) the mustard-yellow “Rendering” book, with information on the Defendant’s rendering

facilities; and (6) the “Bottom Line” book, with information on the totality of the Defendant’s

sales, revenues and costs.

         214.   Anyone at Agri Stats had the ability to pull one or more Defendant’s “books” and

relay that information to other Defendants. Indeed, Agri Stats has shipped copies of one

Defendant’s “books” to other Defendants on a number of occasions. Despite the impropriety and

illegality of this practice, when it was discovered following a routine review of shipping

information, no one at Agri Stats was held accountable nor were the “books” returned to Agri

Stats.




                                                51
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 58 of 209 PageID #:96357




       215.    Agri Stats employees also regularly attend, host, and present at industry events. In

many instances, Agri Stats has far outstepped its stated role of a benchmarking service and has

instead suggested specifically what chicken production levels should be based on its data:

               •   In July 2012 trial testimony in a lawsuit against Pilgrim’s Pride by contract
                   farmers, testimony revealed that a November 2008 Agri Stats report “made
                   statements to the effect that it thought the industry was 5-percent oversupplied
                   . . . relative . . . to demand.”

               •   Agri Stats holds regular “poultry outlook conferences” for industry
                   executives. One such conference was held April 18, 2013, and included a
                   forward-looking presentation by Agri Stats Vice President Sue Trudell called
                   “Broiler Industry Outlook” as well as presentations on the “Macroeconomic
                   Outlook” and “Feed Ingredient Outlook.” The presentations are not publicly
                   available.

               •   Sanderson Farms hosted Agri Stats employees at investor events, for example,
                   it included a presentation by Ms. Trudell at its October 18, 2013 investor
                   event.

               •   In January 2009, Agri Stats Vice President Mike Donohue commented that
                   “We [chicken processors] are an industry that is in demand . . . . We have a
                   product that people want and continue to consume.”

               •   Agri Stats subsidiary EMI also holds regular invitation-only “Analytics Web
                   Conference” calls.

               •   Agri Stats Vice President Donohue is often invited to and attends industry
                   events, including the Spring 2011 IPE conference, where he was a speaker at
                   the annual “market intelligence” forum. Paul Aho, Donohue’s co-panelist and
                   international poultry economist, stated that “[t]he market is calling for around
                   a 5% reduction in chicken production” in order for producers to achieve
                   higher prices in 2011.

               •   Donohue also authors articles for the Agri Stats publication EMI Vital Signs,
                   the tagline of which is “the pulse of the poultry industry.” The sole “sample”
                   publication available on EMI’s website is a May 2013 article written by
                   Donahue, in which he analyzes whether Broiler producers could continue to
                   achieve high profit levels. He concludes that “[w]hen supply and demand
                   factors are in good shape the industry can get a good return on investment and
                   for the short and medium term it appears that there is certainly room for
                   optimism in these factors.”

               •   In January of 2012, at the US Poultry & Egg Association’s Hatchery-Breeder
                   Clinic, Donohue noted the high price of chicken breasts and said, “[i]t’s not

                                                52
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 59 of 209 PageID #:96358




                    just cutbacks in production that have already occurred but seasonal demand
                    later this year which may set the industry up for an even better first half of
                    2012 . . . . I hope this carries over into the latter half of 2012 based on some of
                    the production forecasts that can be made based on breeder placements and
                    inventories.” He noted the importance of reducing breeder flocks, stating that
                    “if the industry chose to do so, it could ramp up production within a 10-week
                    period of time. The industry could blow apart any recovery in the short term
                    by filling up incubators again,” but found that the industry is slaughtering
                    breeder flocks at 59 to 60 weeks (instead of the typical 65 weeks), which
                    “boded well” for prices to remain high. The kind of early slaughter of breeder
                    flocks—including, for example, the bird-age data included in the “Growth
                    Rate Report” described above—meant that Defendants subsequently were
                    unable to increase production for at least eighteen months, as they would have
                    been able to do had they not made cuts at the top of the supply chain.

       D.     Defendants Conspired to Cut Production and Raise Prices Beginning at
              Least as Early as 2008.

              (i)      There Were Consistent Patterns in the Industry Before Defendants’
                       Conspiracy and Production Cuts in 2008.

       216.   In the years leading up to Defendants’ conspiracy, the chicken market in the

United States increased in average annual production year after year. The market generally

underwent boom and bust cycles, where producers would overproduce and then engage in short-

term or medium-term production cuts by, for example, destroying egg sets or excess Broilers. On

the cusp of the Great Recession, Defendants were contending with an oversupply of chickens,

meaning low prices—and low profits.

       217.   In 2007, Tyson and Pilgrim’s Pride, the two largest producers, cut production to

try to raise prices. Although a few additional producers followed their lead, including Foster

Farms, Peco Foods, and Perdue, the cuts were not enough to increase prices meaningfully, and

other producers increased production.

       218.   After their 2007 production cuts failed to meaningfully raise prices, Tyson and

Pilgrim’s Pride realized that more of the industry needed to participate in production cuts and

that the production cuts needed to be more permanent to be effectual. Otherwise, if Tyson and


                                                  53
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 60 of 209 PageID #:96359




Pilgrim’s Pride continued to unilaterally make cuts, they realized they would be giving away

market share to competitors. Tyson and Pilgrim’s Pride spearheaded the conspiracy between all

Defendants, and as the top two producers, they were well positioned to successfully rally the

industry.

           219.   In 2008, the chicken market changed. The clarion call to cut production came

through press releases, earnings and investor calls, investment bank conferences, events hosted

by Agri Stats, and the many trade association meetings attended by many of Defendants’ senior-

most executives. Defendants implored one another to fix the mistakes of the past and impose

supply-side “discipline” to keep chicken prices from falling.

           220.   “Discipline” meant production cuts. In only a few short months, Defendants

implemented their conspiracy and made significant cuts industry-wide. Defendants, who control

nearly 90% of the chicken market in the United States all together, jointly reduced production.

Defendants designed their production cuts to increase chicken costs and, with it, Defendants’

profits.

           221.   While Defendants continued to use traditional methods to reduce supply (such as

by reducing eggs placements, killing newly-hatched chicks, or idling processing plants, which all

occur towards the middle of the supply chain), they also reduced breeder flocks at the top of the

supply chain, which had longer-term effects. Because they were vertically integrated, Defendants

could cut production at many levels of the supply chain. Defendants reduced the size of breeder

flocks at the top of the supply chain by killing and retiring breeder birds earlier than usual and

also by exporting breeder flocks at higher rates than usual.

           222.   Cutting production by culling breeder flocks has a long-lasting impact. Breeder

flocks are created by mating birds from only three genetics companies (Aviagen, Hubbard which



                                                 54
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 61 of 209 PageID #:96360




is now a subsidiary of Aviagen, and Tyson-owned Cobb-Vantress). It takes months to re-

populate a breeder flock that has been destroyed. Destroying breeder flocks went further to

inhibit Defendants’ ability to increase supply than the traditional methods of production control

Defendants had used in the past.

               (ii)    Defendants Announced Production Cuts to Each Other and to Their
                       Investors, Communicating Their Commitment to the Conspiracy to One
                       Another.

       223.    Defendants’ executives announced production cuts to the industry and to

investors, and in doing so called for “discipline” in the industry. Their announcements made

clear that industry-wide production cuts were expected—by them and their purported

competitors—and that the industry would see higher profits in return.

       224.    On January 10, 2008,




       225.    On January 23–25, 2008, Defendants attended the IPE conference in Atlanta.

Thirty-five of the top thirty-eight chicken companies attended, accounting for 99.4% of the

production of major Broiler companies.

       226.    On a January 28, 2008 earnings call, Tyson CEO Dick Bond disclosed that Tyson

had joined Agri Stats at the end of 2007 and said they “just recently . . . got [their] first series of

data” from Agri Stats, and that the company had “no other choice but to raise prices

substantially.” The context of the industry is important to understand the meaning of this

statement: because chicken is a commodity industry, one producer alone cannot successfully

raise prices. Tyson had just learned that lesson in 2007, after its attempt to unilaterally cut
                                                  55
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 62 of 209 PageID #:96361




production failed to significantly raise industry prices. Bond’s statement does not make sense

absent his knowledge that there would be widespread production cuts that would allow Tyson to

successfully raise prices.

       227.    The very next day, Pilgrim’s Pride CFO Rick Cogdill explicitly called on the

industry to collectively cut production. After discussing how oversupply was hurting market

prices in the chicken industry, he said “as we’ve mentioned in the past, we actually cut our

production last year, 5%. . . . So it’s clear that Pilgrim’s [Pride] was the party, probably the

primary party that led the reduction last year. . . . And the rest [] of the market is going to have to

pick-up a fair share in order for the production to come out of the system.” He made several

statements along the same lines on that call, imploring Pilgrim’s Pride’s competitors to cut

production:

               •   “[A]ctions are going to have to be taken one way or the other through the
                   industry to pass along these costs. . . . [W]e’ve got to make sure that we get
                   the supply in line with demand at an acceptable price, not just in line with
                   what the customer wants to buy at a cheap price.”

               •   “It’s really hard to say that the faster we get to production adjustment the
                   quicker the recovery could happen . . . . And if the industry doesn’t react soon
                   enough it will have to react stronger in the end.”

               •   “[W]e cannot be the ones that are out there continually reducing production,
                   and let the other producers capitalize on that. I mean if it’s 5% last year, 5%
                   this year, 5% next year, you can see that that’s a spiral to the demise of our
                   company, which we are not willing to accept.”

       228.    That same week, on a January 31, 2008 earnings call, Sanderson Farms CEO Joe

Sanderson also indicated that he anticipated the industry would cut production. Mr. Sanderson

said he thought a production cut was “probable” and “if it’s bad and ugly and deep in February,

March and April, you’ll see the production cuts take place during that period of time. There’s

still 25% of the industry still making money but I would expect to see those reductions come

over the next 90 to 120 days.”

                                                  56
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 63 of 209 PageID #:96362




       229.   On or about March 4, 2008, several senior executives of Defendants, including

Clint Rivers, Pilgrim’s Pride’s CEO; Donnie Smith, a senior Vice President at Tyson; Bernard

Leonard, a group vice president at Tyson, Thomas Hensley, Fieldale President, Ben Harrison,

Amick President and CEO, and Tom Shelton, Case Foods CEO, attended an Executive

Committee meeting of the NCC’s Board of Directors. At the meeting, Schaffer and Smith were

appointed to the board of directors, Hensley was appointed as the secretary-treasurer of the

board, and Rivers and Leonard were elected to the executive committee.

       230.   About a week later, on March 12, 2008, Pilgrim’s Pride took action to initiate

production cuts. Under competitive conditions, other chicken producers would typically increase

production when a large chicken company made substantial supply cuts to increase their own

market share and profits. But that did not happen this time. Instead, the other Defendants

announced production cuts, too:

          •   On April 3, 2008, Fieldale announced a 5% production cut stating that
              “We’re hoping this cut puts supply and demand back into better balance.”
              Fieldale is not a publicly-traded company, and there was no reason—other
              than signaling to its fellow producers that it was following through on its
              conspiratorial agreement—why it would publicly disclose its production
              plans.

          •   On April 3, 2008, Amick




          •   On April 9, 2008, Simmons announced in a press release a 6% reduction
              in production throughout its processing plants, a move heralded by Wall
              Street analysts, who noted that production cuts across smaller companies
              in the chicken industry, like Simmons, would be positive for chicken
              prices. Simmons is not a publicly-traded company, and there was no
                                              57
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 64 of 209 PageID #:96363




               reason—other than signaling to its fellow producers that it was following
               through on its conspiratorial agreement—why it would publicly disclose
               its production plans.

           •   On April 10, 2008, Cagle’s Inc. (“Cagles”), which was later acquired by
               Koch, announced a 4% reduction in chicken processing, which “will
               reduce product being sold through less profitable commodity outlets.”

           •   On April 3–11, 2008, Wayne Farms, O.K. Foods, and Koch each
               announced 2–8% reductions in production. None of these companies are
               publicly-traded, and there was no reason—other than signaling to their
               fellow producers that they were following through on their conspiratorial
               agreements—why they would publicly disclose their production plans.

       231.    On April 29, 2008, Tyson CEO Dick Bond commented on this change in

behavior, telling a Wall Street analyst that “I think the industry has changed . . . . I don’t think

the industry will be up [in production] that much anymore, we have seen some sizable declines

here lately in egg sets and placements. So, we’re going to be up a little bit but probably not a

significant amount, not as much as we might have once anticipated.”

       232.    This wave of production cuts was just the beginning. A Wall Street Journal article

published in May of 2008 noted the change in the chicken industry: “Three things are making

analysts more optimistic: Companies are cutting production, weekly egg-set numbers are

declining (egg sets are fertile eggs placed in incubators), and prices are responding positively to

the thinning supply lines.” The article also noted “[i]t is unusual for egg sets to decline at this

time of year.” Egg set decline in May is unusual because egg sets take approximately 10 weeks

to turn into chickens ready for market, and May is approximately 10 weeks before the peak of

summer grilling season, which carries high demand for chicken.

       233.    Clint Rivers, Pilgrim’s Pride’s CEO, kept up the pressure on his competitors at a

May 15, 2008 speech at the BMO Capital Markets conference at the Millennium Broadway

Hotel. The Wall Street Journal reported that Rivers “would like the industry to trim total



                                                58
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 65 of 209 PageID #:96364




production by 3%–4%, calling it a prudent move in light of recent price volatility in the grain

markets.”

       234.    On a May 22, 2008 earnings call, Sanderson Farms CEO Joe Sanderson

reinforced the company’s dedication to production cuts: “We will make a cut as we always do

after Labor Day. We will make a 4–5% cut following Labor Day as we always do going into

Thanksgiving, Christmas, and January [and] we reduce our egg sets and around Thanksgiving,

Christmas, New Years and Martin Luther King. That is a period of slow demand for us, and we

don’t announce that, but we always do it. It is just a period when we take downdays and we will

do that. But if we think more is needed, we will evaluate that sometime in August, and if need be

will do it. We cut back in 2006, we cut back in ’97–98. I don’t know if we announced it or not,

but we will do what we need to do.” Sanderson did not explain why he was announcing these

cuts now if the company had never done so in the past.

       235.    On June 4, 2008, Pilgrim’s Pride CEO Clint Rivers expressed concern that there

was still what he considered an oversupply of chicken, stating “[o]ur supply in chicken, we are

oversupply . . . we need to see some balance in the supply. . . . Simply put, at this time there is

still too much breast meat available to drive market pricing significantly higher.”

       236.    On June 19, 2008, Mark Hickman, the Chairman of the NCC and CEO of Peco

Foods broadcasted the company’s commitment to further production cuts, even after the industry

had already been destroying breeder flocks and making other long-term cuts, when he announced

that “the poultry industry is entering a second phase of production cutbacks, following a 1

percent to 2 percent cutback in production earlier this year” and that “we are hearing talk that

this was not nearly enough, so liquidation is in round two.”




                                                59
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 66 of 209 PageID #:96365




         237.    Also in June of 2008, an Agri Stats report joined in, stating ““Those who have

announced cutbacks indicate they will continue until margins normalize. At this time we expect

to see the declines continue until at least late 2009, and cuts could be deeper than now

projected.” It also noted that “[b]eginning in April, the weekly hatchery data started to show

declines in egg sets and chick placements relative to year-earlier, which confirms the announced

intentions to reduce broiler production and will result in slaughter falling below year-ago by mid-

June.”

         238.    On June 23, 2008, Wayne Farms President and CEO Elton Maddox announced a

6% production cut. Like other executives, he blamed the scapegoat of “[s]oaring feed ingredient

costs aggravated by the government’s food for fuel mandate” for “the need for us to rationalize

our business.” To put things in perspective, this announcement came only three days after Agri

Stats told the industry to make further cuts and only four days after Peco Foods CEO Hickman

told the industry to make further cuts.

         239.    On July 7, 2008, O.K. Foods announced a 7.5% reduction in egg sets, and, similar

to Peco Foods, cited “record high prices for corn and soybean meal, which it attributes to the

U.S. government’s mandated ethanol policies along with recent flooding in the Midwest ‘Corn

Belt’ region.”

         240.    In August 2008, Raeford publicly announced a 5% production cut. The company

wrote in a statement to Watt PoultryUSA, an industry publication, that “[t]he current obstacles

that face our industry require that supply be brought in line with demand.” Raeford had

previously pursued a strategy of aggressive growth and had doubled its chicken production from

2001 to 2007; a production cut was highly unusual.




                                                60
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 67 of 209 PageID #:96366




        241.    On an August 26, 2008, earnings call, Sanderson Farms CEO Joe Sanderson

stated that “[s]o long as this weakness continues, the poultry industry will need to cut production

further until supply is in line with demand.” He also indicated that he thought the industry had to

go even farther with production cuts:

        [W]e kind of thought we were going to see reductions in July . . . [based on]
        213/214 [million] egg sets back in April and that really did not materialize. When
        you look at USDA slaughter numbers in July, they were 100% and 101% and now
        we’re looking at egg sets of 206 and 207 million that are going to show up
        sometime in October or November. We’ll see when we get there. Those are barely
        impressive cuts. My suspicion is, as I’ve told you in May, the industry typically
        make the cut and it’s tentative. We’ll have to see if it works. . . . I’m very
        skeptical that those cuts are going to be enough to return us margins to cover
        these grain costs.

        242.    On October 3, 2008, Defendants’ senior executives had another chance to collude

at the NCC’s Annual Meeting in Washington, D.C. Agri Stats CEO Blair Snyder, who had been

elected the day before as a “director-at-large” for the NCC’s board, moderated a CEO panel that

included the head executives from Pilgrim’s Pride, Tyson, Perdue and Sanderson Farms.

Pilgrim’s Pride CEO Clint Rivers told panel members and the audience “[w]e need to get those

[input] costs pushed through, but we’ve yet to see that happen.” That meant that he wanted the

industry to raise prices.

        243.    On October 10, 2008, Pilgrim’s Pride reacted to a USDA report showing

declining numbers of egg sets in the chicken industry by telling the Associated Press that “[t]his

is very positive news for the industry and may signal that the industry is taking a more

rationalized approach to production heading into the fall.”

        244.    As reported on December 23, 2008, an industry analyst estimated that Tyson cut

its production by 5%.




                                                61
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 68 of 209 PageID #:96367




          245.   On February 18, 2009, Tyson Senior Group Vice President Donnie Smith gave an

interview and stated that “[a]cross our industry, we’re down about six percent versus where we

were a year ago. We’re seeing an impact from that on market prices . . . the industry

fundamentals are improving.”

          246.   In February 2009, Pilgrim’s Pride announced that it would reduce its chicken

production levels by 9–10%.

          247.   Also in February 2009, Tyson Senior Group Vice President Donnie Smith told

investors that, “[u]sing WATT PoultryUSA data on ready-to-cook (RTC) pounds, our numbers

have declined 5–7% from 2000 to 2008 on RTC pounds while at the same time the industry has

grown 31%. Over time, we have done plenty of cutting back.” Smith sent a clear message that

Tyson believed it had already done its fair share of production cuts, and competitors were

expected to pick up the slack. It is notable that, although Tyson made these statements to the

industry, Tyson did also reduce its production during the relevant period in line with other

producers.

          248.   On February 25, 2009, the Morning News of Northwest Arkansas reported that

Sanderson Farms had cut its chicken supply by processing smaller chickens and running its

plants at lower capacity utilization rates. Around the same time, Sanderson Farms told its

shareholders that “[b]ecause we don’t expect much help from the demand side, chicken market

improvement will have to come from supply cuts.”

          249.   On that same day, Todd Simmons, CEO of Simmons Foods, echoed Sanderson

Farms’ approach, noting that “[w]e are seeing lower demand in the food-service customer base.

We have made adjustments in bird weights to ensure our production meets with our customer’s

needs.”



                                              62
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 69 of 209 PageID #:96368




       250.    Overall, “[a]t least 11 companies reported reductions in weekly ready-to-cook

production in 2008,” including Defendants Tyson, Pilgrim’s Pride, Perdue, Simmons, Raeford,

Cagle’s (acquired by Koch), George’s, O.K. Foods, Harrison, and GNP Company (now owned

by Pilgrim’s Pride). But other chicken producers also cut their production without publicly

announcing, instead proving that they were engaging in production cuts by sharing information

through Agri Stats.

       251.    On May 15, 2008 Sanderson Farms CEO Joe Sanderson stated that “we have seen

for the last 6 or 7 weeks . . . some companies in our industry announce cutbacks. There have

been I think six companies have announced cutbacks. I know some companies have cut back

and have not announced.” (Emphasis added). The fact that Sanderson had this non-public

knowledge strongly indicates that the competitors were conspiring with one another, either

through secret direct communications or by using Agri Stats as a facilitator.

               (iii)   Defendants Closed Plants and Laid Off Workers as Part of Their
                       Conspiracy to Restrict Production, Resulting in Long-Term Effects.

       252.    On March 12, 2008, Pilgrim’s Pride issued a press release stating that it was going

to close one processing plant and six distribution facilities to reduce supply. Clint Rivers,

Pilgrim’s Pride’s CEO, stated “we believe the[se] actions we are announcing today are

absolutely necessary to help bring supply and demand into better balance. That portion of the

demand for our products that exists solely at pricing levels below the cost of production is no

longer a demand that this industry can continue to supply.” (Emphasis added).

       253.    Then, on April 11, 2008, Pilgrim’s Pride announced that it may close its large

El Dorado, Arkansas processing plant, which employed more than 1,600 workers. In 2009,

Pilgrim’s Pride did close the plant.




                                                63
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 70 of 209 PageID #:96369




       254.    On July 2, 2008, Foster Farms abandoned plans to build a new chicken processing

facility in Colorado. Foster Farms had announced the new facility in April of 2008, and it was set

to employ at least 1,200 people. In a statement, Foster Farms CEO Don Jackson said that “it does

not make economic sense to go forward with expansion at this time.”

       255.    On August 11, 2008, Pilgrim’s Pride announced that it planned to “idle” a

processing plant in Clinton, Arkansas and a further-processing facility in Bossier City,

Louisiana, resulting in a loss of 600 jobs. Pilgrim’s Pride “attributed [the] announcement to the

continued imbalance in supply and demand in the U.S. chicken industry.” Idling the Clinton

processing plant resulted in an additional 1.25% incremental increase on top of the company’s

previously announced production cuts. Pilgrim’s Pride noted its desire for more drastic

production cuts industry wide: “[w]ith Labor Day approaching and no indication that the actions

taken to date by Pilgrim’s Pride or other industry members are having a positive effect on selling

prices for our products, it is now clear that more significant decisive action is necessary.”

       256.     Watt PoultryUSA, an industry publication, reported that by September 2008,

“[m]ost U.S. chicken integrators ha[d] announced plans to close small operations, consolidate

complexes and further processing plants and to reduce output by 3 percent to 5 percent to

‘maximize efficiency.’”

       257.    On October 18, 2008, Wayne Farms President and CEO Elton Maddox

announced the closure of a processing plant in College Park, Georgia, which resulted in the loss

of more than 600 jobs. Maddox said that the closure was due to “changing market conditions”

and a need to “maximize efficiencies.” Wayne Farms was not a publicly-traded company,

making this type of announcement somewhat unusual.




                                                 64
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 71 of 209 PageID #:96370




        258.   During fall of 2008, Sanderson Farms delayed the opening of a new deboning

facility.

        259.   In December of 2008, it was reported that Tyson had reduced production “in

recent years through the closing or sale of poultry plants and by running the company’s

remaining operations at reduced capacity utilization.”

        260.   On February 27, 2009, upon seeing that smaller producers were upholding their

end of the conspiracy, Pilgrim’s Pride announced historically large production cuts. A press

release announced the closure of three processing plants located in Douglas, Georgia, El Dorado,

Arkansas, and Farmerville, Louisiana. Pilgrim’s Pride stated the plants were “underperforming”

and said the closures would “improve the company’s product mix by reducing commodity

production and to significantly reduce its costs in the midst of an industry-wide oversupply of

chicken and weak consumer demand resulting from a national recession.” Pilgrim’s Pride also

stated that the idling of these three plants would reduce its total pounds of chickens produced by

9–10%.

               (iv)   Defendants’ Joint Efforts to Cut Production Worked and Did in Fact Raise
                      Prices.

        261.   Defendants successfully reduced supply of Broiler chicken. In the fall of 2008, an

industry analyst noted that at the time “the industry has cut about 10 to 12 percent of its

production.”

        262.   At a May 14, 2009 BMO Capital Markets conference in New York, interim Tyson

CEO Leland Tollett remarked that “poultry market fundamentals had improved. Pullet

placements, an[] indication of future broiler supplies, have been down the past five months

compared to the same period last year. Egg sets continue to run six percent or more below year




                                               65
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 72 of 209 PageID #:96371




ago levels and cold storage inventories of poultry have declined about 20 percent since peaking

in November 2008.”

       263.   Defendants’ collective production cuts significantly slowed overall chicken

production during the relevant period, deviating from the historical trends that showed steady

annual production increases. The graph below, which was made from USDA data, shows this

change: while chicken production grew 21% from 2000 to 2008 (an average of 2.3% per year),

but then drastically slowed to a total of roughly 10% from 2008 through 2016 (an average of

only slightly more than 1% per year). Defendants’ conspiracy led to a significant decrease in the

pace, timing and manner of chicken production during the relevant period.




       264.   In 2008, Defendants surprised industry observers by bucking a decades-long trend

of an annual increase in chicken production. In the 2008–2009 production cuts, producers did not

just reduce the pounds of chicken produced—they restricted their ability to ramp production up



                                               66
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 73 of 209 PageID #:96372




quickly. By cutting farther up the supply chain than ever before, producers made these cuts more

long-lasting. Even though in previous downturns some producers had used short-term methods to

reduce chicken production, starting in 2008, Defendants took their reductions to the next level by

substantially reducing their breeder flocks, shown in the following graph:




       265.    Defendants’ production cuts had their intended effect: they caused Broiler prices

to be significantly elevated during the relevant period. These chicken prices are contrary to

pricing patterns prior to the relevant period and contrary to what one could expect in a

competitive market. During the Great Recession, chicken prices rose steadily even when input

costs stayed flat or declined. In addition, chicken prices from 2015 to 2016 remained artificially

inflated and did not respond to the historic drop in corn and soybean prices, even though feed is

the major component of input cost, constituting up to 70% of total chicken production cost.




                                               67
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 74 of 209 PageID #:96373




       266.    In 2013, Bloomberg reported that “[c]orn fell 50% from its peak during last year’s

U.S. drought, boosting profit for Tyson Foods Inc. and other poultry producers . . . .” Industry

analysts predicted that that Broiler prices would drop 7.1% in 2014 due to that fall in corn

prices—but Broiler prices increased 9.2% instead.

       267.    Broiler feed costs have been decreasing sharply since record highs in 2012. For

example, prices for soybean meal were down 10% in 2014. Since January 1, 2008, corn prices

have declined roughly 21% and soybean prices have declined 13%. But during the same period,

Broiler prices increased roughly 50%.

       268.    By one measure, Broiler prices have been at or near all-time highs roughly half of

the time since January 1, 2008 despite the Great Recession.

       269.    And those high chicken prices turned into profits for Defendants. For example, by

May 28, 2009, Sanderson Farms reported strong profits that were twice the estimates of Wall

Street analysts, “aided by production cuts and lower feed costs that offset still-weak demand.”




                                               68
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 75 of 209 PageID #:96374




       E.      Defendants Continued Their Conspiracy with Another Round of Collective
               Production Cuts in 2011.

               (i)     After The Success of Their 2008 Cuts, Defendants Decided to Continue
                       Restricting Supply in 2011.

       270.    As Defendants reaped the benefits of their production cuts in 2009, their senior

executives continued to meet with each other at industry meetings and events and reiterate their

commitment to reduce production. For example, in October of 2009, one industry analyst wrote

that participants had emphasized continued “production discipline,” the euphemism Defendants

used for limiting chicken supply.

       271.    But as chicken prices continued to rise in the later part of 2009 and into 2010,

producers started to increase production to cash in, just like in previous decades. Of course, due

to the unprecedentedly deep cuts, which also targeted the top of the supply chain, the temporary

spike in production took much longer to realize than in the past. Still, this rising production

began to depress prices by late 2010, and Defendants decided to commit to their conspiracy with

even more vigor. Having learned how successful their conspiracy could be, they quickly engaged

in more publicly-announced production cuts in the first half of 2011 to raise prices yet again.

               (ii)    In 2011 and Beyond, Defendants Continued to Covertly Call on Each
                       Other to Maintain “Discipline,” i.e., Their Agreed Upon Output
                       Restrictions.

       272.    In January 2011, Defendants’ senior executives attended the IPE in Atlanta,

Georgia. The annual market intelligence panel included industry insider Paul Aho and Agri Stats

Vice President Mike Donohue. One report noted that Donohue said that “2008 was the worst

year financially for the broiler industry that most people have ever seen” and that “[t]he

industry’s response in 2008 was a 5 to 6% reduction in pounds produced. . . . [T]he broiler

industry is currently at record high weekly slaughter volumes.” Aho agreed that the year could

see “cutbacks, rationalization, and consolidation . . . .”

                                                  69
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 76 of 209 PageID #:96375




       273.    On a February 4, 2011 earnings call, Tyson COO James Lochner noted that “until

industry supply more closely aligns with demand” Tyson’s chicken business would “be

challenged.” Dennis Leatherby, Tyson’s CFO, also alluded to a supply-demand imbalance in the

Broiler industry.

       274.    On a February 2011 earnings call, Cagle’s (later acquired by Koch) announced

that it had begun a 20% reduction in production at a deboning facility. Cagle’s expressed

“optimis[m] that the industry will exhibit the production restraint necessary to support higher

pricing for Cagle’s products allowing for return to profitable margins.”

       275.    In March 2011, Raeford announced a 10% reduction in egg sets, which had begun

in February of that year. In a press release, Raeford CEO Bob Johnson was quoted as saying “we

decided that acting now was a responsible action for our company in light of continuing unstable

economic conditions. . . . Hopefully the chicken prices will begin to increase later this year.” As

in the past, he blamed grain prices for the cuts: “In addition, if Congress will take action to cut

unreasonable government support for the ethanol industry, then grain prices should decrease to a

more manageable pricing level.”

       276.    In April 2011, the Georgia Poultry Federation held its annual meeting near Lake

Lanier Islands in Georgia. Defendants’ senior executives attended the meeting: Donnie Wilburn,

Director Live Operations of Harrison Poultry, was elected Vice Chairman of the Board of

Directors and Phillip Turner, Plant Manager at Mar-Jac, was elected to the Board of Directors.

       277.    In May 2011, Joe Sanderson, the CEO of Sanderson Farms, and Lampkin Butts,

its President and COO, attended the BMO Farm to Market Conference in New York City, along

with many other Defendants’ executives. The conference included a presentation by Pilgrim’s




                                                70
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 77 of 209 PageID #:96376




Pride’s CEO, which noted Pilgrim’s Pride’s new focus on reducing production, including by

adjusting “head,” i.e., breeder flocks, to better balance supply with customer demand.

       278.    On a May 24, 2011 earnings call, Sanderson Farms CEO Joe Sanderson stated

that “the deal is that the industry—forget Sanderson—the industry cannot sustain losses like they

are sustaining for a long period of time. They will—they can’t do it and you have been observing

this for years and years and the industry has been losing money since Novemberish and balance

sheets deteriorate and losses have to stop. The only way to stop losses with $7 corn is to reduce

production and get prices up. That is the rule and the law of the jungle. . . . [M]y judgment is that

there will be some others that are going to have to make some adjustments that I believe cuts will

be forthcoming in our industry based on the losses we see in Agri Stats.” (Emphasis added).

       279.    On a June 6, 2011 earnings call, Cagle’s (later acquired by Koch) said that “the

industry must lower supply in order to offset reduced demand and to support higher market

prices. Cagle’s continues to process at 80 per cent of capacity at its Pine Mountain Valley

deboning facility and does not contemplate any increase in the foreseeable future.”

       280.    In June and July 2011, Defendants’ senior executives attended industry events,

including a seminar held by the 2011 Food Media Seminar, which included a panel made up of

the CEOs of Defendants Tyson, Peco Foods, and Perdue, and Defendant Sanderson Farms’

President and COO; a June 27–29, 2011 Financial Management Seminar held by the US Poultry

& Egg Association that included a presentation by Pilgrim’s Pride’s President and CEO Bill

Lovette, and a July 12, 2011 panel at the 2011 Food Media Seminary that included executives

from Tyson, Sanderson Farms, Peco Foods, and Perdue.




                                                 71
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 78 of 209 PageID #:96377




          281.   On July 21, 2011, Defendant Amick




          282.   On an August 1, 2011 earnings call, Joe Sanderson, Sanderson Farms CEO, told

analysts that Sanderson Farms’ 4% fall production cut beginning in November would remain in

place beyond January 2012 or until demand improved. Sanderson stated that it “wouldn’t

surprise me if the industry makes further, deeper reductions in egg sets in October or November

. . . . Nobody knows what cuts might be needed until we get to October, but I think that the

cutbacks may need to be more than the 6% in head that the industry has in place.” (Emphasis

added).

          283.   On an August 8, 2011 earnings call, Tyson’s CEO stated that “domestic

availability must be in balance with demand before industry economics can improve. Tyson

continuously strives to match our supply to demand and as a result we made a production

adjustment in the third quarter . . . . Our goal is to match supply to demand. And following over-

production the industry experienced, we cut production in the third quarter, but those cuts have

not yet impacted the market.” (Emphasis added).

          284.   On August 17, 2011,




                                               72
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 79 of 209 PageID #:96378




       285.    In October 2011, Defendants’ executives attended the NCC’s 57th Annual

Conference in Washington, D.C. One panel discussed the “new paradigm” in the Broiler

industry, and the speakers included senior executives from Perdue and Koch. Mark Kaminsky,

the COO and CFO of Koch, said that “the industry is accustomed to cycles, but not one quite like

the latest, and companies are going to need to adjust. Discipline on the supply side was one

suggestion. Getting better prices from retailers was another.” (Emphasis added).

       286.    On a November 21, 2011, earnings call, Sanderson Farms CEO Joe Sanderson

responded to a question about a production decrease by saying “when we talk about the 4%

number, that is what we project the industry to be. Obviously, we’re going to be a part of that.”

       287.    Defendants’ executives continued to meet with one another to plan production

cuts and monitor their conspiracy at trade association meetings and industry events throughout

2012. For example, Defendants’ executives attended the NCC’s board of directors meeting in

Atlanta, held in conjunction with the January 2012 IPPE, and in March 2012, the NCC’s board

of directors met in Washington, D.C. Other opportunities to conspire included Urner Barry’s

annual marketing seminar from April 29 to May 1, 2012; the NCC’s board of directors meeting

in Lake Tahoe on June 21, 2012; and the July 15, 2012 meeting of the NCC’s marketing

committee in Stowe, Vermont. Each of these meetings were attended by a number of

Defendants’ senior executives.




                                                73
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 80 of 209 PageID #:96379




        288.    On an April 27, 2012 earnings call, Pilgrim’s Pride’s CEO reported that “the die

is cast for 2012,” and that “we’re comfortable that the industry is going to remain constrained.”

(Emphasis added).

        289.    In August 2012, Bloomberg Businessweek reported that Koch CEO Joseph

Grendys stated that “[c]osts have gone up so much due to the drought that the industry will be

forced to get price increases of 10 to 15 percent across all product lines” for 2013, and that “[t]he

industry needs to be smart and focus on pricing to ensure it remains profitable . . . . Even if it

does become unprofitable in the fourth quarter, the industry may resume making money after the

first quarter of 2013.” The article also mentioned that Koch was going to adjust price quarterly in

its contracts for the first time since 2008.

        290.    On August 28, 2012, Sanderson Farms announced an additional 2% production

cut, blaming corn and soybean prices.

        291.    In October 2012, the NCC held its annual meeting in Washington, D.C. with

many of Defendants’ senior executives in attendance. Executives from Fieldale and O.K. Foods

spoke on an “Industry Outlook Panel” and discussed the question of what the industry “learn[ed]

from 2011 and how will the industry apply those lessons in 2012 and 2013.” (Emphasis added).

        292.    Defendants continued to signal one another to perpetuate their collusion into

2016, including by maintaining calls for “discipline” to note their continued adherence reducing

supply. For example, during a February 2016 earnings call, Pilgrim’s Pride’s CEO Bill Lovette

said:

        [T]he industry continues to be disciplined in terms of U.S. supply. Although
        monthly pullet data tend to be volatile and have occasionally been at the high end
        of our expectations, we see modest growth of the breeder flock, and more
        importantly, little to no increase in egg sits [sic] and chick placements as a
        positive. We believe that at least part of the reason is because chicken producers



                                                 74
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 81 of 209 PageID #:96380




        are being disciplined and are much quicker to react than in the past and in
        adjusting supply growth to the actual market conditions.

(Emphasis added).

        293.    On an analyst call on May 26, 2016, Sanderson Farms CEO Joe Sanderson noted

that “when you go back and look and see how many eggs are being set right now and you go

back and look at what the industry will set in 2007 . . . egg sets in 2007 were 220 million eggs a

week, and we’re setting 208 million, 209 million, 210 million eggs a week.”

        294.    On a July 28, 2016 analyst call, Pilgrim’s Pride CEO Bill Lovette built on Mr.

Sanderson’s comments, stating, “I think what we have seen with egg sets is absolutely a

testament to the discipline of our industry that we’ve seen in the last really two to three years.”

(Emphasis added). Lovette also noted that “the breeder flock in total is only up about 0.5%” and

said there was a “positive notion [we] have about the discipline that we continue to see

exhibited by the entire industry,” which “gives us more confidence that we’re going to do the

right thing with respect to maintaining that discipline. . . . [A]nd . . . gives us confidence that

we’re going to continue to be disciplined as an industry.” (Emphasis added).

        295.    On an August 8, 2016 earnings call, Tyson’s former CEO Donnie Smith—who

was then transitioning the CEO role to Thomas Hayes, the company’s former Chief Commercial

Officer who became the CEO in late 2016—stated that “our chicken business is . . . it continues

to do great,” a comment seconded by Hayes, who said about the company’s chicken business

that “year-over-year, we’re doing great . . . all that business is very profitable to us.”

                (iii)   In 2011 and Beyond, Defendants Again Closed Plants and Laid Off
                        Workers as Part of Their Conspiracy to Restrict Production.

        296.    In February 2011, Sanderson Farms CEO Joe Sanderson announced that the

company was going to delay development and construction of a second North Carolina chicken

facility.

                                                  75
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 82 of 209 PageID #:96381




        297.    In March 2011, Simmons announced that, “[d]ue to economics specific to our

industry, resulting from high grain prices predominantly caused by corn being used in ethanol,

we have decided to realign some of our production resulting in the elimination of 180 positions

as of April 15.”

        298.    In an April 15, 2011 press release, Mountaire Farms announced it was abandoning

a planned capacity increase. Mountaire Farms President Paul Downes explained: “the only way

to higher prices is less supply. The only way to less supply is chicken companies will shut down

or cut back. . . . I think that’s what we’re going to see.”

        299.    On June 21, 2011, Cagle’s (later acquired by Koch) announced it was going to lay

off 300 employees at its Pine Mountain Valley, Georgia plant to reduce Broiler volumes.

        300.    On June 27, 2011, Simmons layoffs of 223 employees at its Siloam Springs,

Arkansas plant, blaming ethanol policies for high feed prices.

        301.    On July 29, 2011, Pilgrim’s Pride announced that it was closing its Dallas, Texas

processing plant and laying off around 1,000 employees. Pilgrim’s Pride’s President and CEO

Bill Lovette explained that “[w]hile the decision to close a plant and eliminate jobs is always

painful, we must make better use of our assets given the challenges facing our industry from

record-high feed costs and an oversupply of chicken . . . . A key component of that effort is

improving our capacity utilization through production consolidation and other operational

changes. By closing the Dallas facility, we can consolidate that production volume at three other

plants and help those sites run closer to full capacity.”

        302.    In a November 17, 2011 press release, Wayne Farms announced the closure of its

Decatur, Alabama plant and layoffs of 360 employees.




                                                  76
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 83 of 209 PageID #:96382




          303.   On May 7, 2012, Tyson held an earnings call and announced it had decreased its

production by 4% through longer days between flocks for its growers and by increasing its Buy

vs. Grow program. Tyson noted on its earnings call that “the industry as a whole has reduced

production pounds by 4% to 6% year-over-year. To help keep our production balanced, we

bought chicken on the open market rather than growing all the birds we needed. We won’t grow

a bird solely for the part in the highest demand because we have to sell the entire bird. Grow

versus buy is a strategy we look at continually based on input costs, revenue demand forecast

and the needs of our customers.” Tyson CEO Donnie Smith also noted on the earning call that

“we began to cut back last year” with respect to egg sets and placements.

          304.   On June 6, 2012, Pilgrim’s Pride announced it would lay off 190 employees at its

Chattanooga, Tennessee deboning plant.

          305.   On October 29, 2014, Simmons Foods announced it was closing its Jay,

Oklahoma “spent hen” processing plant. “Spent hens” are breeder chickens that have reached the

end of their productive life cycle. The spent hen facility processed such breeders on behalf of

multiple Defendants, which gave Simmons the opportunity to monitor changes in other

Defendants’ breeder numbers. The fact that Simmons closed the plant indicates that Defendants

significantly reduced Broiler breeder flocks.

          306.   All of Defendants’ above actions, taken collectively and not in isolation,

demonstrate a level of coordination and “discipline” not seen in the industry before the relevant

period.

                 (iv)   Defendants’ Joint Efforts to Cut Production in 2011 Continued to Work
                        and Raise Prices, Leading to Long-Term Effects.

          307.   Agricultural lender CoBank noted shifts in the chicken industry in its March 2012

report titled “The U.S. Chicken Industry: Re-invented and Revitalized”:


                                                77
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 84 of 209 PageID #:96383




       [The] U.S. chicken industry has gone through the proverbial wringer, but last year
       appears to have been the low point. In recent years, the chicken companies have
       all lost money, some more than others. And five U.S. companies have exited the
       industry since 2008. As the losses mounted, the industry realized that its standard
       business practices sorely needed to be reformed. The surviving chicken
       companies found it to be not just prudent, but absolutely essential to revise those
       practices. The poultry industry today operates much differently than it did just a
       few years ago.

       308.    That report attributed the shift in part to Defendants’ reductions of breeder flocks

beginning in 2011, stating, “the recent cuts in the hatchery flock will prevent a quick response,”

with “U.S. chicken production [. . . ] on track to fall to its lowest level in 5 years by mid-2012.”

       309.    The following graph shows that the 2011 breeder flock cuts flew in the face of the

historical trends in breeder flock numbers, reducing breeder flocks even more than the then-

unprecedented 2008–2009 cuts:




       310.    By September 2012, Plaintiff experienced increased prices due to Defendants’

2011 production cuts, particularly Defendants’ reductions of breeder flocks. These higher Broiler




                                                 78
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 85 of 209 PageID #:96384




prices in the market by September 2012 were not justified by the corn and soy prices,

Defendants’ primary input costs, which had dropped significantly by the fourth quarter of 2012.

       311.    Until at least 2016, Defendants reaped the benefits of their coordinated output

restrictions as chicken prices rose and Defendants’ profits soared to record levels. Defendants’

executives cooed about the industry’s newfound “discipline.” For example, on a May 3, 2013

investor call, Pilgrim’s Pride’s CEO Bill Lovette said:

       Obviously, revenue is going to be a function of price, in part, and in this case a
       big part; and obviously, price is going to strengthen as supply continues to be
       disciplined and constrained . . . So I think the industry is doing an admirable job
       in being disciplined on the supply side and I think we’ve got a combination where
       we combine that discipline with strong demand for product and that’s why you’ve
       seen the pricing environment that we’re now enjoying. . . . I believe the industry
       has learned over the past three to five years that chicken economics is going to
       be driven by the supply and demand of chicken and not necessarily what corn or
       soybean meal costs. I think I’m confident to say, we’ve figured that out and we’re
       doing a good job of balancing supply and demand.

(Emphasis added).

       312.    On that same call, Lovette expressly stated that culling and restraining breeder

flocks was an important part of supply reduction:

       I only know what we’ve seen happen in the past. Now, certainly, this summer if
       the industry chooses to grow the breeder supply significantly, that’s definitely
       going to impact 2014. What I’m saying is, so far, we’ve seen no indication that
       the industry plans to grow the breeder supply and as a matter of fact, it’s actually
       shrunk. . . . I’ll reiterate that I think the industry has learned that the economics of
       our business is tied very closely to the supply of chickens and we’ve done a good
       job so far of maintaining discipline such that even paying nearly $8.50 for corn,
       we’ve been able to be profitable as an industry.

(Emphasis added).

       313.    On October 4, 2013, Defendants’ senior executives met in Washington D.C. for

the NCC meeting, which included a panel including executives from Tyson and Simmons that

was “chipper about the prospects for their industry in the next few years.”



                                                 79
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 86 of 209 PageID #:96385




          314.   On a February 21, 2014 earnings call, Pilgrim’s Pride’s CEO Bill Lovette opined

on the reasons for higher chicken prices: “I think the one thing that creates . . . has created the

stability is the discipline of the industry to not allow profitability in the past to drive supplies in

the future . . . . And I think that discipline really . . . is the one ingredient that has made for more

stable earnings that we have seen.” (Emphasis added).

          315.   At an industry conference on March 12, 2014, Tyson CEO Donnie Smith told

attendees that a “meaningful change” in chicken production would not occur until the second

half of 2015—a statement that made sense only because Defendants’ unprecedented 2011–2012

breeder flock reductions made it impossible for them to “meaningfully change” chicken

production any sooner.

          316.   On May 6, 2014, an industry analyst with Stephens, Inc. said in an interview that

historically, “it has been very easy to increase the chicken supply because the cycle is so short. It

only takes four to eight weeks to grow a chicken, but U.S. chicken producers are having a hard

time increasing the chicken supply by much. They cut production capacity throughout the supply

chain when grain prices were very high. Because of this, they cannot materially increase supply

for 2014. We likely won’t see a material increase in production until the second-half of 2015.”

          317.   An October 2014 CoBank analysis similarly noted producers’ inability to increase

supply:

          [P]roduct demand should remain robust through the rest of this year and well into
          2015, bolstered by a gradually improving domestic economy, continued strength
          in export demand, and the towering prices of beef and pork. Broiler production,
          however, has been slow to respond, with integrators having had problems
          expanding the number of chicks placed for growout. Broiler meat production is on
          track to grow just 1.5 percent in 2014 from a year ago, with a similarly modest
          gain expected for 2015. Producers have been somewhat constrained in their
          attempts to expand the nation’s chicken flock by the limited supply of broiler
          hatching eggs. When the broiler-producing industry reduced production in 2011
          and 2012, the hatchery supply flock was also reduced, and it has not yet been

                                                  80
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 87 of 209 PageID #:96386




       rebuilt to prior levels. Following seven months of [Year-over-Year (“YoY”)]
       declines, the number of chicks placed for growout finally posted a modest 1
       percent YoY gain in August. However, it will take another 6–9 months for
       integrators to rebuild the supply of broiler hatching eggs in preparation for
       expanding the overall flock, so significant growth in broiler production will not
       materialize until late 2015 or early 2016.

       318.    That report simultaneously noted that wholesale prices for chicken “have risen to

unusually high levels.” (Emphasis added).

       319.    On October 10, 2014, NCC President Mike Brown wrote an op-ed in The

National Provisioner called “Biofuel policy holds back production rampup,” which continued to

blame ethanol policy for high prices, rather than Defendants’ collusive agreement to cut

production and to not increase production in line with demand. Brown wrote, “current favorable

market conditions would normally stimulate production to be somewhat higher, that is, a

percentage more aligned with the long-run annual average of 4 percent. So why are chicken

producers not stepping up production to better match the long-term average of 4 percent? We

would if we could, but we can’t. We would like to produce more pounds of chicken, but

unfortunately we are not there yet. The primary reason for the industry’s inability to increase

production can be attributed to problems caused by a failed policy . . . .” Brown also went on to

also blame fertility issues in breeder stock and a propane shortage for lackluster chicken

production.

       320.    On a February 12, 2015 earnings call, Pilgrim’s Pride’s President and CEO Bill

Lovette also noted that the chicken industry was keeping production artificially restrained even

in the face of rising demand: “I looked at some numbers supplied by Agri Stats earlier in the

week and found some interesting facts. If you go back to 2008, the industry slaughtered 8.35

billion head. And by 2011, that slaughtered head had declined by approximately 8% to 7.7

billion. And it’s actually remained about that same level through 2014 at about 7.7 billion. If you


                                                81
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 88 of 209 PageID #:96387




look at live weight pounds produced, it was 47.1 billion in 2008. It declined to 45.06 billion in

2011. And in 2014, for the first time since 2008, it reached 47.3 billion, so only 200 million more

pounds above 2008 levels. And then on the average weight side, the average weight in 2008 was

5.64, and it’s averaged just above 6 from 2011 through 2014. So with all of that data in mind,

what it tells me is the industry remains fairly disciplined on the supply side and demand has

been increasing for chicken against the backdrop of increasing beef and pork supplies.”

(Emphasis added).

       321.    2015 was also a banner year for Defendants’ profits resulting from their

conspiracy. Watt PoultryUSA’s March 2016 issue noted that Tyson, for example, made “record

earnings and sales in fiscal year 2015 . . . posting $40.6 billion in sales, including ringing up

higher chicken sales. Yet, Tyson lowered chicken production in 2015. What’s at work here? This

paradoxical performance, in part, reflects the fact that Tyson, along with other top U.S. broiler

companies, is redefining its business model to achieve profitable growth.” Of course, as

explained throughout this Amended Complaint, Tyson could not have done it alone: the true

explanation for Tyson’s 2015 performance was the conspiracy alleged herein.

       322.    In late 2015, industry analyst Heather Jones observed that the supply of Broilers

had not increased as expected after the Avian Flu due because Defendants had started breaking

eggs rather than setting eggs. Defendants coordinated this breaking of eggs among each other

through information exchanged by Agri Stats.

       323.    The trend of unusually high chicken prices continued into 2016. Although at first

glance chicken prices declined in 2016, they declined significantly less than input costs. (That

is, chicken prices declined as tracked by measurements other than the Georgia Dock, which is

addressed below.) Defendants maintained these artificially high chicken prices that could not be



                                                82
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 89 of 209 PageID #:96388




explained by input costs through their conspiracy to exercise “discipline” over chicken supply,

and profited enormously from doing so.

        324.    For instance, during an April 2016 earnings call, an analyst asked Pilgrim’s

Pride’s CEO Bill Lovette, “you mentioned that you think the industry domestically has been

much more disciplined than they have been in the past, I’m wondering if you could just elaborate

a little bit more on what sort of drives that view and then maybe what gives you confidence that

this discipline will hold.” (Emphasis added). Lovette responded: “[w]hat drives the view is the

actual numbers that we see, ready to cook pounds are up about 3.1% year to date. If you look at

placements year to date, they’re up 1%, egg sets up 0.7%, hatchery utilization actually declined

in Q1 to 91%. So in the phase of coming off two of the most profitable years in the industry,

we’re not seeing, not realizing large amount of production increases.”

        325.    Immediately after Lovette’s statements, Pilgrim’s Pride’s CFO Fabio Sandri

added that “what drove that I believe it is that [the] industry is more geared towards profitability

rather than just market share or field growth.” Put differently, Defendants were no longer

competing with one another for market share as could be expected in a competitive market and

were instead conspiring together to restrict and not increase supply.

        326.    On a February 2016 Sanderson Farms earnings call, BMO Capital Markets

analyst Ken Zaslow questioned if there was “any changing of the industry dynamic” that had

occurred since the days of market volatility in the chicken industry. CEO Joe Sanderson replied

“we might be at a capacity wall, you know? . . . Since back in 2007 . . . there are three or four

plants shuttered . . . . It does feel different.”




                                                    83
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 90 of 209 PageID #:96389




       F.      Defendants Collusively and Fraudulently Manipulated the Georgia Dock
               Benchmark Price Index.

               (i)     Background on the Relevant Price Indices: Georgia Dock, USDA
                       Composite, Urner Barry, and EMI.

       327.    Defendants did not only conspire to jointly engage in output restriction. They also

agreed to, and did in fact, raise prices in another way: by collusively and fraudulently

manipulating the Georgia Dock price index.

       328.    In general, there are three entities that report Broiler chicken prices: Urner Barry,

the GDA (through the “Georgia Dock”), and the USDA. Of course, Agri Stats also collects

detailed pricing information through its subsidiary Express Markets, Inc. (“EMI”) but, as

discussed above, Agri Stats reports are not publicly available and are tightly restricted.

       329.    Urner Barry is a commodity price reporting service, and it publishes daily price

information for Broilers. It is a subscription service, meaning that all producers and many

purchasers subscribe to the pricing service for a fee. Urner Barry’s Broiler price index is doubly

verified by telephonic and written surveys of all or nearly all chicken producers and verification

of reported prices from purchasers.

       330.    The USDA publishes a Composite index, publishing Broiler price information

generally on a weekly basis. The agency’s Composite price index is free and publicly available.

Like Urner Barry, the USDA double verifies its price index.

       331.    Agri Stats, through EMI, publishes the most detailed price report. According to a

May 2010 FarmEcon study, EMI’s Broilers pricing report 6 includes “pricing data on whole birds


6
  Agri Stats formed EMI in 2000 to compete with Urner Barry. Unlike the Agri Stats reports for
Defendants discussed earlier in this Amended Complaint, EMI releases daily pricing data to both
Defendants and potential purchasers of Broilers, though the reporting service is not publicly
available and costs thousands of dollars. EMI gathers and identifies daily commodity
transactions from 90% of Broiler producers, which automatically transmit invoice information
electronically from each of their transactions to EMI.
                                                 84
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 91 of 209 PageID #:96390




and chicken parts that is considerably more detailed than the USDA” and other price indices

because it is based on actual sales invoices from chicken producers.

       332.    The Georgia Dock price index was a chicken industry pricing benchmark

published by Poultry Market News (“PMN”) division of the Georgia Department of Agriculture

(“GDA”). It measured the same (or very similar) size and grade of chicken as Urner Barry and

the USDA. 7 It set prices for both “whole bird” and various chicken parts (wings, tenders, thighs,

drumsticks, leg quarters, and breasts). The “whole bird” price is the baseline for pricing all parts

of a chicken. Unlike the other price indices, the Georgia Dock was not doubly verified and was

based solely on an “honor system” whereby nine poultry producers submitted weekly price

quotes to the PMN.

       333.    Urner Barry, Georgia Dock, and USDA prices relate to the Broiler spot market,

but prices for chicken sold under contract generally are tied to and move with spot market prices

as reported by these price indices. For example, Sanderson Farms CEO Joe Sanderson has stated

explicitly that the company prices chicken based on the Georgia Dock in contracts with retailers.

       334.    Expert economist Dr. Colin A. Carter from the University of California (Davis)

has testified that “internal Pilgrim’s [Pride’s] documents show that virtually all chicken products,

even if they’re not sold spot, are tied to the spot prices. . . . 83 percent of Pilgrim’s [Pride’s]

chicken sales are reflecting the spot price within a given year. So there’s only about 16 percent of

their sales that are not tied to the spot market over a relatively short period of time.” Further,

because half of “fixed contracts” actually had terms tied to Broiler spot market prices, Dr. Carter

concluded that 92% of Pilgrim’s Pride’s Broiler sales were tied to Broiler spot market prices



7
 Unlike the other indices, the Georgia Dock did not include freight or transportation costs in its
benchmark price. Thus, the Georgia Dock benchmark price was called “Georgia F.O.B. Dock”
price.
                                                85
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 92 of 209 PageID #:96391




such as the Georgia Dock. Many of Plaintiff’s purchases of Broilers from Defendants were

similarly tied to the Georgia Dock even when those purchases were not spot transactions.

       335.    Many chicken buyers, including Plaintiff, reasonably relied on the Georgia Dock

because they naturally believed that its benchmark price index accurately reflected the weekly

offering prices and the market price for chicken. The Georgia Dock was accepted in the industry

as a reflection of the market price for chicken and was a widely used benchmark price index for

wholesale chicken prices nationwide. But unbeknownst to Plaintiff and other buyers, several

Defendants conspired and did in fact manipulate the Georgia Dock price index.

       336.    Plaintiff purchased chicken from Defendants at prices that used the Georgia Dock

as a component throughout the relevant period. In some instances, Defendants insisted upon

using the Georgia Dock in their pricing with Plaintiff and/or declined to use another form of

pricing with Plaintiff.

               (ii)       The Georgia Dock Pricing Methodology and Its Susceptibility to
                          Manipulation.

       337.    The Georgia Dock was different from the other available price indices in ways

that made it more susceptible to manipulation by the Georgia Dock Defendants. The Georgia

Dock Defendants are the nine producers that submitted price quotes that went into the Georgia

Dock price index, namely (ranked by their market share in Georgia, which dictated how much

weighting each producer’s quote was given in compiling the Georgia Dock benchmark price):

Pilgrim’s Pride (approximately 35% of Georgia market share in 2016 ); Tyson (15%); Fieldale

(15%); Mar-Jac (10%); Claxton (10%); Sanderson Farms (7%); Harrison (5%); and Koch and

Wayne Farms (less than 2% each).

       338.    Until late 2016, the methodology behind the Georgia Dock pricing index was

unknown to the public, including chicken buyers, like Plaintiff. Buyers, including Plaintiff, made


                                               86
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 93 of 209 PageID #:96392




purchases based on the Georgia Dock whole-bird price, with the reasonable, but mistaken, belief

that the Georgia Dock reflected poultry producers’ actual weekly offering prices and the actual

market price of chicken. Additionally, until August 2016, the USDA published the Georgia Dock

benchmark price alongside its own price index, giving credence to the Georgia Dock numbers

and making many chicken buyers, including Plaintiff, believe that the Georgia Dock price had

the impression of USDA approval.

       339.    Plaintiffs were misinformed that the Georgia Dock benchmark was in fact based

on the poultry producers’ actual offering prices for the next week. This was false; the Georgia

Dock Defendants did not report their true offering prices to the GDA. Instead they agreed to, and

in fact did, intentionally report false and artificially high prices. The reality was that the Georgia

Dock price was simply whatever the Georgia Dock Defendants said it was. Hypothetically, if one

week the Georgia Dock price was $1.75, and the following week the Georgia Dock Defendants

told the GDA that the offering price of their chicken was $2, the Georgia Dock price would

become $2, and the prices that Plaintiffs and others paid for chicken would increase

commensurately.

       340.    The Poultry Market News—which for the majority of the relevant period was run

by a GDA employee named Arty Schronce—calculated the Georgia Dock as follows. Each

week, a PMN representative would call or email the same nine employees working for the nine

Georgia Dock Defendants and collect price submissions from those Defendants for the

Wednesday Georgia Dock. As stated in an internal GDA document, “each participating [Broiler

producer] company is called [by the GDA] on Wednesday every week to report the price offered

to companies in which they have contracts in place with.”




                                                 87
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 94 of 209 PageID #:96393




       341.    The Georgia Dock Defendants’ submissions were supposed to reflect their actual

offering price based on 2.5-to-3 pound whole birds, but not many of them actually processed 2.5-

to 3-pound birds in Georgia. So instead, the Georgia Dock Defendants were instructed to adjust

their whole bird quote as if they were producing that sized bird. Once the final Georgia Dock

whole bird price was calculated, the GDA then used a formula to calculate prices for different

chicken cuts and parts based off of that number.

       342.    Submission of prices to the PMN was entirely voluntary. There were no

regulations, rules, or legislation requiring poultry producers operating in the state of Georgia to

submit their prices to the PMN Division.

       343.    The GDA did not verify or substantiate the Georgia Dock Defendants’ price

quotes. There was no double-verification. Buyers were not contacted to check to see if the

producers’ price quotes mirrored actual sale prices. In essence, from the inception of the Georgia

Dock in to 1960s until late 2016, the PMN relied on the “honor system” as to the truthfulness

and accuracy of the offering prices submitted by the Georgia Dock Defendants. Thus, the entire

basis of the Georgia Dock benchmark price was unverified because it was based off of verbal

“price quotes” from the same small set of chicken producers submitted weekly to a single GDA

employee, a methodology that was susceptible to manipulation to say the least.

       344.    Unlike other price indices like the USDA Composite or Urner Barry, which use

data from a great many producers and also use data from buyers, the Georgia Dock was based

solely on information provided by a handful of producers. The GDA did not survey buyers and

sellers in the national chicken market as part of coming to the Georgia Dock benchmark price.

The director of regulatory compliance at GDA explained the GDA’s failure to verify any of the




                                                88
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 95 of 209 PageID #:96394




Georgia Dock Defendants’ self-reported data thusly: “We don’t see any reason they would

submit information that wasn’t truthful.”

       345.    After a PMN representative gathered these price quotes, which were supposed to

reflect Georgia Dock Defendants’ actual offering prices, he or she weighted each Georgia Dock

Defendant’s price quote by its relative market share in the state of Georgia (this is referred to as

the company’s “voice”). The PMN first made a preliminary calculation based on the single price

quotation from each company. Then “[a]ny company that provides a whole bird quote that is

more than one cent above or below the initial dock price calculation will not be included in the

calculation for the whole bird dock price that week. Its voice is taken out of the formula and the

dock price is recalculated without it.” This so-called “one-cent rule” was meant “to shield [] one

company having the ability to greatly influence the price up or down.”

       346.    But the one-cent rule actually did something else: as easy as it may have been to

manipulate the Georgia Dock, it meant that Defendants had to conspire together to do so. Over

the relevant period, the Georgia Dock benchmark price became significantly different from other

price indices, which cannot be explained by only one or two outlier companies reporting

artificially high Broiler prices to that service. The difference between the Georgia Dock and

other indices, which are based on doubly verified numbers, could only have happened if all or

nearly all of the Georgia Dock Defendants submitted artificially high Broiler prices that were

identical or very nearly identical so that they conformed with the one-cent rule. In other words,

all or most of the Defendants’ submissions needed to be within two cents of each other in order

to inflate the Georgia Dock price and maintain an artificially inflated Georgia Dock price over

time—a price which, for extended periods of time, was 20 or 30 cents higher than the

comparable (and also inflated, due to the anticompetitive conspiracy and fraud alleged herein)



                                                89
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 96 of 209 PageID #:96395




Urner Barry price index. Notably, the Georgia Dock was also higher than the USDA and EMI

indices.

       347.    Because of the GDA’s one-cent rule, it was not possible for only one or two

Broiler companies to report a Broiler price that was significantly higher than the actual market

price to the GDA without being disregarded as outliers by the GDA. Accordingly, and as

explained in detail below based on information learned in discovery so far, certain Georgia Dock

Defendants began reporting prices to the GDA that fell within a very narrow range but were also

significantly above the actual market rate. As a result, Georgia Dock prices continued to rise and

later stabilized during 2015-2016 at historic highs. As described further in this Amended

Complaint, it was not until a series of articles was published between November 3, 2016 and

November 17, 2016 that information was publicly available to show that Defendants may have

fixed the Georgia Dock price. Upon information and belief, Georgia Dock Defendants began

collectively reporting prices to the GDA that were identical or nearly identical and significantly

above the actual market rate in order to fix the Georgia Dock price and raise the price of chicken.

               (iii)   The PMN, the Georgia Dock, and the PMN Advisory Committee Were
                       Created and Sustained for the Benefit of Georgia Dock Defendants and the
                       Broiler Industry

       348.    The Georgia Dock has been an industry tool ever since it was first created as part

of the Poultry Market News Bulletin in 1965. At that time, the GDA created the first Georgia

Dock based on a recommendation from the Georgia Poultry Federation (the “GPF”) that the

GDA begin reporting a “live quotation” (i.e., the price of a live bird). The GPF was—and

continues to be—a trade association comprised of Georgia poultry producers.

       349.    In 1972, the poultry producers, through trade organizations such as the GPF and

the Georgia Poultry Processors Association, began to lobby the GDA to discontinue the PMN

“live quotation.” Instead, the joint industry group recommended that the PMN quote a F.O.B.
                                                90
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 97 of 209 PageID #:96396




dock equivalent price. In their recommendations, the joint industry group even set out guidelines

for what the PMN should be reporting. As the Georgia Commissioner of Agriculture at that time,

Tommy Irvin, stated in a February 11, 1972 letter, the joint industry group had recommended a

F.O.B. dock price equivalent that represented “full truck load lots of Ice Pack, USDA Grade A,

sized 2 ½ to 3 pound broilers and fryers.”

       350.    The GDA accepted this recommendation and, on February 22, 1972, transitioned

the PMN to reporting the F.O.B. dock price equivalent that is known today as the Georgia Dock.

Other than a switch to emailed (rather than telephonic) price submissions for some poultry

producers, there have been no further changes to the PMN’s methodology for calculating the

Georgia Dock since 1972.

       351.    Since the transition in 1972, the stated purpose of the Georgia Dock has always

been to report a F.O.B. dock price. According to an email sent by Arty Schronce on August 2,

2016, “[o]n February 23, 1972, (Wednesday) the opening line of the report was: The Georgia

F.O.B. dock price for next week’s trading on full truck load lots of ice pack USDA Grade “A”

sized 2.5 to 3 pound broilers and fryers are being sold on the bases (basis) of 27 cents; 32% of

the loads offered have been confirmed on the bases (basis) of 27 cents.” Indeed, as recently as

April 2016, the GDA website page for the Georgia Dock stated that “we report the established

prices of dressed f.o.b. dock broilers and fryers.”

       352.    Following the 1972 transition, and in order to facilitate their control over the

Georgia Dock price index, the poultry industry had another recommendation for the GDA: the

creation of a non-public, non-governmental PMN Advisory Committee. As stated in the minutes

from a Georgia Poultry Processors Association meeting from 1972, “[i]t was requested that the

Federation recommend to the Department of Agriculture that an appointment of an Advisory



                                                 91
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 98 of 209 PageID #:96397




Committee be made by the Commissioner to work in close relationship with the Market News

Service and with the guidelines which were set forth in establishing the F.O.B. reporting

system.” Again, the GDA accepted this recommendation and formed an Advisory Committee

comprised exclusively of representatives from the poultry producers who submitted prices to the

PMN.

       353.   Georgia Dock Defendants—through their roles in creating and contributing to the

Georgia Dock and serving on the Advisory Committee—had intimate knowledge of the

procedures by which the PMN collected, calculated, and reported on the established prices for

dressed F.O.B. dock broilers and fryers that the Georgia Dock was intended to report. They

stayed apprised of this knowledge through meetings between the poultry producers and the

PMN, during which they would discuss and review the reporting policies and procedures for the

Georgia Dock. Georgia Dock Defendants’ knowledge even extended to the calculation forms

used internally at the PMN, which were circulated to members of the PMN Advisory Committee

following one of their meetings on January 25, 2007.

       354.   As discussed further below, the Georgia Dock Defendants also knew that the

Georgia Dock quotes had to based off their actual offering prices for a 2½- to 3-pound whole

bird equivalent for the next week.




       355.




                                              92
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 99 of 209 PageID #:96398




       356.




       357.   Not only did Defendants have intimate knowledge of what prices should be

submitted to the PMN for inclusion in the Georgia Dock, but they also maintained firm control

over the Georgia Dock through the Advisory Committee. From its inception, the Advisory

Committee was composed of senior executives from the Georgia Dock Defendants, and its

mission was to advise the GDA on issues relating to the PMN’s collection of prices and

calculation of the Georgia Dock price.

       358.




                                             93
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 100 of 209 PageID #:96399




         359.   From at least September 2012 through 2016, the Advisory Committee included

Gus Arrendale (CEO, Fieldale Farms), Mike Welch (CEO and President, Harrison), Jerry Lane

(Former CEO, Claxton Poultry), Jayson Penn (EVP Sales and Operations, Pilgrim’s Pride), Pete

Martin (VP of Operations, Mar-Jac), Vernon Owenby (Manager of Tyson’s facility in Cumming,

Georgia), Steve Clever (VP of Fresh Sales, Wayne Farms), and Dale Tolbert (VP of Sales, Koch

Foods). The Advisory Committee always consisted entirely of representatives of one side of the

transaction: the poultry producers. Despite the fact that the Georgia Dock affected both buyers

and sellers of chicken alike, there were no representatives of buyers on the Advisory Committee.

There were also no neutral economists or members of academia.            The producers, and the

producers alone, controlled the PMN, often working hand-in-hand with their current or former

lobbyists within the GDA and from the Georgia Poultry Federation, as discussed in more detail

below.

         360.   The Advisory Committee controlled the process for calculating and, as set forth in

this Amended Complaint, reevaluating the Georgia Dock price. When he was installed as

director of the PMN, Arty Schronce was told that he could not make any changes to the Georgia

Dock without first clearing them with the Advisory Committee.

         361.




                                                94
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 101 of 209 PageID #:96400




       362.   The existence of the Advisory Committee also helped to ensure that the Georgia

Dock Defendants were intimately aware of the process by which the Georgia Dock price was

calculated, enabling them to manipulate it. The Advisory Committee met periodically and

discussed how the Georgia Dock price was calculated. In addition, because of their familiarity

with the underlying guidelines and internal PMN calculations, the Georgia Dock Defendants

knew the prices they submitted to the PMN were not subject to verification, and that those

submissions would be used to calculate the next Georgia Dock price unless they deviated from

the initially calculated weighted average by one cent or more.




       363.




                                               95
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 102 of 209 PageID #:96401




       364.    The existence and conduct of the Advisory Committee was not known to chicken

buyers, including Plaintiff, until November 2016 when it was first made public following a press

report about a September 2016 memorandum written by Schronce that was highly critical of the

Georgia Dock methodology. Schronce wrote in the memorandum that he had “questions about

the ‘Advisory Board’ and its role over an office of a state regulatory agency that is supposed to

be independent,” and that he had been told he “could not make any changes without clearing

them with the Advisory Board.”

               (iv)    The Georgia Poultry Federation’s Role in Creating and Sustaining the
                       Georgia Dock for the Benefit of Defendants and the Broiler Industry

       365.    The poultry producers also maintained a level of control over the Georgia Dock

through their trade association, the Georgia Poultry Federation. The GPF was a constant source

of reference for the GDA as to the continued utility of the Georgia Dock to the poultry industry

in Georgia and nationwide. The GDA considered the GPF to be its point of contact when it

needed input from the poultry industry, so GPF representatives would often attend meetings with

Arty Schronce and the PMN to advise on matters relating to the Georgia Dock. The GPF worked

diligently throughout the relevant period to sustain the PMN in the face of budget cuts and

staffing reductions, so that Defendants could continue to use the inflated Georgia Dock price for

their benefit and to the detriment of buyers like Plaintiff.

       366.    As set forth above, the GPF also monitored and dictated to the GDA the

membership of the Advisory Committee; in fact, the GPF had such control that when the Georgia


                                                  96
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 103 of 209 PageID #:96402




Dock was investigated in 2016, the GDA Commissioner had to reach out to the GPF to

determine the identity of the members of his own PMN Advisory Committee.

       367.     The GPF also regularly acted as a go-between for the GDA and the Advisory

Committee; it would explain to Advisory Committee members the purpose of certain meetings

and remind Advisory Committee members of their companies’ obligations with respect to the

Georgia Dock.




       368.     The GPF was another means through which the Georgia Dock Defendants knew

that the Georgia Dock was supposed to represent the actual price at which Defendants would sell

a F.O.B. 2½- to 3-pound whole bird equivalent in the upcoming week.




                (v)    The Georgia Dock Became Ripe for Manipulation

       369.     A number of factors at the beginning of the relevant period made the Dock more

vulnerable to manipulation and ultimately resulted in a marked upward departure of the Georgia

Dock from all other poultry pricing indices.

       370.     In or around 2008 and 2009, with the GDA experiencing drastic budget cuts,

Georgia Commissioner of Agriculture Tommy Irvin conducted an inquiry into the PMN to

determine if staffing cuts or other efficiencies were warranted. At the time, the PMN was staffed
                                               97
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 104 of 209 PageID #:96403




by four full-time employees: division director Greg Pilewitz, Toni Leslie, Nell Moncus, and

Donald Carnes. Over the next three years, the staff of the PMN was cut from four full-time

employees down to two.

       371.




       372.   Due to budgetary constraints, Commissioner Black further reduced the staff of the

PMN Department in 2011 and 2012. When Mr. Pilewicz died unexpectedly in early 2012, Ms.

Leslie was left to run the PMN Department alone until a replacement could be found. In October

of 2012, Arty Schronce was installed as director, but he only worked for the PMN part time.

Schronce also performed other projects at GDA, including authoring a gardening column and

working for the press office. Shortly after Mr. Schronce assumed the position, Ms. Leslie was

replaced by Demetria Mabry.

       373.   Mr. Schronce and Ms. Mabry were instructed to continue collecting the poultry

producers’ price submissions and calculating the Georgia Dock as it had always been calculated,




                                              98
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 105 of 209 PageID #:96404




but neither had the institutional knowledge to recognize the ways in which poultry producers had

already begun divorcing their price submissions from reality.

       374.    These factors, combined with the Georgia Dock Defendants’ knowledge of the

Georgia Dock pricing process, enabled them to collectively devise and then execute a simple yet

elegant scheme to artificially inflate the Georgia Dock price and sustain that inflated Dock price

for approximately six years. As discussed in further detail below,




       375.    The Georgia Dock Defendants collectively worked within the parameters of the

one-cent rule in perpetrating their conspiracy and fraud. Significantly,



                                                                                             even

when the Urner Barry price index was twenty or thirty cents less than those submissions.

       376.




                                                99
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 106 of 209 PageID #:96405




       377.




       378.




                                       100
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 107 of 209 PageID #:96406




       379.




       380.   But the possibility that any change could be made to the Georgia Dock was

illusory. The system had not been changed since its inception in 1972, despite Defendants’

knowledge that they were submitting information to the Poultry Market News that was contrary

to the guidelines Defendants themselves had created.

              (vi)    The Georgia Dock Price Index Diverged from the USDA Composite and
                      Urner Barry Price Indices Beginning in 2011.

       381.   Beginning no later than early 2011, the Georgia Dock price index began to behave

differently from Urner Barry and USDA indices. Pre-2011, the Georgia Dock benchmark price

had remained in line with those other two indices; although the Dock price had always been

somewhat less volatile, its movements correlated with the those of the other two indices (e.g.,


                                              101
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 108 of 209 PageID #:96407




prices went up or down depending on market forces). But in 2011, the correlation began to

dissolve. Over time periods when the Urner Barry and USDA price indices would decrease, the

Georgia Dock would stay flat or sometimes increase. This divergence continued and became

especially pronounced in 2015.

       382.    In early 2011, the Georgia Dock’s price volatility largely disappeared. This

decrease in monthly price volatility was particularly apparent with respect to downward price

movements (i.e., when prices did drop, they dropped far less drastically than they had

previously). But both of the other price indices stayed volatile while the Georgia Dock

stabilized, 8 as reflected in the following graphs, which compare prices of the main indices both

before and during the relevant period:




8
  Plaintiff alleges that prices reported in the EMI, Urner Barry, and USDA Composite price
indices were also supracompetitive and artificially inflated by the conduct of Defendants.
                                              102
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 109 of 209 PageID #:96408




In addition to stabilizing, early 2011 marked the first time when the Georgia Dock price became

negatively correlated with the other two price indices, meaning that the Georgia Dock price

increased while the other two decreased. This marked a dramatic change from the period

between 2002 to 2010, where all three indices were positively correlated with each other,

meaning they moved up and down together. 9

       383.    The change in behavior exhibited by the Georgia Dock from 2011 through

November 2016—marked by the level and stability of its prices—was the direct result of

Defendants’ price-fixing conspiracy, as well as by the fraud perpetrated by the Georgia Dock

Defendants as set forth in this Amended Complaint.

               (vii)   Regulatory Investigation and Demise of the Georgia Dock

       384.    In November 2016, the Washington Post published an article uncovering a

September 2016 internal GDA memorandum in which Arty Schronce expressed that he

“continue[d] to have concerns about” the process, had “voiced concerns in the past,” thought the

Georgia Dock price index was “a flawed product that is a liability to the Georgia Department of

Agriculture,” and that he “was told that poultry companies know what they are doing and all [he]

need[s] to do is to gather and consolidate the info [he is] provided. However, [he has] come to

question the validity of some of the information provided.”

       385.    Schronce’s memorandum further noted that, after the Wall Street Journal

published an article questioning Georgia Dock practices in January of 2016, one company


9
  After 2013, the USDA Composite and Urner Barry indices remained positively correlated with
each other. In fact, they continued to move closer together over time, while the Georgia Dock
price continued to diverge from them. By 2015, the gap between the Georgia Dock price and the
prices on the other two indices was approximately three times greater than it had ever been in
recent history and approximately five to ten times greater than the typical gap between the prices
on the other two indices.
                                               103
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 110 of 209 PageID #:96409




                      “appears to basically not take part in the Whole Bird Dock Price process.

They seem to deliberately submit a low bid that they know will be kicked out. However, they can

claim that they are submitting something lower. In essence, they can take advantage of a high

whole bird price while maintaining that they want it to be lower.”

       386.    Schronce also expressed concerns that some companies have a “larger, even

outsized role in determining the Georgia Whole Bird Dock Price,” and that “[i]n essence, they

can take advantage of a high whole bird price.”

       387.    Even before Schronce’s memorandum became public, the GDA began an internal

review of the methodology used to set the Georgia Dock benchmark price, stating that it had

“serious concerns.” But the GDA’s internal review was kept secret and only revealed in the

series of news reports about the Georgia Dock beginning in November 2016.

       388.    Following the Wall Street Journal article in January 2016, officials within the

federal government began to investigate. In July 2016, high level USDA officials met with GDA

representatives in Atlanta, Georgia to “review reporting procedures concerning the Georgia

Dock.” The USDA officials concluded that the GDA “was unable to verify the information

reported on its Georgia Dock report” and concluded that changes needed to be made to the

Georgia Dock methodology.

       389.    On July 22, 2016 USDA’s weekly BMNR publication noted that the GDA “will

be issuing a new weekly market report for negotiated Georgia broiler/fryer whole birds and bird

parts, which will replace the current [Georgia Dock price].” But, “[o]n July 25, 2016, GDA

informed [the USDA] of its decision to continue publishing its Georgia Dock report, unchanged,

on the GDA Web site because of concerns raised by the poultry processors who contribute data

to the current report.” (Emphasis added). In the August 5, 2016 USDA BMNR, all price



                                               104
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 111 of 209 PageID #:96410




information from the GDA and Georgia Dock was removed and only a hyperlink to the GDA’s

website was included.

       390.    High level officials within the GDA began to raise antitrust concerns regarding

the Georgia Dock in 2016. For instance, a July 27, 2016, report from GDA Director of

Regulatory Compliance & Budget Alec Asbridge to GDA Commissioner Gary Black concluded

that “[t]he top 10 poultry producing companies now control over 80% of the industry output. The

combination of vertical integration, limited competition and lowered production periods has led

to steady prices that have shown to be fairly resistant to changing market conditions. These

factors alone illicit [sic] anti-trust review.” (Emphasis added).

       391.    GDA Director Asbridge’s July 27, 2016, report also noted that over time, the

GDA became a vehicle for Defendants to “report[] a weighted average price per pound on

broilers [Georgia Dock price] based off of contracts that have been determined at the private

level and reported without regulatory oversight. The formulas to calculate weighted average

prices have been determined on the private level and have not been standardized since the

inception of the [GDA Poultry Market News division] in 1968, which there is no written record

of.” In other words, it was Defendants themselves who wrote the rules and formulas that make

up the Georgia Dock price, not the GDA.

       392.    Director Asbridge’s July 27, 2016, report also concluded that “[t]he extent of the

use of the [Georgia Dock price] in contract negotiations is presently unknown but inquiries made

by media and other governmental entities indicate that it is utilized on a more regular basis than

previously expected.” In short, the GDA had been publishing the Georgia Dock price for

decades, but until this time apparently did not know the scope of reliance on the Georgia Dock

price. Notably, a revised and highly sanitized version of the July 27, 2016 report from Director



                                                 105
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 112 of 209 PageID #:96411




Asbridge to GDA Commissioner Black was circulated internally at GDA on August 5, 2016. The

sanitized August 5 report removed references to the existence of factors in the Broiler industry

eliciting “antitrust review” and to the fact that the Georgia Dock price was reported for decades

by GDA “without regulatory oversight.”

       393.    On August 12, 2016, GDA Director Asbridge provided Georgia Poultry

Federation President Mike Giles with the sanitized version of the report and asked Giles to

review it before the GDA sent it to the USDA, “to ensure what I presented is accurate and best

represents industry’s concern with only reporting a spot price.” As noted elsewhere in this

Amended Complaint, the Georgia Poultry Federation represents the poultry industry in Georgia,

and most Defendants are members.

       394.    On that same day, the GDA reiterated that “[t]he GDA is in agreement with the

poultry industry that there is no desire to review invoices for verification of data reported.”

They made this decision even though the pertinent information was readily available, since

Defendants already reported invoice information to Agri Stats on a daily basis.

       395.    According to a subsequent email dated August 24, 2016, Georgia Poultry

Federation President Giles called GDA Director Asbridge back and gave “his and industry’s sign

off on the dock price summary report. We can move forward with sending to USDA.” GDA

Director Asbridge also proposed another meeting between GDA and the Georgia Poultry

Federation to discuss recommendations about verifying Georgia Dock data.

       396.    Beginning on October 7, 2016, the USDA expanded its National Whole

Broiler/Fryer report to include chicken weight groups that had been previously reported by the

Georgia Dock. Significantly, the new USDA prices roughly matched Urner Barry prices,

conflicting with the Georgia Dock price.



                                               106
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 113 of 209 PageID #:96412




       397.   On November 3, 2016, the New York Times broke the first major news story

about the inquiry into the Georgia Dock. The New York Times based the article on information

received via Freedom of Information Act and open records requests for internal USDA and GDA

documents. Then, the Washington Post published an article on November 8, 2016, which

included a comment from the USDA that “they discontinued publishing the Georgia Dock price

‘when data from the source report could not be independently verified.’”

       398.   And still, Defendants kept up their ruse. The Washington Post quotes Sanderson

Farms CFO Mike Cockrell as saying: “the Georgia Dock has come to be a trusted reflection of

the supply and demand for retail stores.” Bloomberg News quoted a Tyson press release article

as saying: “[w]hen the Georgia Department of Agriculture asks us for pricing data, we provide

accurate information based on actual and recent transactions.” Defendants’ continued defense of

the Georgia Dock price index as one that customers could trust affirms that Defendants continue

their efforts to conceal the conspiracy alleged in this Amended Complaint.

       399.   Also in November of 2016, Seeking Alpha published an article titled “Evidence

Of Chicken Price Manipulation: The Curious Case Of The Georgia Dock,” positing that the

chicken companies “may be manipulating the Georgia Dock price index in order to receive a

much higher price than real market prices.” Seeking Alpha noted that Defendants’ price index

manipulation “has accounted for >100% of earnings for pure-play chicken companies recently.”

Seeking Alpha projected a “60% downside for [Pilgrim’s Pride], 40% downside for [Sanderson],

40% downside for [Tyson]” upon correction of their behavior, before any “potential penalties.”

Seeking Alpha reported that the result of the “potential LIBOR-rigging type scandal” was that

“US consumers have been over-charged for chicken by more than $3 billion per year” and that




                                              107
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 114 of 209 PageID #:96413




major chicken producers were “significantly over-earning as a result of what may be a

manipulated price index.”

       400.    The GDA was caught between a rock and a hard place: it faced pressure from the

USDA and the media and realized that the pricing methodology it employed raised antitrust

concerns, but any attempt to revise the methodology requiring verification was met with

resistance from the Georgia Dock Defendants. In a last-ditch effort to rescue the Georgia Dock,

the GDA asked the Georgia Dock Defendants to sign attestations swearing to the truth and

accuracy of the pricing they submitted to the Poultry Market News department. Although they

wanted to see the Georgia Dock continue, not all Georgia Dock Defendants were willing to make

these written commitments.

       401.    Unable to obtain the requisite attestations, the GDA halted the Georgia Dock

price index altogether, citing a lack of participation after its last benchmark price published on

November 23, 2016. Nevertheless, for several months after the last Georgia Dock benchmark

price was published by the GDA, several of the Georgia Dock Defendants, including at least

Pilgrim’s Pride, Wayne Farms, and Sanderson, “froze” their Georgia Dock-based pricing and

continued to use the November 23, 2016 benchmark prices to set their prices to at least some

chicken buyers.

       402.    In January of 2017, the GDA attempted to introduce the “Georgia Premium

Poultry Price Index,” which purported to be a more transparent, accurate, and verifiable pricing

mechanism—but it abandoned the new index in mid-February 2017 due to a lack of participation

by chicken producers.




                                               108
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 115 of 209 PageID #:96414




               (viii) The Defendants Fraudulently Submitted False and Inflated Quotes to the
                      Poultry Market News, Causing the Index to be Artificially High

       403.    Although discovery is ongoing, Plaintiff has already begun to determine the

mechanics by which certain Defendants fraudulently manipulated the Georgia Dock price index.

       404.    It is now clear that the Georgia Dock Defendants fraudulently submitted false and

inflated price quotes to the PMN.        Moreover, the Georgia Dock Defendants fraudulently

misrepresented and/or failed to inform their counterparties—that is, those to whom they sold

poultry on pricing tied to the Georgia Dock, including Plaintiff—of the many serious flaws with

the Dock, which accrued to their benefit and to the detriment of Plaintiff.

       405.    By way of background, when the PMN calculated the Georgia Dock price each

week, it rounded the price to the nearest 0.25 cents. For example, the Dock price could increase

from 110.25 cents to 110.50 cents, but not any amount in between. Georgia Dock Defendants

also used increments of 0.25 cents in their submissions. Under the PMN’s one-cent rule, any

submission that was at least one cent more or less than the initially-calculated weighted average

would be excluded. As a result, on any given week only nine submissions could affect the Dock

price: the submission that happened to equal the initial calculation of the weighted average, and

submissions that were +0.25 cents, +0.50 cents, +0.75 cents, +0.1 cents, -0.25 cents, -0.50 cents,

-0.75 cents, and -0.1 cents when compared to the initial weighted average. All other submissions

were excluded. Thus, in order to rig the Dock price, Defendants had to work in concert to make

price submissions that fell within a narrow range of each other, yet far from the market price,

week after week for years.

       406.




                                                109
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 116 of 209 PageID #:96415




       407.




                                                                              10



       408.   Each of the Georgia Dock Defendants’ submissions to the PMN made the implicit

statement that those Defendants were submitting their actual offering price for a 2½- to 3-pound

whole bird equivalent for the next week, while in fact those submissions reflected nothing of the

sort. In some cases, they were pure regurgitations or tweaks of prices from the prior week’s

10
  For two of the Defendants who made their submissions to the PMN by phone
           the person who submitted those quotes has recently been deposed; for the others
                           that person has not yet been deposed, and the record continues to
develop.
                                              110
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 117 of 209 PageID #:96416




PMN report; in others, they were aspirational quotes of what the submitter believed the Georgia

Dock should be. All were false or unfounded characterizations of the companies’ actual offering

prices, and all resulted in a gradual, but persistent, increase in the Georgia Dock between early

2011 until the end of 2016.

       409.   The allegations set forth below are based on the information regarding Georgia

Dock Defendants’ price submissions obtained in discovery to date.

              Pilgrim’s Pride fraudulently made false submissions to the Georgia Dock

       410.   Pilgrim’s Pride knew that, when submitting its price quotes to the PMN, it was

supposed to provide its offering price for a 2½- to 3-pound bird equivalent for the next week.

But rather than determining its actual offering price for the next week and submitting it to the

PMN, Pilgrim’s Pride made false and inflated price submissions as explained below.

       411.   Due to its large production capacity in Georgia, Pilgrim’s Pride had a “voice” of

35% (out of a total voice for all Georgia Dock Defendants of 100%) for purposes of the weighted

average for the Georgia Dock price. Pilgrim’s Pride’s voice of 35% was by far the most of the

Georgia Dock Defendants, and thus its submissions had the greatest influence on setting the

Georgia Dock price. Pilgrim’s Pride knew that its submissions carried the most weight of any of

the Defendants.

       412.




       413.




                                              111
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 118 of 209 PageID #:96417




       414.




       415.




       416.




                                       112
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 119 of 209 PageID #:96418




       417.




       418.




       419.




                                       113
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 120 of 209 PageID #:96419




       420.




       421.




                                       114
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 121 of 209 PageID #:96420




       422.




       423.




       424.




       425.




                                       115
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 122 of 209 PageID #:96421




       426.




       427.




                                       116
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 123 of 209 PageID #:96422




       428.




       429.




                                       117
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 124 of 209 PageID #:96423




        430.   Pilgrim’s Pride’s submissions were false and inflated. Pilgrim’s Pride was

supposed to submit its actual offering price for 2 ½- to 3-pound whole birds. Because Broilers

are a commodity, Pilgrim’s Pride’s actual offering price (absent manipulation of the index)

should reflect actual market dynamics and Pilgrim’s Pride’s costs of production, rather than

simply an attempt to artificially inflate the index. Yet Pilgrim’s Pride did not submit its actual or

converted offering price for 2- ½ to 3-pound whole birds each week.




                                         Artificially high quotes constitute false statements because

manipulated quotes are literally false or insincere responses to the PMN’s request for

submissions of actual offering prices.

        431.   Pilgrim’s Pride knew that its submissions were false and inflated. Pilgrim’s Pride

knew that it was supposed to submit its actual or converted offering price for 2- ½ to 3-pound

whole birds



                                                                                  At the very least,

Pilgrim’s Pride acted with reckless indifference as to whether its submissions were false or

inflated.

        432.   Pilgrim’s Pride made its submissions for the purpose of artificially inflating the

Georgia Dock price index and, acting in concert with other Defendants, in fact inflated the

Georgia Dock price index. Pilgrim’s Pride’s fraudulent submissions were made by interstate

wire.




                                                 118
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 125 of 209 PageID #:96424




       433.   The intended target of Pilgrim’s Pride’s fraudulent submissions to the PMN were

buyers of chicken, including Plaintiff. Pilgrim’s Pride sold chicken to its customers, including

Plaintiff, based on the Georgia Dock price index. Accordingly, as a result of Pilgrim’s Pride’s

fraudulent submissions that artificially inflated the Georgia Dock price index, the other members

of this scheme and enterprise were able to charge customers higher prices than they otherwise

would have and therefore made more money, and Plaintiff was harmed.

       434.




              Koch fraudulently made false submissions to the Georgia Dock

       435.   Koch knew that, when submitting its price quotes to the PMN, it was supposed to

provide its offering price for a 2 ½- to 3-pound bird equivalent for the next week.

                                                during the relevant period, so Koch easily could

have determined its offering price and submitted that price to the PMN. But Koch did not do so.

Instead, Koch made false and inflated price submissions as explained below.

       436.




                                              119
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 126 of 209 PageID #:96425




       437.




       438.




       439.




11




                                       120
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 127 of 209 PageID #:96426




       440.




                                       121
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 128 of 209 PageID #:96427




        441.




        442.   Koch’s submissions to the PMN were false and inflated. Koch was supposed to

submit its actual offering price for 2 ½- to 3-pound whole birds. Because Broilers are a

commodity, Koch’s actual offering price (absent manipulation of the index) should reflect actual

market dynamics and Koch’s costs of production, rather than simply an attempt to artificially

inflate the index. Yet Koch did not submit its actual or converted offering price for 2½- to 3-

pound whole birds each week.



                     Artificially high quotes constitute false statements because manipulated

quotes are literally false or insincere responses to the PMN’s request for submissions of actual

offering prices.

        443.   Koch knew that its submissions were false and inflated. Koch knew that it was

supposed to submit its actual or converted offering price for 2 ½- to 3-pound whole birds



                                                                                         At the

very least, Koch acted with reckless indifference as to whether its submissions were false and

inflated.



                                              122
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 129 of 209 PageID #:96428




       444.    Koch made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Koch’s fraudulent submissions to the PMN were made by interstate wire.

       445.    The intended target of Koch’s fraudulent submissions to the PMN were buyers of

chicken, including Plaintiff. Koch sold chicken to its customers, including Plaintiff, based on the

Georgia Dock price index. Accordingly, as a result of Koch’s fraudulent submissions that

artificially inflated the Georgia Dock price index, Koch and the other members of this scheme

and enterprise were able to charge customers higher prices than they otherwise would have and

therefore made more money, and Plaintiff was harmed.

               Mar-Jac fraudulently made false submissions to the Georgia Dock

       446.    Mar-Jac knew that, when submitting its price quotes to the PMN, it was supposed

to provide its offering price for a 2½- to 3-pound bird equivalent for the next week. But rather

than determining its actual offering price for the next week and submitting it to the PMN, Mar-

Jac made false and inflated price submissions as explained below.

       447.




                                               123
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 130 of 209 PageID #:96429




       448.




       449.




       450.




       451.    Mar-Jac’s submissions to the PMN were false and inflated.              Mar-Jac was

supposed to submit its actual offering price for 2 ½- to 3-pound whole birds. Because Broilers

are a commodity, Mar-Jac’s actual offering price (absent manipulation of the index) should

reflect actual market dynamics and Mar-Jac’s costs of production, rather than simply an attempt

to artificially inflate the index. Yet Mar-Jac did not submit its actual or converted offering price

for 2 ½- to 3-pound whole birds each week.



                                                124
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 131 of 209 PageID #:96430




Artificially high quotes constitute false statements because manipulated quotes are literally false

or insincere responses to the PMN’s request for submissions of actual offering prices.

       452.    Mar-Jac knew that its submissions were false and inflated. Mar-Jac knew that it

was supposed to submit its actual or converted offering price for 2 ½- to 3-pound whole birds




                                                          At the very least, Mar-Jac acted with

reckless indifference as to whether its submissions were false and inflated.

       453.    Mar-Jac made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Mar-Jac’s fraudulent submissions to the PMN were made by interstate wire.

       454.    The intended target of Mar-Jac’s fraudulent submissions to the PMN were buyers

of chicken, including Plaintiff. Mar-Jac sold chicken to its customers, including Plaintiff, based

on the Georgia Dock price index. Accordingly, as a result of Mar-Jac’s fraudulent submissions

that artificially inflated the Georgia Dock price index, Mar-Jac and the other members of this

scheme and enterprise were able to charge customers higher prices than they otherwise would

have and therefore made more money, and Plaintiff was harmed.

               Harrison fraudulently made false submissions to the Georgia Dock

       455.    Harrison knew that, when submitting its price quotes to the PMN, it was supposed

to provide its offering price for a 2½- to 3-pound bird equivalent for the next week. But rather




                                               125
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 132 of 209 PageID #:96431




than determining its actual offering price for the next week and submitting it to the PMN,

Harrison made false and inflated price submissions as explained below.

       456.




       457.




                       even when the Urner Barry price began to drop precipitously below the

Dock price.




                                             126
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 133 of 209 PageID #:96432




       458.




       459.




                                       127
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 134 of 209 PageID #:96433




       460.




       461.




       462.




       463.    Like Koch and Mar-Jac, Harrison’s practice stabilized the Georgia Dock price

index, imposing an artificial floor that prevented the index from falling, while allowing other

Defendants (such as Pilgrim’s Pride) to artificially inflate the index through their regularly-

inflated submissions. Harrison acted in concert with the other Defendants by playing this role.



                                               128
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 135 of 209 PageID #:96434




       464.    Harrison’s submissions were false and inflated. Harrison was supposed to submit

its actual offering price for 2 ½- to 3-pound whole birds. Because Broilers are a commodity,

Harrison’s actual offering price (absent manipulation of the index) should reflect actual market

dynamics and Harrison’s costs of production, rather than simply an attempt to artificially inflate

the index. Yet Harrison did not submit its actual or converted offering price for 2 ½- to 3-pound

whole birds each week. Instead,



                                                                          Artificially high quotes

constitute false statements because manipulated quotes are literally false or insincere responses

to the PMN’s request for submissions of actual offering prices.

       465.    Harrison knew that its submissions were false and inflated. Harrison knew that it

was supposed to submit its actual or converted offering price for 2 ½- to 3-pound whole birds




                                                         At the very least, Harrison acted with

reckless indifference as to whether its submissions were false and inflated.

       466.    Harrison made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Harrison’s fraudulent submissions to the PMN were made by interstate wire.

       467.    The intended target of Harrison’s fraudulent submissions to the PMN were buyers

of chicken, including Plaintiff. Harrison sold chicken to its customers, including Plaintiff, based

on the Georgia Dock price index. Accordingly, as a result of Harrison’s fraudulent submissions

that artificially inflated the Georgia Dock price index, Harrison and the other members of this



                                               129
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 136 of 209 PageID #:96435




scheme and enterprise were able to charge customers higher prices than they otherwise would

have and therefore made more money, and Plaintiff was harmed.

       468.




                                            130
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 137 of 209 PageID #:96436




       469.




       470.    This is further proof that the Defendants worked together to knowingly submit

false price quotes to the PMN as part of a coordinated effort to inflate the Dock price.

               Sanderson Farms fraudulently made false submissions to the Georgia Dock


12




                                                131
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 138 of 209 PageID #:96437




       471.    Sanderson Farms knew that, when submitting its price quotes to the PMN, it was

supposed to provide its offering price for a 2½- to 3-pound bird equivalent for the next week. On

an investor call hosted by CEO Joe Sanderson in 2013, Sue Trudell reported to Sanderson Farms

employees and investors that “this Georgia report is defined as a 2.5 to 3.25 pound chicken,

whole chicken, sold in the State of Georgia. But other sizes can be included in that market report

and adjusted to an equivalent kind of basis so that if one is selling an eight pound chicken one

can report that to the State of Georgia with whatever calibrations are appropriate to put an

equivalent to that smaller chicken.” Sanderson Farms employees managing retail sales, utilizing

the Georgia Dock, and making submissions to the Georgia Dock all acknowledged that the

Georgia Dock was based on a 2 ½- to 3-pound bird equivalent.

       472.




       473.




                                               132
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 139 of 209 PageID #:96438




       474.




       475.




       476.




                                       133
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 140 of 209 PageID #:96439




       477.




       478.    Sanderson Farms’ submissions were false and inflated. Sanderson Farms was

supposed to submit its actual offering price for 2 ½- to 3-pound whole birds. Because Broilers

are a commodity, Sanderson Farms’ actual offering price (absent manipulation of the index)

should reflect actual market dynamics and Sanderson Farms’ costs of production, rather than

simply an attempt to artificially inflate the index. Yet Sanderson Farms did not submit its actual

or converted offering price for 2 ½- to 3-pound whole birds each week.




                                                        Artificially high quotes constitute false

statements because manipulated quotes are literally false or insincere responses to the PMN’s

request for submissions of actual offering prices.

       479.    Sanderson Farms knew that its submissions were false and inflated. Sanderson

Farms knew that it was supposed to submit its actual or converted offering price for 2 ½- to 3-

pound whole birds




                                                134
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 141 of 209 PageID #:96440




                                                                                              At the

very least, Sanderson Farms acted with reckless indifference as to whether its submissions were

false and inflated.

        480.       Sanderson Farms made its submissions for the purpose of artificially inflating the

Georgia Dock price index and, acting in concert with other Defendants, in fact inflated the

Georgia Dock price index. Sanderson Farms’ fraudulent submissions to the PMN were made by

interstate wire.

        481.       The intended target of Sanderson Farms’ fraudulent submissions to the PMN were

buyers of chicken, including Plaintiff.




        482.       Accordingly, as a result of Sanderson Farms’ fraudulent submissions that

artificially inflated the Georgia Dock price index, Sanderson Farms and the other members of

this scheme and enterprise were able to charge customers higher prices than they otherwise

would have and therefore made more money, and Plaintiff was harmed.

                   Tyson fraudulently made false submissions to the Georgia Dock

        483.       Tyson knew that, when submitting its price quotes to the PMN, it was supposed to

provide its offering price for a 2½- to 3-pound bird equivalent for the next week. Tyson in fact



                                                  135
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 142 of 209 PageID #:96441




produced and sold a 2½- to 3-pound bird. But rather than determining its actual offering price

and submitting it to the PMN, Tyson made false and inflated price submissions as explained

below.

         484.   Due to its large production capacity in Georgia, Tyson had a “voice” of 15% (out

of a total voice of all Georgia Dock Defendants of 100%) for purposes of the weighted average

for the Georgia Dock price. Tyson’s voice of 15% put it among the top three highest voices

among the Georgia Dock Defendants, and thus its submissions had significant influence on

setting the Georgia Dock price. Fieldale knew that its submissions carried significant weight

compared to the other Defendants.

         485.




         486.




         487.




                                              136
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 143 of 209 PageID #:96442




       488.




       489.




       490.    Tyson’s submissions were false and inflated. Tyson was supposed to submit its

actual offering price for 2 ½- to 3-pound whole birds. Because Broilers are a commodity,

Tyson’s actual offering price (absent manipulation of the index) should reflect actual market

dynamics and Tyson’s costs of production, rather than simply an attempt to artificially inflate the

index. Yet Tyson did not submit its actual or converted offering price for 2 ½- to 3-pound whole

birds each week.



                                                          Artificially high quotes constitute false



                                               137
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 144 of 209 PageID #:96443




statements because manipulated quotes are literally false or insincere responses to the PMN’s

request for submissions of actual offering prices.

       491.    Tyson knew that its submissions were false and inflated. Tyson knew that it was

supposed to submit its actual or converted offering price for 2 ½- to 3-pound whole birds




                                                 At the very least, Tyson acted with reckless

indifference as to whether its submissions were false or inflated.

       492.    Tyson made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Tyson’s fraudulent submissions to the PMN were made by interstate wire.

       493.    The intended target of Tyson’s fraudulent submissions to the PMN were buyers of

chicken, including Plaintiff. Throughout the relevant period, Tyson sold Broilers and Broiler

Products to its customers, including Plaintiffs, pursuant to pricing that used the Georgia Dock

price index as a benchmark. Like Sanderson Farms, Tyson employed both bracketed and fixed

pricing that used Georgia Dock as basis, dating back to at the latest 2010, when its account

managers internally discussed that “where certain customers are not tied to the Georgia Dock

market with brackets, we must address these situations.”

       494.    Accordingly, as a result of Tyson’s fraudulent submissions that artificially

inflated the Georgia Dock price index, Tyson and the other members of this scheme and

enterprise were able to charge customers higher prices than they otherwise would have and

therefore made more money, and Plaintiff was harmed.

               Claxton fraudulently made false submissions to the Georgia Dock



                                                138
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 145 of 209 PageID #:96444




       495.   Claxton knew that, when submitting its price quotes to the PMN, it was supposed

to provide its offering price for a 2½- to 3-pound bird equivalent for the next week. But rather

than determining its offering price and submitting it to the PMN, Claxton made false and inflated

price submissions as explained below.

       496.




       497.




       498.




       499.




                                              139
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 146 of 209 PageID #:96445




       500.




       501.    Claxton’s submissions were false and inflated. Claxton was supposed to submit its

actual offering price for 2 ½- to 3-pound whole birds. Because Broilers are a commodity,

Claxton’s actual offering price (absent manipulation of the index) should reflect actual market

dynamics and Claxton’s costs of production, rather than simply an attempt to artificially inflate

the index. Yet Claxton did not submit its actual or converted offering price for 2 ½- to 3-pound

whole birds each week.



                                                                        Artificially high quotes

constitute false statements because manipulated quotes are literally false or insincere responses

to the PMN’s request for submissions of actual offering prices.

       502.    Claxton knew that its submissions were false and inflated. Claxton knew that it

was supposed to submit its actual or converted offering price for 2 ½- to 3-pound whole birds




                                              140
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 147 of 209 PageID #:96446




                                                     At the very least, Claxton acted with reckless

indifference as to whether its submissions were false and inflated.

       503.    Claxton made its submissions for the purpose of artificially inflating the Georgia

Dock price index and, acting in concert with other Defendants, in fact inflated the Georgia Dock

price index. Claxton’s fraudulent submissions to the PMN were made by interstate wire.

       504.    The intended target of Claxton’s fraudulent submissions to the PMN were buyers

of chicken, including Plaintiff. Claxton sold chicken to its customers, including Plaintiff, based

on the Georgia Dock price index. Accordingly, as a result of Claxton’s fraudulent submissions

that artificially inflated the Georgia Dock price index, Claxton and the other members of this

scheme and enterprise were able to charge customers higher prices than they otherwise would

have and therefore made more money, and Plaintiff was harmed.

               Wayne Farms fraudulently made false submissions to the Georgia Dock

       505.    Wayne Farms knew that, when submitting its price quotes to the PMN, it was

supposed to provide its offering price for a 2½- to 3-pound bird equivalent for the next week.

But rather than determining its actual offering price and submitting it to the PMN, Wayne Farms

made false and inflated price submissions as explained below.

       506.




                                               141
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 148 of 209 PageID #:96447




       507.




       508.




       509.




       510.   Wayne Farms’ submissions were false and inflated. Wayne Farms was supposed

to submit its actual offering price for 2 ½- to 3-pound whole birds. Because Broilers are a

commodity, Wayne Farms’ actual offering price (absent manipulation of the index) should

reflect actual market dynamics and Wayne Farms’ costs of production, rather than simply an

attempt to artificially inflate the index. Yet Wayne Farms did not submit its actual or converted

offering price for 2 ½- to 3-pound whole birds each week.




                                              142
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 149 of 209 PageID #:96448




                                   Artificially high quotes constitute false statements because

manipulated quotes are literally false or insincere responses to the PMN’s request for

submissions of actual offering prices.

        511.       Wayne Farms knew that its submissions were false and inflated. Wayne Farms

knew that it was supposed to submit its actual or converted offering price for 2 ½- to 3-pound

whole birds



                                                                          At the very least, Wayne

Farms acted with reckless indifference as to whether its submissions were false and inflated.

        512.       Wayne Farms made its submissions for the purpose of artificially inflating the

Georgia Dock price index and, acting in concert with other Defendants, in fact inflated the

Georgia Dock price index. Wayne Farms’ fraudulent submissions to the PMN were made by

interstate wire.

        513.       The intended target of Wayne Farms’ fraudulent submissions to the PMN were

buyers of chicken, including Plaintiff. Wayne Farms sold chicken to its customers, including

Plaintiff, based on the Georgia Dock price index.          Accordingly, as a result of Claxton’s

fraudulent submissions that artificially inflated the Georgia Dock price index, Wayne Farms and

the other members of this scheme and enterprise were able to charge customers higher prices

than they otherwise would have and therefore made more money, and Plaintiff was harmed.

                   Fieldale fraudulently made false submissions to the Georgia Dock

        514.       Fieldale knew that, when submitting its price quotes to the PMN, it was supposed

to provide its offering price for a 2½- to 3-pound bird equivalent for the next week. But rather



                                                 143
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 150 of 209 PageID #:96449




than determining its actual offering price and submitting that price to the PMN each week,

Fieldale made false and inflated price submissions as explained below.

       515.   Due to its large production capacity in Georgia, Fieldale had a “voice” of 15%

(out of a total voice of all Georgia Dock Defendants of 100%) for purposes of the weighted

average for the Georgia Dock price. Fieldale’s voice of 15% put it among the top three highest

voices among the Georgia Dock Defendants, and thus its submissions had a significant influence

on setting the Georgia Dock price. Fieldale knew that its submissions carried significant weight

compared to other Defendants.

       516.




       517.




       518.




                                              144
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 151 of 209 PageID #:96450




       519.




       520.




       521.




                                       145
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 152 of 209 PageID #:96451




       522.    Fieldale knew that its submissions to the PMN were false and inflated. At the very

least, Fieldale acted with reckless indifference as to whether its submissions were true or false.

Fieldale made its submissions for the purpose of artificially inflating the Georgia Dock price

index and, acting in concert with other Defendants, in fact inflated the Georgia Dock price index.

Fieldale’s fraudulent submissions to the PMN were made by interstate wire.

       523.    The intended target of Fieldale’s fraudulent submissions to the PMN were buyers

of chicken, including Plaintiff. Fieldale sold chicken to its customers, including Plaintiff, based

on the Georgia Dock price index. Accordingly, as a result of Fieldale’s fraudulent submissions

that artificially inflated the Georgia Dock price index, Fieldale and the other members of this

scheme and enterprise were able to charge customers higher prices than they otherwise would

have and therefore made more money, and Plaintiff was harmed.

               (ix)    Defendants Had Both the Motive and Opportunity to Perpetrate the Fraud
                       and Specifically Intended To Do So.

       524.    The broiler chicken industry’s long history of boom and bust cycles is well known

to Defendants. For example, in 2008, the entire poultry industry was profoundly affected by the

bankruptcy filing of Pilgrim’s Pride, which was then the largest U.S. poultry company. In its

filing, Pilgrim’s Pride disclosed that it had lost $998.6 million for the fiscal year, or $14.40 per

share, prompting Pilgrim’s Pride shares to lose over 46 percent of their value in one day. The

collateral effects of this announcement reverberated throughout the industry, with several other

leading poultry companies, such as Tyson and Sanderson Farms, also experiencing sizable

losses. By the time Pilgrim’s Pride emerged from bankruptcy in December 2009, the industry

was still struggling to make money, prompting a wave of consolidation and many of the

collusive and fraudulent activities outlined in the Amended Complaint.




                                                146
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 153 of 209 PageID #:96452




       525.




       526.




       527.    As noted above, Georgia Dock Defendants knew that the Georgia Dock was

vulnerable to manipulation and thus presented them with the unique opportunity to collude

and/or defraud their retail customers in pursuit of higher profits, thus ensuring that Defendants’

had both the motive and opportunity to manipulate the index.

       528.    The manipulation of the Georgia Dock by Defendants served its intended purpose,

enabling Defendants to bolster their financial results at their customer’s expense. Indeed, in

some instances, the manipulation of the Georgia Dock allowed Defendants to recognize a profit

instead of a loss. For example, Mike Cockrell, Chief Financial Officer of Sanderson Farms,

publicly stated in the New York Times that Sanderson was profitable in the fourth quarter of

2015 “only because we were making money from the chicken we were selling to the retail

market.” Moreover, according to Seeking Alpha’s November 2016 analysis, poultry companies



                                               147
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 154 of 209 PageID #:96453




such as Pilgrim’s Pride and Sanderson would have realized negative earnings and income in

2016 but for the profits realized from their sales based on the Georgia Dock.

       529.




       530.    Defendants acted with fraudulent intent and knew that their manipulation of the

Georgia Dock was improper.




       531.    But Defendants did not care. Instead, they intentionally pushed the Georgia Dock

on unsuspecting retail customers to ensure their own continued profitability (and secure lucrative

individual bonuses for themselves).




                                               148
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 155 of 209 PageID #:96454




              (x)     The Georgia Dock Defendants Fraudulently Failed to Inform Plaintiff of
                      Their Control Over the Georgia Dock, Their Ability to Manipulate the
                      Georgia Dock, and Their Actual Manipulation of the Georgia Dock

       532.   Perhaps unsurprisingly, all of the Georgia Dock Defendants sold Broiler chicken

at prices based off of the Georgia Dock to customers during the relevant period. In fact,

Sanderson Farms’




       533.   Tyson




       534.   As another example,




       535.




                                            149
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 156 of 209 PageID #:96455




       536.    So not only did the Georgia Dock Defendants knowingly make false submissions

to the PMN for the purpose of inflating the Georgia Dock price index, but the Georgia Dock

Defendants also priced off of the Georgia Dock to customers, including Plaintiff, without

disclosing significant, non-public information to their customers about the Georgia Dock price

index and the PMN. All of the Georgia Dock Defendants that sold Broiler chicken to Plaintiff

based on the Georgia Dock failed to disclose their control over, manipulation of, and fraudulent

submissions to the Georgia Dock.

       537.    Just as the Georgia Dock Defendants’ role on the PMN Advisory Committee

enabled Defendants to devise an elegant scheme to manipulate the Georgia Dock, Defendants’

role on the Advisory Committee created an information asymmetry that kept chicken buyers like

Plaintiff in the dark. Unlike the Georgia Dock Defendants, which had intimate knowledge of the

way in which the PMN operated and the Georgia Dock price was calculated, Plaintiff knew only

what all buyers of chicken knew and believed: that the Georgia Dock price index represented the

actual offering prices of chicken producers for the next week—in other words, an actual market

price for broilers based on verified, reliable, and objective information.

       538.




                                                150
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 157 of 209 PageID #:96456




       539.




       540.    Each of the Georgia Dock Defendants knew they were conspiring with each other

and part of an enterprise of Defendants that were associated in fact and did in fact submit false

and inflated price quotes to the PMN for the purpose of inflating the Georgia Dock price index

for their benefit and Plaintiff’s detriment. Yet none of the Georgia Dock Defendants that did

business with Plaintiff shared this significant, non-public information with Plaintiff.

       541.    Each of the Georgia Dock Defendants did nothing to correct the false impression

that the Georgia Dock was based on actual offering prices for a 2½- to 3-pound whole bird

equivalent for the next week, instead of on inflated submissions not tied to actual offering prices.

       542.




                                                151
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 158 of 209 PageID #:96457




       543.    The Georgia Dock Defendants intentionally failed to disclose the above-listed

significant, non-public information in their communications with Plaintiff regarding their

transactions for the purchase and sale of chicken. By intentionally failing to disclose this

information, the Georgia Dock Defendants were attempting to induce a false belief by Plaintiff

about the reliability of the Georgia Dock price index. Defendants intended to induce this false

belief by Plaintiff for the benefit of the Georgia Dock Defendants.

       544.    All of the Georgia Dock Defendants knew that their customers, including

Plaintiff, perceived the Georgia Dock price index as reliable, which was far from the truth. All

of the Georgia Dock Defendants knew their customers had little to no knowledge regarding how

the Georgia Dock price index worked, because their customers had no ability to obtain such

knowledge.

       545.    Plaintiff’s relationship with the Georgia Dock Defendants was managed by the

following individuals, among others, who communicated with Plaintiff regarding sales and

pricing:




                          This list is non-exclusive and may be supplemented over the course of

discovery.




                                               152
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 159 of 209 PageID #:96458




         546.    Georgia Dock Defendants made material omissions as detailed above when they

communicated with Plaintiff; when they bid on, offered, negotiated, and pitched Plaintiff’s

business; and also when they contracted with Plaintiff. Many of the communications in which

Defendants failed to disclose significant, non-public information to customers were made via

interstate wires (both email and phone). Even if the origin and ultimate destination of any

Defendants’ wire communications referenced in this Amended Complaint were within a single

state, those wires were routed through other states. Thus, even such wires constitute interstate

wires.

         547.    One example took place in                            when Sanderson Farms

representative




         548.    Another example




                                              153
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 160 of 209 PageID #:96459




       549.    Through their fraudulent acts and omissions, the Georgia Dock Defendants were

successful in inducing a false belief by buyers of chicken, including Plaintiff, about the reliability

of the Georgia Dock price index.

       550.    The Georgia Dock Defendants’ scheme deprived their victims of valuable

economic information and depended for its completion on a failure to disclose an essential

element of the bargain.

               (xi)    Georgia Dock Defendants Made Fraudulent Misrepresentations to Plaintiff
                       by Stating that the Georgia Dock Reflected the Broiler Chicken Market.

       551.    In addition to their material omissions, the Georgia Dock Defendants that did

business with Plaintiff also made false statements and affirmative misrepresentations about

material facts to Plaintiff over the relevant period.




       552.    This practice was widespread:




       553.    The Georgia Dock Defendants made these false statements and affirmative

misrepresentations




                                                 154
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 161 of 209 PageID #:96460




                                                                Thus, even such wires constitute

interstate wires.

        554.    For example, as early as                  Tyson




                        Among other examples, the following Tyson representatives sent the

above language to Plaintiff:



                                                     Tyson knew that the Georgia Dock did not

represent                                           because it was not submitting actual prices to

the PMN.

        555.    As another example, in                 , Pilgrim’s Pride representative




                                           But Pilgrim’s Pride knew that the Georgia Dock did

not represent market conditions because it was not submitting actual prices to the PMN.

        556.    Additionally, Georgia Dock Defendants often asked for cost adjustments when

the Georgia Dock continued to rise, even if the parties had a pricing arrangement that was not

expressly tied to the Georgia Dock.

        557.    For example, in                , Claxton representative




                                  But                                                            ,



                                              155
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 162 of 209 PageID #:96461




and Claxton knew that the Georgia Dock was not reflective of the Broiler market because it did

not submit actual prices to the PMN.

       558.    Another example occurred in                         , when Fieldale representative




                                                                               Fieldale knew that

the Georgia Dock did not represent the Broiler market, since it did not submit its actual prices to

the PMN.

       559.    The Georgia Dock Defendants knew that buyers of chicken, including Plaintiff,

believed the Georgia Dock to be a reliable price index and intentionally perpetuated that belief

by making fraudulent misrepresentations promoting it.

       560.    Plaintiff relied on the Georgia Dock Defendants’ false statements and affirmative

misrepresentations about the Georgia Dock representing the Broiler “market.” As a result,

Plaintiff purchased Broiler chicken based on Georgia Dock prices.

               (xii)   Plaintiff Was Harmed by Georgia Dock Defendants’ Fraudulent
                       Submissions, Omissions, and Misrepresentations.

       561.    Plaintiff bought Broiler chicken based on pricing expressly tied to the Georgia

Dock from Georgia Dock Defendants, including but not limited to from

                                Plaintiff also bought Broiler chicken based on pricing expressly

tied to the Georgia Dock from

       562.    Plaintiff adjusted pricing of Broiler products on multiple occasions after being

asked to adjust such prices due to increases in the Georgia Dock, even when the Georgia Dock

did not form the basis of the pricing agreement with the supplier who asked for an increase.


                                               156
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 163 of 209 PageID #:96462




                                               Further discovery is needed to detail all of the

instances where Defendants requested and Plaintiff granted such adjustments based off of

Georgia Dock increases.

       563.    Buyers of poultry, including Plaintiff, were the targets of the Georgia Dock

Defendants’ fraudulent submissions to the PMN, and Plaintiff reasonably relied on the veracity

of those submissions.

       564.    Georgia Dock Defendants falsely submitted prices to Poultry Market News and,

as detailed above, artificially inflated the Georgia Dock. The Georgia Dock price index was

artificially inflated from no later than early 2011 through 2016 as a result of certain Defendants’

fraudulent acts and omissions. Plaintiff had no reason to know that the Georgia Dock price index

was inflated due to Defendants’ fraudulent acts, misrepresentations, and omissions.

       565.    Therefore, by using the Georgia Dock as the basis for the price of Broiler

chickens it purchased, whether pricing was expressly tied to the Georgia Dock or whether a price

increase was requested based on an increase in the Georgia Dock, Plaintiff overpaid and was

harmed due to the Georgia Dock Defendants’ fraud.

               (xiii) Defendants Engaged in a Pattern of Racketeering Activity as Part of the
                      Conduct of an Enterprise’s Affairs

       566.    The Georgia Dock Defendants’ fraudulent acts and omissions were not committed

individually, but rather as part of the affairs of an enterprise whose purpose was to obtain

excessive poultry proceeds by defrauding chicken buyers, including Plaintiff.

       567.    The enterprise was the group of Georgia Dock Defendants, which were associated

in fact through their price submissions to the PMN, their role on the PMN Advisory Committee,

their involvement in the Georgia Poultry Federation, and their use of the Dock in selling product.


                                               157
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 164 of 209 PageID #:96463




This enterprise was a continuing unit that associated together and acted with a common purpose:

to sustain the existence of the PMN and Georgia Dock and to artificially inflate the Dock price

for the benefit of the enterprise and the individual Defendants.

        568.    There have been many relationships among those associated with the enterprise.

Representatives from the Georgia Dock Defendants interacted with each other frequently at

industry conferences and trade shows, as discussed throughout this Amended Complaint. All but

one of the Georgia Dock Defendants participated on the PMN Advisory Committee, which acted

to preserve and enhance the PMN and Georgia Dock as discussed above.

        569.    All of the Georgia Dock Defendants were members of the Georgia Poultry

Federation, the largest lobbyist in Georgia for poultry producers. All of the Georgia Dock

Defendants had positions on the Board of the Georgia Poultry Federation. Representatives from

the Georgia Dock Defendants interacted often with leaders of the Georgia Poultry Federation

(such as Abit Massey and Mike Giles). Those same leaders helped to preserve and enhance the

power of the PMN Advisory Committee and the Georgia Dock, as discussed herein.

        570.    The enterprise had longevity that was sufficient to permit those associated to

pursue the enterprise’s purpose. There was continuity among the representatives of the Georgia

Dock Defendants who served on the Advisory Committee, interacted with representatives of the

Georgia Poultry Federation, and submitted price quotes to the PMN. The scheme of the Georgia

Dock Defendants to manipulate the Georgia Dock price by making false and inflated price

quotes, as discussed in this Amended Complaint, began no later than early 2011 and lasted for at

least five years.

        571.    Not only were the Georgia Dock Defendants a part of this enterprise, but they

acted in concert with each other in their fraudulent acts and omissions.



                                                158
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 165 of 209 PageID #:96464




       572.    The same was true with respect to the Georgia Dock Defendants’ fraudulent

misrepresentation and omissions. If any of the Georgia Dock Defendants had disclosed their

knowledge about the lack of verification for their price submissions to the PMN, their ability to

manipulate the Georgia Dock price index, or the fact they were manipulating the Georgia Dock

price index, then all buyers would have lost confidence in the Georgia Dock earlier than the end

of 2016. That was important, non-public information that only the Georgia Dock Defendants

had in their possession. Because all of the Georgia Dock Defendants collectively benefited from

their scheme, the Georgia Dock Defendants worked in concert not to disclose this information.

              (xiv)   Georgia Dock Defendants Did Not Contract With Plaintiff in Good Faith.

       573.   Throughout the relevant period, the Georgia Dock Defendants entered into

contracts and exchanged pricing sheets and invoices with customers, including Plaintiff, that

priced Broiler chicken based on the Georgia Dock.




                                              159
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 166 of 209 PageID #:96465




       574.   Plaintiff’s Broiler chicken contracts came in many forms, including oral

agreements, formal written supply agreements, and other written agreements, including

agreements made via email, purchase orders, and invoices. Of the Georgia Dock Defendants,



                                                                         An implied covenant of

good faith and fair dealing was implied in all of the contracts between Plaintiff and the Georgia

Dock Defendants.

       575.




       576.




                                              160
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 167 of 209 PageID #:96466




       577.      Even where a contract had a fixed price, those prices were often based off of the

Georgia Dock as an indicator. For example,



       578.      Regardless of which Georgia Dock pricing arrangement was used, the material

pricing terms of the Georgia Dock Defendants’ Broiler chicken contracts provided that the

amount charged to Plaintiff would be predicated on the Georgia Dock. None of these

arrangements allowed the Georgia Dock Defendants to operate and control the Georgia Dock or

to use their pricing submissions to PMN to falsely inflate each week’s Georgia Dock price above

the actual average offering price. Such a scheme undermined all validity to the Georgia Dock

pricing system as being reflective of actual average offering prices, and gave the Georgia Dock

Defendants the ability to maneuver their prices skyward, so long as on a week-to-week basis they

stayed within the two-cent range permitted by the PMN. At the same time, the secrecy behind

which the Georgia Dock Defendants kept the Georgia Dock shrouded deprived customers like

Plaintiff of any ability to uncover and detect that their purchases were based on an inflated

pricing index.

       G.        Defendants Collusively Adopted Additional Strategies to Reinforce Their
                 Conspiracy.

                 (i)    Defendants Collectively Shifted Away from Long-Term Fixed-Price
                        Contracts to Cash in on Their Conspiracy.

       579.      A coordinated move away from fixed-price contracts to contracts permitting

prices to fluctuate with an indexed public market price helps facilitate an antitrust conspiracy.

See In re High Fructose Corn Syrup Antitrust Litig., 295 F.3d 651, 659 (7th Cir. 2002). Such a



                                                161
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 168 of 209 PageID #:96467




shift indicates that sellers anticipate higher prices resulting from a conspiracy to restrict output

and that they wanted to be able to take advantage of those higher prices.

       580.    Fixed-price contracts would not allow Defendants to reap the benefits of the

market price increases that resulted from their conspiracy. So, beginning in 2008, Defendants

started to move away from long-term fixed-price contracts to shorter-term contracts with variable

pricing pegged to one of several price indices discussed above (including the Georgia Dock).

Defendants, including Koch Foods, Pilgrim’s Pride, Sanderson Farms, and Tyson, publicly

announced their effort to reduce annual fixed-price contracts in 2008. This change coincided

with Defendants’ efforts to cut production and reduce chicken supply so as to drive chicken

market prices higher.

       581.    On a January 28, 2008 earnings call, Tyson CEO Dick Bond announced that the

company was looking to shorten its fixed-price contracts. By June 2009, Tyson reported that it

had “dramatically” shortened its fixed-price contracts over 90 days.

       582.    On a January 29, 2008 earnings call, Pilgrim’s Pride’s CFO Rick Cogdill reported

that Pilgrim’s Pride was also moving away from fixed-price contracts, saying, “in a situation like

where we are now where we need to drive commodity prices up, that [i.e., having less fixed price

contracts] is going to give us the opportunity for more immediate benefit to our P&L than what

we would have had say, historically three year[s] ago, when a higher percentage was fixed

price.” By March 2012, Pilgrim’s Pride had reduced the number of fixed-price contracts it had,

instead basing prices off of the market or including a reset provision linked to the underlying

commodity. By 2014, less than 5% of all Pilgrim’s Pride contracts were 12-month fixed price

contracts.




                                                162
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 169 of 209 PageID #:96468




          583.   On July 28, 2008, an industry publication reported that Perdue was “seeking to

raise prices and shorten its contracts.”

          584.   On a July 31, 2008 earnings call, Sanderson Farms’ CEO Joe Sanderson noted

that the industry may move towards “shorter term agreements.”

          585.   On an August 6, 2012 earnings call, Tyson CEO Donnie Smith stated that “[o]ver

the past couple of years we have substantially reduced a number of fixed price contracts we have

with customers and currently have less than 15% of our Poultry volume [on] annual fixed price

contracts. The vast majority of our contracts are tied to specific markets or allow for

conversations about adjusting prices to move—prices to offset higher input and we will continue

to push for even more of these types of contracts. I believe supply will begin to rationalize as

well, making it easier for us to have those pricing conversations.”

          586.   A December 2013 report by an industry analyst with Stephens, Inc. noted the

change in the industry: “[w]ith volume growth generally limited, companies are developing more

sophisticated strategies to generate profits . . . . ‘Rather than annual fixed price contract[s] that

are negotiated every fall, companies are partnering with customers and creating contracts that

can be multi-year in duration. Contracts are now being negotiated all year long and employ a

wide variety of pricing methodologies.’” Even long-term contracts were not “fixed,” i.e., they

allowed price increases when Defendants’ joint supply reductions drove up Broiler market

prices.

                 (ii)   Inter-Defendant Sales.

          587.   Defendants started directly purchasing chickens from one another—and from

smaller producers—to soak up what they saw as excess supply that could potentially depress

prices in the market. It also provided Defendants the opportunity to expressly discuss chicken

prices with competitors. Further, and attractively to the bigger players in the chicken industry,
                                                 163
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 170 of 209 PageID #:96469




inter-Defendant sales permitted companies to maintain market share despite reducing their

production. On many occasions, large inter-Defendant sales were negotiated by senior level

executives, providing additional opportunities to conspire.

       588.     Early in 2011, Tyson embarked on a strategy to soak up excess supply produced

by its competitors, in addition to its own production cuts. Tyson termed its strategy “Buy vs.

Grow,” meaning Tyson bought its competitors’ chicken to prevent it from being sold on the open

market in an effort to avoid price decreases. Through this program, Tyson communicated to its

competitors the volume of chicken it would be willing to purchase, thus suggesting to its

competitors the amount of production each competitor should cut based on what would not be

bought up by Tyson. One investment analyst described the program, stating it “involves

maintaining or even reducing [Tyson’s] own chicken production levels, with buying more

chicken on the open market from their rival chicken producers, in an effort to keep the chicken

market from being over supplied.” In terms of the cost of pounds purchased, it would have been

cheaper for Tyson to grow its own Broilers instead of buying them from competitors, but Tyson

engaged in this program anyway because it allowed Tyson to better reduce supply industrywide.

       589.     In a July 9, 2012 article, Donnie Smith of Tyson was quoted as saying “the

company will not over produce chicken at these expensive grain levels, preferring to buy

commodity pieces in the secondary market to fill orders where necessary.”

       590.     On a January 31, 2014, earnings call, Smith reported that through Tyson’s “buy

versus growth strategy we continue to keep our supply short of demand . . . .”

       591.     By the end of 2014, Tyson was buying over four million pounds of chicken on the

open market each week, more than any of the 24th–30th largest chicken producers produce on a

weekly basis.



                                               164
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 171 of 209 PageID #:96470




       592.    Tyson increased its inter-Defendant purchases by 50 percent in the later part of

2015. In May 2015, Tyson announced plans to increase its Buy vs. Grow strategy to 10 percent

of its sales in the second half of 2015 and into 2016, which translates to 17.6 million pounds per

week, more than the average weekly production of any of the 15th–30th largest chicken

producers. Tyson’s plan was to reduce its own production after July 2015 and keep it flat through

2016, instead relying on its Buy vs. Grow purchases. Tyson continues to use its Buy vs. Grow

strategy.

       593.    Tyson’s Buy vs. Grow strategy was described as a “very unique strategy.” Tyson

essentially treated the industry’s chicken supply as if it was the supply of a single company,

contrary to usual competitive incentives. Indeed, only a few years prior, on an April 29, 2008

earnings call, a Tyson executive said, “I think what we said along is we’re going to match our

supply and demand. We’re not going to cut beyond that and then go out and buy open market

meat to subsidize other people’s growth.” (Emphasis added). The fact that Tyson felt

comfortable enough to buy its competitors’ chicken by 2011 indicates its confidence that other

producers would keep up their end of the conspiracy and decline to ramp up production.

       594.    Tyson was not the only producer buying “excess” chicken. Fieldale President

Thomas Hensley gave a November 5, 2012 interview in which he confirmed that his company

was also engaging in a strategy to purchase excess supply from its competitors. He said: “[i]f you

don’t have a home for your chickens on Monday morning, you shouldn’t have those chickens.

Now we know where all our chickens are going. So we are buying chickens in that lower price

area instead of selling them. So, no expansion for us.”

       595.    The practice of inter-defendant sales also exemplifies the commodity nature of the

chicken market.



                                               165
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 172 of 209 PageID #:96471




               (iii)   Atypical Increases in Defendants’ Exporting of Chickens.

       596.    In 2012, Broiler exports from the United States accounted for approximately 45%

of all United States meat exports. U.S. Broilers are exported to over 100 countries, with major

export markets including Mexico, Canada, and China. Although more than half of exports

consist of dark meat and other chicken parts that are undesirable to many U.S. consumers,

exports increasingly include white meat and other products widely consumed in the U.S.

       597.    The number and percentage of Broilers exported rose during the relevant period.

From 2002 to 2006, the market share of Broilers that were exported remained between 14.2% to

16.5% annually. But in 2008, they shot up to 19.1%, and between 2008–2014 they were never

lower than 18.5%. That percentage dropped down to 16.0% in 2015 due to export bans by

countries due to Avian Flu concerns—and has slowly been ticking up ever since.

       598.    From 2013 to 2014, Defendants conspired to use the pretext of Avian Flu in

Mexico to justify exporting hatching eggs and flocks to the country. Upon information and

belief, Defendants continued to export hatching eggs to Mexico in large numbers into 2016 in an

active effort to artificially reduce the supply of chickens in the U.S. below what it would have

been absent their active and continued participation in an unlawful antitrust conspiracy.

       599.    On a May 4, 2015 earnings call, Tyson explicitly stated that it was sending 3% of

its eggs to Mexico to “fill incubators” there.

       600.    On a July 2016 earnings call, Pilgrim’s Pride’s CEO Bill Lovette linked

Defendants’ desire for “discipline” to the practice of exporting hatching eggs, expressing

“confidence that we’re going to do the right thing with respect to maintaining [] discipline.

We’ve certainly had the hatching egg supply to grow much more if we chose not to export those

eggs. I think in May we exported 81 million hatching eggs or so outside of the country. The

industry could have chosen to set some of those eggs domestically, but that was not the choice
                                                 166
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 173 of 209 PageID #:96472




that was made. And so again that gives us confidence that we’re going to continue to be

disciplined as an industry.”

       601.    Some of the Defendants, including Peco Foods, Pilgrim’s Pride, Sanderson

Farms, Tyson, and Wayne Farms, participated in an organization of exporters called Overseas

Distribution Solutions, which was founded in 1999 and operated through 2011. Those exports

were also part of Defendants’ efforts to artificially reduce supply and raise prices of chicken sold

in the United States pursuant to their price-fixing conspiracy.

       602.    Upon information and belief, Defendants conspired to export hatching eggs and

flocks to Mexico and other countries from 2013 to 2016 to artificially reduce the supply of

Broilers in the United States and thus increase the price of Broilers in the United States. The

value Tyson and other defendants received from these exports is less than the price they would

have received for keeping those eggs in the United States, hatching them, and selling the

resulting Broiler meat in the U.S. market. But for Defendants’ unlawful agreement and

conspiracy as alleged in this Amended Complaint, it would have been against Tyson’s

independent economic self-interest to export hatching eggs and flocks to Mexico. But

Defendants knew that their competitors would maintain “discipline” at home, ameliorating any

risk that the exports presented and allowing them to capture artificially high prices.

       H.      The Statute of Limitations Does Not Bar Plaintiff’s Claims.

               (i)     Plaintiff Did Not Discover and Could Not Have Discovered Defendants’
                       Conspiracy and/or Fraud Until 2016.

       603.    Plaintiff did not have actual nor constructive knowledge of the facts alleged

herein and constituting its claims for relief. Plaintiff did not and could not discover, through the

exercise of reasonable diligence, the existence of Defendants’ conspiracy and/or fraud until

approximately 2016. Plaintiff was not and could not have been on inquiry notice that there was a


                                                167
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 174 of 209 PageID #:96473




conspiracy to fix prices for chickens, a conspiracy to manipulate the Georgia Dock, and a

fraudulent scheme to inflate the Georgia Dock because Defendants’ conspiracy and/or fraud

were secret and inherently unknowable.

       604.    Plaintiff did not and could not have discovered, through the exercise of reasonable

diligence, the facts supporting their claim for relief with respect to the output-restriction

component of Defendants’ conspiracy until the filing of a direct purchaser class action,

Maplevale Farms, Inc. v. Koch Foods, Inc., et al., in this District in September 2016. The

Maplevale Farms complaint, which alleges a class of which Plaintiff is an absent member,

caused Plaintiff and its counsel to start an investigation into the facts alleged in Plaintiff’s

Complaint. Although some of the allegations in the Complaint are based on public statements

made by Defendants, Plaintiff did not monitor every one of Defendants’ public statements in real

time and in comparison to each other, nor should Plaintiff have been reasonably required to do

so. A reasonable person would not have connected all of the dots until reports and investigations

began to appear.

       605.    Defendants’ production cut in or around 2011 is a continuation of their conspiracy

that included their production cut that occurred in or around 2008.

       606.    Plaintiff similarly did not and could not have discovered, through the exercise of

reasonable diligence, the facts supporting their claim for relief with respect to the Georgia Dock

manipulation component of Defendants’ conspiracy and/or the fraudulent misrepresentations and

omissions made by Defendants at the very least until a January 18, 2016 Wall Street Journal

article was published raising Defendants’ possible manipulation of the Georgia Dock benchmark

price. It was not until November 10, 2016 when it was disclosed publicly that the Georgia Dock

Defendants had formed a secret Advisory Committee. Not until November 17, 2016 was it



                                               168
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 175 of 209 PageID #:96474




publicly disclosed that the Florida Attorney General’s Office had opened an investigation into

the Georgia Dock benchmark price and its manipulation by the Georgia Dock Defendants.

       607.    Defendants’ anticompetitive conspiracy and fraud, by its very nature, was self-

concealing and inherently unknowable. Defendants’ fraudulent omissions regarding their control

over the Georgia Dock, their ability to manipulate the Georgia Dock, and their actual

manipulation of the Georgia Dock were incapable of detection by Plaintiff, even through the

exercise of reasonable diligence, because Defendants kept their actions secret so that Plaintiff

would continue to purchase Broilers at prices above competitive levels.

       608.    Before these recent events Plaintiff reasonably considered the U.S. chicken

industry to be a competitive industry, as the chicken industry is not exempt from antitrust

regulations. Plaintiff also reasonably believed its contract partners to be dealing with it on fair

and honest terms, and that it could justifiably rely on Defendants’ representations regarding the

Georgia Dock as being truthful. Accordingly, a reasonable person under the circumstances would

not have been alerted to begin investigating the legitimacy of Defendants’ chicken prices before

these recent events.

       609.    Plaintiff exercised reasonable diligence. Plaintiff could not have discovered

Defendants’ alleged conspiracy and/or fraud at an earlier date by the exercise of reasonable

diligence because of the deceptive practices and techniques of secrecy employed by Defendants.

               (ii)    Defendants Actively Concealed Their Conspiracy and/or Fraud.

       610.    Throughout the relevant period, Defendants effectively, affirmatively, and

fraudulently concealed their unlawful combination and conspiracy and/or fraud from Plaintiff

and other buyers.

       611.    The combination and conspiracy and/or fraud alleged herein was fraudulently

concealed by Defendants by various means and methods, including, but not limited to: (1) secret
                                               169
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 176 of 209 PageID #:96475




meetings, (2) surreptitious communications between Defendants via the wires (telephones,

emails, text messages and other electronic communications) and in-person meetings at trade

association meetings (and elsewhere) in order to prevent the existence of written records, (3)

limiting any explicit reference to competitor pricing or supply restraint communications in

documents, (4) communicating competitively sensitive data to one another through Agri Stats, a

“proprietary, privileged, and confidential” system that kept both the content and participants in

the system secret, and (5) concealing the existence and nature of their competitor supply restraint

and price discussions from non-conspirators (including customers) (6) misrepresentations

regarding the actual offering price of products intended to defraud a class of chicken buyers, and

(7) false statements and omissions made directly to Plaintiff.

       612.    Defendants used code words, including the word “discipline,” in their public

statements to conceal their conspiracy and signal one another in furtherance of their conspiracy

to restrain production while shielding their conspiracy from detection or suspicion.

       613.    As alleged above, in 2008, after years of boom and bust cycles of production

leading to the regular rise and fall of prices, the price of chickens began an unprecedentedly

steady increase that continued at least through 2016. Defendants affirmatively and falsely

attributed rising prices to, among other things, increases in the price of inputs. Defendants used

these pretexts used to cover up the conspiracy and/or fraud. In fact, the chicken price increases

(including the inflation of the Georgia Dock) were the result of Defendants’ collusive conduct

(and/or fraud), which was undisclosed at the time.

       614.    During the relevant period, Defendants affirmatively made numerous misleading

public statements falsely portraying the market for chickens as a competitive one. For example,

Defendants provided testimony at workshops held by the DOJ and USDA suggesting the chicken



                                               170
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 177 of 209 PageID #:96476




industry was competitive and not subject to anti-competitive practices and agreements, including

testimony at a May 21, 2010 workshop of a NCC-commissioned study by Dr. Thomas Elam,

which stated that “the chicken industry is competitive and thriving,” and has “[i]ntense

competition” that promotes “product innovation and lower prices for consumers.”

       615.    To explain the decreasing supply of chickens since 2012, Defendants have

provided a variety of pretextual explanations, including: (1) a breeding issue with chickens

during 2014, (2) a Russian ban of U.S. chicken imports starting in 2014, and (3) a 2013 shortage

in supply due in part due to an Avian Flu outbreak in Mexico that caused a surge in demand for

hens to repopulate chicken farms in Mexico. These explanations were pretextual in that

Defendants sought to hide their conspiracy from discovery by blaming chicken price increases

on these factors rather than Defendants’ own collusive conduct (including their unprecedented

cuts to breeder flocks).

       616.    Throughout the relevant period, Defendants repeatedly also cited increasing input

costs as a pretext for their collusion to restrain supply and increase prices. For instance,

Defendants repeatedly claimed that input cost increases during 2008 justified chicken price

increases. However, while corn was $5/bushel in 2005–2006 and increased to $9 by May or June

2008, it quickly fell back to below $5/bushel by fall 2008. Higher chicken prices later in the

relevant period also were not justified by increased costs of corn, which, after a temporary spike

in the summer of 2012, were not increasing at the level that would have warranted higher

chicken prices. Defendants, through the NCC, other trade groups, and press releases, speeches,

and other public statements by their employees, also repeatedly and publicly blamed the federal

government’s ethanol mandate for increased chicken prices, asserting that it increased their corn




                                               171
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 178 of 209 PageID #:96477




costs. Defendants made all of these pretextual representations to conceal their conspiracy and

avoid disclosing their agreement to illegally restrain the supply of chickens.

       617.    Throughout the relevant period, Defendants repeatedly misrepresented to Plaintiff

through fraudulent statements and omissions that the inflated prices of the Georgia Dock

reflected actual market conditions.

       618.    By virtue of Defendants actively and intentionally concealing their above-

described wrongful conduct, the running of any applicable statute of limitations has been (and

continues to be) tolled and suspended with respect to Plaintiff’s claims and causes of action

resulting from Defendants’ and Agri Stats’ unlawful combination and conspiracy and fraud

alleged in this Amended Complaint under the fraudulent concealment doctrine, Discovery Rule,

and/or doctrine of equitable estoppel.

               (iii)   Plaintiff’s Claims Were Tolled by the Direct Purchaser Class Action
                       Complaint Filed in 2016.

       619.    Plaintiff was a member of direct purchaser class action complaints asserted

against Defendants, including, but not limited to Maplevale Farms, Inc. v. Koch Foods, Inc., et

al., No. 1:16-cv-08637 (Dkt. No. 1) (N.D. Ill. Sept. 2, 2016).

       620.    Plaintiff’s claims were tolled under American Pipe & Construction Co. v. Utah,

414 U.S. 538 (1974) and related authorities during the pendency of that direct purchaser class

action asserted against Defendants, commencing at least as early as September 2, 2016.

VI.    ANTITRUST IMPACT

       621.    Defendants’ conspiracy had the following effects, among others:

               •   Price competition has been restrained or eliminated with respect to Broilers;

               •   The prices of Broilers have been fixed, raised, stabilized, or maintained at
                   artificially inflated levels; and



                                                172
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 179 of 209 PageID #:96478




                •   Purchasers of Broilers have been deprived of free and open competition
                    among Defendants.

       622.     During the relevant period, Plaintiff purchased chicken from most of the

Defendants (and their affiliates). As a direct and proximate result of Defendants’ above-

described illegal conduct, Plaintiff was compelled to pay, and did pay, artificially inflated prices

for chickens.

       623.     As a direct and proximate consequence of Defendants’ and Agri Stats’ above-

described wrongful conduct, Plaintiff sustained substantial losses and damage to its businesses

and property in the form of overcharges for chickens. The full amount and forms and

components of such damages will be calculated after discovery and presented upon proof at trial.

VII.   CLAIMS FOR RELIEF AND CAUSES OF ACTION

                                             COUNT I

                     VIOLATION OF 15 U.S.C. § 1
 (AGAINST ALL DEFENDANTS FOR OUTPUT RESTRICTION AND PRICE-FIXING)

       624.     All of the above allegations are hereby incorporated as if fully set forth herein.

       625.     Defendants entered into and engaged in a combination or conspiracy in

unreasonable restraint of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       626.     Defendants’ acts in furtherance of their combination or conspiracy were

authorized, ordered, or done by their officers, agents, employees, or representatives while

actively engaged in the management of Defendants’ affairs.

       627.     At least as early as January 1, 2008, and continuing until at least as late as 2016,

the exact dates being unknown to Plaintiff, Defendants entered into a continuing agreement,

understanding and conspiracy in restraint of trade to fix, raise, stabilize, and maintain prices for

Broilers, thereby creating anticompetitive effects.



                                                 173
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 180 of 209 PageID #:96479




       628.    Defendants’ anticompetitive acts involved United States domestic commerce and

import commerce and had a direct, substantial, and foreseeable effect on interstate commerce by

raising and fixing prices for Broilers throughout the United States.

       629.    The conspiratorial acts and combinations have caused unreasonable restraints in

the market for Broilers.

       630.    As a result of Defendants’ unlawful conduct, Plaintiff has been harmed by being

forced to pay inflated, supracompetitive prices for Broilers.

       631.    In formulating and carrying out the alleged agreement, understanding and

conspiracy, Defendants did those things that they combined and conspired to do, including but

not limited to the acts, practices, and course of conduct set forth in this Amended Complaint.

Defendants’ conspiracy had the following effects, among others:

               •   Price competition in the market for Broilers has been restrained, suppressed,
                   and/or eliminated in the United States;

               •   Prices for Broilers sold by Defendants, their divisions, subsidiaries, and
                   affiliates, and their co-conspirators have been fixed, raised, stabilized, and
                   maintained at artificially high, non-competitive levels throughout the United
                   States; and

               •   Plaintiff, who directly purchased Broilers from Defendants, their divisions,
                   subsidiaries, and affiliates, and their co-conspirators, has been deprived of the
                   benefits of free and open competition in the purchase of Broilers.

       632.    Defendants took all of the actions alleged in this Amended Complaint with the

knowledge and intended effect that their actions would proximately cause the price of Broilers to

be higher than it would be but for Defendants’ conduct. Defendants also knew and intended that

an artificial inflation of spot market prices would increase other Broiler market prices, including

those paid by Plaintiff.

       633.    As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiff

has been injured in its business or property and will continue to be injured in its business and

                                                174
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 181 of 209 PageID #:96480




property by paying more for Broilers than they would have paid and will pay in the absence of

the conspiracy.

        634.    The alleged contract, combination, or conspiracy is a per se violation of the

federal antitrust laws.

                                             COUNT II

                       VIOLATION OF 15 U.S.C. § 1
 (AGAINST ALL DEFENDANTS FOR CONCERTED OUTPUT RESTRICTION – PLED
                   IN THE ALTERNATIVE TO COUNT I)

        635.    All of the above allegations are hereby incorporated as if fully set forth herein.

        636.    In collusively restricting, limiting, and curtailing the supply of chicken in the

United States, Defendants engaged in an unlawful contract, combination, or conspiracy that

unreasonably restrained trade or commerce in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1.

        637.    Defendants’ unlawful contract, combination or conspiracy had the following

direct, substantial, and reasonably foreseeable effects on commerce in the United States: (1)

prices charged to, and paid by, Plaintiff for chicken were artificially raised, fixed, maintained, or

stabilized at supra-competitive levels; (2) Plaintiff was deprived of the benefits of free, open, and

unrestricted competition in the United States chicken market; and (3) competition in establishing

the prices paid for chicken in the United States was unlawfully restrained, suppressed, or

eliminated.

        638.    Defendants’ above-described anticompetitive activities directly and proximately

caused injury to Plaintiff in the United States.

        639.    As a direct and proximate result of Defendants’ above-described unlawful

conduct, Plaintiff paid artificially inflated prices for chicken.



                                                   175
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 182 of 209 PageID #:96481




       640.    As a direct and proximate result of Defendants’ above-described anticompetitive

conduct, Plaintiff was damaged in its businesses or property by paying prices for chicken that

were higher than it would have been but for Defendants’ unlawful conduct, which has resulted in

an amount of ascertainable damages to be established at trial.

                                            COUNT III

                      VIOLATION OF 15 U.S.C. § 1
  (AGAINST THE GEORGIA DOCK DEFENDANTS FOR PRICE-FIXING – PLED IN
                   THE ALTERNATIVE TO COUNT I)

       641.    All of the above allegations are hereby incorporated as if fully set forth herein.

       642.    In knowingly coordinating, falsifying, and manipulating prices quoted to the GDA

for inclusion in the Georgia Dock price index for the intended unlawful purpose of fixing,

maintaining, raising, and stabilizing the price of Broilers sold in the United States, the Georgia

Dock Defendants engaged in an unlawful contract, combination, or conspiracy that unreasonably

restrained trade or commerce in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       643.    Defendants’ unlawful contract, combination or conspiracy had the following

direct, substantial, and reasonably foreseeable effects on commerce in the United States: (1)

prices charged to, and paid by, Plaintiff for chicken were artificially raised, fixed, maintained, or

stabilized at supra-competitive levels; (2) Plaintiff was deprived of the benefits of free, open, and

unrestricted competition in the United States chicken market; and (3) competition in establishing

the prices paid for chicken in the United States was unlawfully restrained, suppressed, or

eliminated.

       644.    The Georgia Dock Defendants’ above-described anticompetitive activities

directly and proximately caused injury to Plaintiff in the United States.

       645.    As a direct and proximate result of the Georgia Dock Defendants’ above-

described unlawful conduct, Plaintiff paid artificially inflated prices for chicken.

                                                176
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 183 of 209 PageID #:96482




        646.    As a direct and proximate result of the Georgia Dock Defendants’ above-

described anticompetitive conduct, Plaintiff was damaged in its businesses or property by paying

prices for chicken that were higher than it would have been but for the Georgia Dock

Defendants’ unlawful conduct, which has resulted in an amount of ascertainable damages to be

established at trial.

                                            COUNT IV

                                 COMMON LAW FRAUD
                          BY THE GEORGIA DOCK DEFENDANTS

        647.    All of the above allegations are hereby incorporated as if fully set forth herein.

        648.    Each of the Georgia Dock Defendants knowingly made false statements and/or

material omissions concerning material facts, as explained below.

        649.    Fraudulent submissions. The Georgia Dock Defendants knowingly submitted

false and inflated price quotes to the Poultry Market News each week from at least 2011 to the

end of 2016 (the exact dates being unknown to Plaintiff). As explained in detail in this Amended

Complaint, the Georgia Dock Defendants falsely reported on a weekly basis prices that did not

take into account their actual or converted quoted prices for sales of 2½- to 3-pound whole birds.

When Defendants made their false submissions, they knew their submissions were false or acted

with reckless disregard for their falsity. These false submissions were also reasonably calculated

to deceive Plaintiff to the Georgia Dock Defendants’ gain, because as poultry market

participants, the Georgia Dock Defendants had actual knowledge of the common uses of the

Georgia Dock quotes, specifically their use in tray pack and retail contracts and other sales where

prices were often tied to the Georgia Dock.

        650.    The Georgia Dock Defendants are jointly and severally liable to Plaintiff for the

damages Plaintiff incurred because of purchases it made based on Georgia Dock pricing during

                                                 177
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 184 of 209 PageID #:96483




the relevant period, whether or not such a purchase was made from one of the Georgia Dock

Defendants or another chicken supplier.

       651.    Fraudulent misrepresentations. The Georgia Dock Defendants also made material,

fraudulent affirmative misrepresentations to their customers, including Plaintiff, regarding the

nature of and methodology for calculating the Georgia Dock. These misrepresentations were

intended to induce, and did induce, the reliance of Plaintiff on the inflated Georgia Dock prices.

These misrepresentations were also reasonably calculated to deceive Plaintiff to the Georgia

Dock Defendants’ gain, because as poultry market participants, the Georgia Dock Defendants

had actual knowledge of the common uses of the Georgia Dock quotes, specifically their use in

tray pack and retail contracts and other sales where prices were often tied to the Georgia Dock.

       652.    Fraudulent omissions.      In addition, all of the Georgia Dock Defendants

fraudulently failed to disclose information to the Plaintiff to whom they sold Broilers or Broiler

Products. The facts that they failed to disclose to Plaintiff were basic to their transactions with

Plaintiff. For example, they failed to disclose to Plaintiff during contract and sales negotiations

the fact that they were manipulating and submitting inaccurate and inflated prices to the Georgia

Dock, a fact that was basic to their transactions with Plaintiff. The Georgia Dock Defendants

each had actual knowledge of the falsity of their Georgia Dock price quotes from no later than

early 2011 through the end of 2016 or had reckless disregard for their falsity, because the

Georgia Dock Defendants each knew that the quotes lacked integrity and were higher than the

actual prices they could have charged absent Georgia Dock manipulation. The Georgia Dock

Defendants’ fraudulent omissions were intended to induce, and did induce, a false belief and

action to the advantage of the Georgia Dock Defendants and the disadvantage of Plaintiff.




                                               178
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 185 of 209 PageID #:96484




       653.    Each Georgia Dock Defendant owed a duty to disclose the foregoing to the

Plaintiff to whom they sold Broilers or Broiler Products, given their superior knowledge and the

secretive aspect of the manipulation.      Defendants’ duty to speak arose from this special

relationship and from representations individually made to and/or through the Georgia Dock that

it was a reliable indicator of price. The Georgia Dock Defendants benefited from Plaintiff’s trust

in the Georgia Dock price index as an impartial, government-issued index. Defendants used this

to their advantage by pushing Plaintiff either to incorporate the Georgia Dock into its pricing and

contracts, or to justify a change to its non-Georgia-Dock-based pricing by using the Georgia

Dock as a point of reference.

       654.    By failing to disclose the unreliability of the Georgia Dock, the Georgia Dock

Defendants concealed a material fact, intending to induce a false belief. Plaintiff could not have

discovered the truth through reasonable inquiry and/or was prevented from making such an

inquiry given the secret nature of the manipulation.

       655.    The    Georgia    Dock     Defendants’     fraudulent    submissions,    fraudulent

misrepresentations, and fraudulent omissions were intended to induce the reliance of Plaintiff.

Specifically, the Georgia Dock Defendants made these false statements and omissions with the

intent and understanding that that their false statements would be used to calculate the Georgia

Dock price index upon which poultry purchasers like Plaintiff relied when purchasing Broilers

and Broiler Products. The Georgia Dock Defendants therefore acted for the intended, unlawful

purpose of inducing Plaintiff to enter into contracts at inflated prices in reliance on Defendants’

misrepresentations and omissions of material fact.

       656.    Plaintiff purchased chicken based on the Georgia Dock price index, and/or raised

its non-Georgia-Dock-based pricing by using the Georgia Dock as a point of reference, and in so



                                               179
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 186 of 209 PageID #:96485




doing reasonably relied on the fact that the Georgia Dock Defendants were not making false and

inflated price submissions to the Poultry Market News to inflate the Georgia Dock price. Had

Plaintiff known that the Georgia Dock was not a legitimate price index and that the Defendants

were manipulating it, Plaintiff would not have agreed to prices tied to such a benchmark.

Plaintiff reasonably relied on these misrepresentations because the Georgia Dock price index was

held out as a legitimate index of poultry producers’ actual offering prices and was an industry

norm.

        657.   Plaintiff justifiably relied on the inflated Georgia Dock price index and was

injured as a result of the Georgia Dock Defendants’ fraudulent acts and omissions pertaining to

the Georgia Dock price index. Plaintiff paid higher prices than it would have had the Georgia

Dock Defendants submitted accurate price quotes and not caused an artificially inflated Georgia

Dock price index.

        658.   As a direct and proximate result of the Georgia Dock Defendants’ above-

described fraudulent acts and omissions, Plaintiff’s business was damaged by paying higher

prices for chicken. The ascertainable damages will be established at trial. These damages were

the foreseeable and direct result of the false submissions and omissions.

                                            COUNT V

  BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
             (AGAINST ALL GEORGIA DOCK DEFENDANTS)

        659.   All of the above allegations are hereby incorporated as if fully set forth herein.

        660.   Throughout the relevant period, Plaintiff contracted to purchase chicken from

Defendants at prices based, in whole or in part, on the Georgia Dock. Each of Plaintiff’s

contracts with the Georgia Dock Defendants had an implied covenant that the parties would act

in good faith and deal fairly with each other. Neither party was to do anything that would have

                                                180
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 187 of 209 PageID #:96486




the effect of destroying or injuring the right of the other party to receive the benefits of the

contract.

       661.    Plaintiff acted in good faith, dealt fairly with Defendants, and performed all of its

obligations under these contracts. All conditions required for the Georgia Dock Defendants’

performance of those contracts were satisfied.

       662.    The Georgia Dock Defendants unfairly interfered with Plaintiff’s right to receive

the benefits of the contracts by secretly manipulating the Georgia Dock to inflate prices, as

alleged above in the foregoing paragraphs.

       663.    By intentionally and falsely inflating their price submissions that were used by the

GDA to calculate the Georgia Dock, and by failing to inform Plaintiff that they were doing so

and that they controlled both the manner in which the Georgia Dock was calculated and the

prices that were used to calculate it, the Georgia Dock Defendants breached their implied duty of

good faith and fair dealing and prevented Plaintiff from receiving the full benefit of its

contractual agreements. Specifically, their inflation of the Georgia Dock price index resulted in

Plaintiff paying more for Broiler chicken than it would have had the Georgia Dock Defendants

based their GDA submissions on their actual offering prices.

       664.    Plaintiff was directly and proximately harmed by Defendants’ actions since

Plaintiff was impoverished by paying more for chicken than Plaintiff would have absent

Defendants’ manipulation, and absent the Defendants’ breach of the implied covenant of good

faith and fair dealing. Defendants were enriched with increased payment for their chicken.


                                           COUNT VI

                         NEGLIGENT MISREPRESENTATION
                        BY THE GEORGIA DOCK DEFENDANTS
                     (PLEAD IN THE ALTERNATIVE TO COUNT IV)

                                                 181
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 188 of 209 PageID #:96487




       665.    All of the above allegations are hereby incorporated as if fully set forth herein.

       666.    Each of the Georgia Dock Defendants negligently made false statements and/or

material omissions concerning material facts, as explained below.

       667.    False submissions. The Georgia Dock Defendants submitted false and inflated

price quotes to the Poultry Market News each week from no later than early 2011 through the

end of 2016, as explained in detail in this Amended Complaint. When Defendants made their

false submissions, they did not exercise reasonable care or competence in determining whether

their submissions were true or false and/or obtaining or communicating the information. Each

Georgia Dock Defendant knew and/or had reason to know that Plaintiff was among the class of

businesses that would likely receive and rely on the representations made regarding the Georgia

Dock. The Georgia Dock Defendants supplied the inaccurate and inflated price quotes in order

to guide Plaintiff’s transactions.

       668.    The Georgia Dock Defendants had a special relationship with Plaintiff; they

intended for and knew Plaintiff relied on the representations in entering contracts or other

financial transactions tied to the Georgia Dock, or when factoring the Georgia Dock into its

decisions to increase non-Georgia-Dock-based prices. They had superior knowledge about the

components of and methodology for calculating the Georgia Dock, and their manipulation

thereof was conducted in secret and concealed until the end of 2016. The Georgia Dock

Defendants owed Plaintiff a duty to communicate accurate information because of this special

relationship. Plaintiff justifiably relied on the information and suffered loss as a result. It was

foreseeable that Plaintiff would be harmed by the false submissions.

       669.    Negligent omissions. In addition, all of the Georgia Dock Defendants negligently

failed to disclose information to Plaintiff. The price manipulation and other facts that they

                                                182
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 189 of 209 PageID #:96488




failed to disclose to Plaintiff were basic to their transactions with Plaintiff. The Georgia Dock

Defendants had direct dealings with and entered into contracts with Plaintiff. The relationships

imposed a duty on the Counterparty Georgia Dock Defendants to make accurate and good-faith

representations to Plaintiff since the Defendants had superior and exclusive knowledge of the

integrity of the Georgia Dock price index. There was a special duty because the Georgia Dock

Defendants controlled the Georgia Dock price index by reporting what should have been

accurate price quotes but what were, in reality, fake prices.

       670.    The Defendants failed to disclose to Plaintiff additional facts that would make

their representations regarding the Georgia Dock price index not materially misleading. Each

Georgia Dock Defendant failed to disclose that it and other poultry producers were manipulating

the Georgia Dock to their benefit and that the Georgia Dock did not accurately reflect actual

prices absent manipulation. Each Georgia Dock Defendant used the inflated Georgia Dock to

their advantage by making material misrepresentations and omissions knowing that they were

false and/or with reckless disregard for their truth.

       671.    By failing to disclose the foregoing information, the Georgia Dock Defendants

did not exercise reasonable care or competence in determining whether such information should

be shared with Plaintiff. They knew Plaintiff would look to the Georgia Dock for guidance in

contract formation and as a base for other transactions. Plaintiff was a foreseeable victim.

       672.    Plaintiff reasonably relied on and was injured as a result of the Georgia Dock

Defendants’ negligent acts and omissions. Plaintiff entered into contracts and other financial

transactions tied to the Georgia Dock, and/or raised its non-Georgia-Dock-based prices based on

references to the Georgia Dock, and was therefore directly and proximately injured by the

Georgia Dock Defendants. Plaintiff paid more for chicken than it would have absent the Georgia



                                                 183
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 190 of 209 PageID #:96489




Dock Defendants’ negligent acts and omissions. Plaintiff was injured as a result of the Georgia

Dock Defendants’ negligent acts and omissions pertaining to the Georgia Dock price index.

                                           COUNT VII

    VIOLATION OF GA. CODE ANN. §§ 16-14-4(a) AND 16-14-6 (GEORGIA RICO)
                  BY THE GEORGIA DOCK DEFENDANTS
        (ACQUIRING MONEY THROUGH RACKETEERING ACTIVITY)

       673.    All of the above allegations are hereby incorporated as if fully set forth herein.

       674.    The Georgia Dock Defendants violated the Georgia RICO statute, Ga. Code Ann.

§ 16-14-1 et seq., which makes it unlawful for any person to acquire any interest in personal

property, including money, as a result of a pattern of racketeering activity.

       675.    The application of Georgia RICO is proper because Georgia was the locus for the

fraud. The Georgia Dock was compiled and published from the PMN’s location in Georgia.

Each of the Georgia Dock Defendants had plants in Georgia. The Georgia Dock Defendants

knew that their price quotes each week to the PMN were sent into the state of Georgia. The

Georgia Dock Defendants’ material omissions pertained to their conduct and activities in

Georgia

       676.    Each of the Georgia Dock Defendants engaged in racketeering activity as defined

by Georgia law. In particular, and as explained below, each of Georgia Dock Defendants

engaged in conduct that falls within the scope three predicated acts: (1) Ga. Code Ann. § 16-14-

3(5)(C) (federal wire fraud), (2) Ga. Code Ann. § 16-14-3(5)(A)(xxii) (false statements to

government agency), and (3) Ga. Code Ann. § 16-14-3(5)(A)(xii) (theft by deception).

       677.    Each of the Georgia Dock Defendants committed at least two incidents of such

racketeering activity that had the same or similar intents, results, accomplices, victims, or

methods of commission or otherwise were interrelated by distinguishing characteristics and were



                                                184
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 191 of 209 PageID #:96490




not isolated incidents. In particular, the Georgia Dock Defendants participated in the scheme

described in this Amended Complaint to inflate the Georgia Dock price index and thereby

defraud people who purchased chicken based on that price index, including Plaintiff.

       678.    The Georgia Dock Defendants’ racketeering activity falls into two categories of

conduct: fraudulent submissions and fraudulent omissions.

       679.    Fraudulent submissions. The Georgia Dock fraudulently submitted false and

inflated price quotes to the Poultry Market News each week from no later than early 2011 to the

end of 2016, as explained in detail in this Amended Complaint. Each of the Georgia Dock

Defendants falsely reported on a weekly basis prices that did not take into account their actual or

converted quoted prices for sales of 2 ½ to 3-pound whole birds. When the Georgia Dock

Defendants made their false submissions, they knew their submissions were false or acted with

reckless disregard for their falsity. These false submissions were reasonably calculated to

deceive Plaintiffs to the Georgia Dock Defendants’ gain, because as poultry market participants,

the Georgia Dock Defendants had actual knowledge of how the Georgia Dock index was used,

specifically in tray pack and retail contracts where prices were often tied to the Georgia Dock.

       680.    Fraudulent omissions. The Georgia Dock Defendants also fraudulently failed to

disclose information to the Plaintiff. The facts that the Georgia Dock Defendants failed to

disclose to the Plaintiff were basic to their transactions with Plaintiff. For example, the Georgia

Dock Defendants failed to disclose to Plaintiffs during contract and sales negotiations the fact

that they were manipulating and submitting inaccurate and inflated prices to the Georgia Dock.

The Georgia Dock Defendants each had actual knowledge of the falsity of their Georgia Dock

prices or acted with reckless disregard for their falsity, because they knew the quotes lacked

integrity and were higher than the actual prices they could have charged absent the Georgia Dock



                                               185
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 192 of 209 PageID #:96491




manipulation. The Georgia Dock Defendants’ fraudulent omissions were intended to induce, and

did induce, a false belief and action to the advantage of the Georgia Dock Defendants and the

disadvantage of Plaintiff. Each Georgia Dock Defendant owed a duty to disclose the foregoing to

the Plaintiff, given their superior knowledge and the secretive aspect of the manipulation.

Defendants’ duty to speak arose from this special relationship and from representations

individually made to and/or through the Georgia Dock that it was a reliable indicator of price.

The Georgia Dock Defendants benefitted from Plaintiff’s trust in the Georgia Dock price index

as an impartial, government-issued index. Plaintiff could not have discovered the truth through

reasonable inquiry and/or was prevented from making such an inquiry given the secret nature of

the manipulation.

       681.   The Georgia Dock Defendants’ conduct falls within the scope of Ga. Code Ann. §

16-14-3(5)(C) (federal wire fraud). The fraudulent submissions and omissions discussed above

were part of the Georgia Dock Defendants’ scheme to defraud their customers, including

Plaintiff. The Georgia Dock Defendants intended to defraud those customers, who were the

targets of the scheme to rig the index. Each of the Georgia Dock Defendants used multiple

interstate wires in furtherance of the fraudulent scheme.     The interstate wires included (i)

Defendants’ false submissions to the Poultry Market News and (ii) Defendants’ communications

with customers to whom they sold chicken based on the Georgia Dock price index and in which

they failed to disclose information basic to their transactions to induce a false belief to their

benefit.

       682.   The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

Ann. § 16-14-3(5)(A)(xxii) (false statements to government agency).              The fraudulent

submissions discussed above were made to the Poultry Market News, a division of the Georgia



                                              186
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 193 of 209 PageID #:96492




Department of Agriculture, on a matter within the scope of the GDA’s jurisdiction. The Georgia

Dock Defendants knew that the information contained in their submissions to the PMN was

false.

         683.   The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

Ann. § 16-14-3(5)(A)(xii) (theft by deception).        With respect to the fraudulent omissions

discussed above, the Georgia Dock Defendants intentionally created and/or confirmed Plaintiff’s

impressions regarding the reliability of the Georgia Dock price index that were false and which

the Georgia Dock Defendants knew to be false. In addition, the Georgia Dock Defendants

intentionally failed to correct Plaintiff’s false impressions regarding the reliability of the Georgia

Dock price index when they had previously created and/or confirmed those false impressions.

Finally, the Georgia Dock Defendants obtained additional property by means of this deceitful

means or artful practice with the intention of depriving Plaintiff of that property—specifically,

the Georgia Dock Defendants were able to charge Plaintiff higher prices than they otherwise

would have charged and therefore made more money from Plaintiff as a result of this conduct.

         684.   As a result of the pattern of racketeering activity as described in this Amended

Complaint, each of the Georgia Dock Defendants acquired money that they otherwise would not

have received from the sale of poultry that was tied to the Georgia Dock price index.

         685.   The Georgia Dock Defendants’ fraudulent submissions and omissions were

intended to induce the reliance of Plaintiff. Specifically, the Georgia Dock Defendants made

these fraudulent statements and omissions with the intent and understanding that their false

statements would be used to calculate the Georgia Dock price index upon which customers like

Plaintiff relied on when purchasing poultry. The Georgia Dock Defendants therefore acted for




                                                 187
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 194 of 209 PageID #:96493




the intended, unlawful purpose of inducing Plaintiffs to enter into contracts at inflated prices in

reliance on Defendants’ material misrepresentations and omissions.

       686.    Plaintiff purchased chicken based on the Georgia Dock price index. In so doing,

Plaintiff reasonably relied on the fact that the Georgia Dock Defendants were not making false

and inflated price submissions to the Poultry Market News to inflate the Georgia Dock price.

Had Plaintiff known that the Georgia Dock was not a legitimate price index and that Defendants

were manipulating it, Plaintiff would not have agreed to prices tied to such a benchmark.

Plaintiff reasonably relied on these misrepresentations because the Georgia Dock price index was

held out as a legitimate index and was an industry norm.

       687.    Plaintiff was injured as a result of the Georgia Dock Defendants’ fraudulent

submissions and omissions. In particular, Plaintiff paid higher prices for chicken than it would

have paid if the Georgia Dock Defendants had not rigged the index and failed to disclose the

basic information discussed above.

       688.    As a direct and proximate result of the Georgia Dock Defendants’ above-

described fraudulent submissions and omissions, Plaintiff was damaged in its business and

property by paying higher prices for chicken. The ascertainable damages will be established at

trial. These damages were the foreseeable and direct result of the false submissions and

omissions.

                                          COUNT VIII

    VIOLATION OF GA. CODE ANN. §§ 16-14-4(b) AND 16-14-6 (GEORGIA RICO)
                  BY THE GEORGIA DOCK DEFENDANTS
      (CONDUCTING ENTERPRISE THROUGH RACKETEERING ACTIVITY)

       689.    All of the above allegations are hereby incorporated as if fully set forth herein.




                                                188
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 195 of 209 PageID #:96494




       690.    The Georgia Dock Defendants violated the Georgia RICO statute, Ga. Code Ann.

§ 16-14-1 et seq., which makes it unlawful for any person associated with an enterprise to

participate in the enterprise through a pattern of racketeering activity.

       691.    The application of Georgia RICO is proper because Georgia was the locus for the

fraud. The Georgia Dock was compiled and published from the PMN’s location in Georgia.

Each of the Georgia Dock Defendants had plants in Georgia. The Georgia Dock Defendants

knew that their price quotes each week to the PMN were sent into the State of Georgia. The

Georgia Dock Defendants’ material omissions pertained to their conduct and activities in

Georgia.

       692.    The Georgia Dock Defendants were associated with an enterprise. The enterprise

was the group of Georgia Dock Defendants associated in fact through their price submissions to

the PMN, their role on the PMN Advisory Committee, their involvement with the Georgia

Poultry Federation, and their use of the Georgia Dock price index in selling poultry.

       693.    The enterprise was a continuing unit that associated together and acted with a

common purpose: specifically, to sustain the existence of the Poultry Market News and the

Georgia Dock price index and to artificially inflate the Georgia Dock price index through

fraudulent acts and omissions for the benefit of the enterprise and the individual Defendants.

       694.    There were relationships among the associates in the enterprise. Representatives

from the Georgia Dock Defendants interacted with each other frequently at industry conferences

and trade shows, as discussed throughout this Amended Complaint. All but one Georgia Dock

Defendant participated on the PMN Advisory Committee, which acted to preserve and enhance

the PMN and Georgia Dock price index as discussed above. All of the Georgia Dock Defendants

were members of the Georgia Poultry Federation, the largest lobbying group in Georgia for the



                                                 189
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 196 of 209 PageID #:96495




poultry producers. Representatives from the Georgia Dock Defendants interacted often with

leaders of the Georgia Poultry Federation, such as Abit Massey and Mike Giles, who helped to

preserve and enhance the power of the PMN Advisory Committee and the Georgia Dock, as

discussed in this Amended Complaint.

       695.    The enterprise had longevity that was sufficient to permit the associates to pursue

its purpose. There was continuity among the representatives of the Defendants who served on

the Advisory Committee, interacted with representatives of the Georgia Poultry Federation, and

submitted price quotes to the PMN. That continuity allowed the Georgia Dock Defendants to

create and execute their scheme to fraudulently manipulate the Georgia Dock price index and

conceal its critical flaws from customers, as described in this Amended Complaint. The scheme

by Defendants to submit false and inflated prices to the PMN lasted more than three years.

       696.    The Georgia Dock Defendants participated in the enterprise through a pattern of

racketeering activity as defined by Georgia law. In particular, and as explained below, each of

Georgia Dock Defendants engaged in conduct that falls within the scope of three predicate acts:

(1) Ga. Code Ann. § 16-14-3(5)(C) (federal wire fraud), (2) Ga. Code Ann. § 16-14-

3(5)(A)(xxii) (false statements to government agency), and (3) Ga. Code Ann. § 16-14-

3(5)(A)(xii) (theft by deception).

       697.    Each of the Georgia Dock Defendants committed at least two incidents of such

racketeering activity that had the same or similar intents, results, accomplices, victims, or

methods of commission or otherwise were interrelated by distinguishing characteristics and were

not isolated incidents. In particular, the Georgia Dock Defendants participated in the scheme

described in this Amended Complaint to inflate the Georgia Dock price index and thereby

defraud people who purchased chicken based on that price index, including Plaintiff.



                                               190
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 197 of 209 PageID #:96496




       698.    The Georgia Dock Defendants’ racketeering activity falls into two categories of

conduct: fraudulent submissions and fraudulent omissions.

       699.    Fraudulent submissions. The Georgia Dock Defendants fraudulently submitted

false and inflated price quotes to the Poultry Market News each week from no later than early

2011 to the end of 2016. As explained in detail in this Amended Complaint, the Georgia Dock

Defendants falsely reported on a weekly basis prices that did not take into account their actual or

converted quoted prices for sales of 2 /1/2 to 3-pound whole birds. When the Georgia Dock

Defendants made their false submissions, they knew their submissions were false or acted with

reckless disregard for their falsity. These false submissions were reasonably calculated to

deceive Plaintiff to the Georgia Dock Defendants’ gain, because as poultry market participants,

the Georgia Dock Defendants had actual knowledge of how the Georgia Dock index was used,

specifically in tray pack and retail contracts where prices were often tied to the Georgia Dock.

       700.    Fraudulent omissions. The Georgia Dock Defendants also fraudulently failed to

disclose information to Plaintiff. The facts that the Georgia Dock Defendants failed to disclose

to Plaintiff were basic to their transactions with Plaintiff. For example, the Georgia Dock

Defendants failed to disclose to Plaintiff during contract and sales negotiations the fact that they

were manipulating and submitting inaccurate and inflated prices to the PMN. The Georgia Dock

Defendants each had actual knowledge of the falsity of their Georgia Dock prices or acted with

reckless disregard for their falsity, because they knew the quotes lacked integrity and were

higher than the actual prices they could have charged absent Georgia Dock manipulation. The

Georgia Dock Defendants’ fraudulent omissions were intended to induce, and did induce, a false

belief and action to the advantage of the Georgia Dock Defendants and the disadvantage of

Plaintiff. Each Georgia Dock Defendant owed a duty to disclose the foregoing to the Plaintiff,



                                                191
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 198 of 209 PageID #:96497




given their superior knowledge and the secretive aspect of the manipulation. Defendants’ duty to

speak arose from this special relationship and from representations individually made to and/or

through the Georgia Dock that it was a reliable indicator of price. The Georgia Dock Defendants

benefitted from Plaintiff’s trust in the Georgia Dock price index as an impartial, government-

issued index. Plaintiff could not have discovered the truth through reasonable inquiry and/or was

prevented from making such an inquiry given the secret nature of the manipulation.

       701.   The Georgia Dock Defendants’ conduct falls within the scope of Ga. Code Ann. §

16-14-3(5)(C) (federal wire fraud). The fraudulent submissions and omissions discussed above

were part of the Georgia Dock Defendants’ scheme to defraud their customers, including

Plaintiff. The Georgia Dock Defendants intended to defraud those customers, who were the

targets of the scheme to rig the index. Each of the Georgia Dock Defendants used multiple

interstate wires in furtherance of the fraudulent scheme.     The interstate wires included (i)

Defendants’ false submissions to the Poultry Market News and (ii) Defendants’ communications

with customers to whom they sold chicken based on the Georgia Dock price index and in which

they failed to disclose information basic to their transactions to induce a false belief to their

benefit.

       702.   The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

Ann. § 16-14-3(5)(A)(xxii) (false statements to government agency). The fraudulent submissions

discussed above were made to the Poultry Market News, a division of the Georgia Department of

Agriculture, on a matter within the scope of the GDA’s jurisdiction.         The Georgia Dock

Defendants knew that the information contained in their submissions to the PMN was false.

       703.    The Georgia Dock Defendants’ conduct also falls within the scope of Ga. Code

Ann. § 16-14-3(5)(A)(xii) (theft by deception).      With respect to the fraudulent omissions



                                              192
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 199 of 209 PageID #:96498




discussed above, the Georgia Dock Defendants intentionally created and/or confirmed Plaintiff’s

impressions regarding the reliability of the Georgia Dock price index that were false and which

the Georgia Dock Defendants knew to be false. In addition, the Georgia Dock Defendants

intentionally failed to correct Plaintiff’s false impressions regarding the reliability of the Georgia

Dock price index, when they had previously created and/or confirmed those false impressions.

Finally, the Georgia Dock Defendants obtained additional property by means of this deceitful

means or artful practice with the intention of depriving Plaintiff of that property—specifically,

the Georgia Dock Defendants were able to charge Plaintiff higher prices than they otherwise

would have charged and therefore made more money from Plaintiff as a result of this conduct.

       704.    The Georgia Dock Defendants acted in concert with each other with respect to

their fraudulent acts and omissions. Defendants’ fraudulent submissions were committed for the

benefit of the enterprise. The Georgia Dock Defendants were economically interdependent with

respect to their fraudulent submissions and omissions; all of the Georgia Dock Defendants

benefited from an inflated Georgia Dock price index through false submissions yet none could

manipulate the price index alone. The Georgia Dock Defendants sustained that inflated price

index for years by hiding significant, non-public information from buyers.

       705.    The Georgia Dock Defendants’ fraudulent submissions and omissions were

intended to induce Plaintiff’s reliance. Specifically, the Georgia Dock Defendants made these

fraudulent statements and omissions with the intent and understanding that their false statements

would be used to calculate the Georgia Dock price index upon which customers like Plaintiff

relied on when purchasing poultry. The Georgia Dock Defendants therefore acted for the

intended, unlawful purpose of inducing Plaintiff to enter into contracts at inflated prices in

reliance on Defendants’ material misrepresentations and omissions.



                                                 193
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 200 of 209 PageID #:96499




       706.    Plaintiff purchased chicken based on the Georgia Dock price index. In doing so,

Plaintiff reasonably relied on the fact that the Georgia Dock Defendants were not making false

and inflated price submissions to the Poultry Market News to inflate the Georgia Dock price.

Had Plaintiff known that the Georgia Dock was not a legitimate price index and that the

Defendants were manipulating it, Plaintiff would not have agreed to prices tied to such a

benchmark. Plaintiff reasonably relied on these misrepresentations because the Georgia Dock

price index was held out as a legitimate index and was an industry norm.

       707.    Plaintiff was injured as a result of the Georgia Dock Defendants’ fraudulent

submissions and omissions. In particular, Plaintiff paid higher prices for chicken than it would

have paid if the Georgia Dock Defendants had not rigged the index and failed to disclose the

basic information discussed above.

       708.    As a direct and proximate result of the Georgia Dock Defendants’ above-

described fraudulent submissions and omissions, Plaintiff’s business and property were damaged

by paying higher prices for chicken. The ascertainable damages will be established at trial. These

damages were the foreseeable and direct result of the false submissions and omissions.

                                            COUNT IX

          VIOLATION OF 18 U.S.C. §§ 1962(c) AND 1964(c) (FEDERAL RICO)
                   BY THE GEORGIA DOCK DEFENDANTS

       709.    All of the above allegations are hereby incorporated as if fully set forth herein.

       710.    The Georgia Dock Defendants violated the Federal RICO statute, 18 U.S.C. §

1961 et seq., which makes it unlawful for any person associated with an enterprise to conduct or

participate in the conduct of an enterprise through a pattern of racketeering activity.

       711.    The Georgia Dock Defendants were associated with an enterprise. The enterprise

was the group of Georgia Dock Defendants associated in fact through their price submissions to

                                                194
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 201 of 209 PageID #:96500




the PMN, their role on the PMN Advisory Committee, their involvement with the Georgia

Poultry Federation, and their use of the Georgia Dock price index in selling poultry.

       712.    The enterprise was a continuing unit that associated together and acted with a

common purpose: specifically, to sustain the existence of the Poultry Market News and the

Georgia Dock price index and to artificially inflate the Georgia Dock price index through

fraudulent acts and omissions for the benefit of the enterprise and the individual Defendants.

       713.    There were relationships among the associates in the enterprise. Representatives

from the Georgia Dock Defendants interacted with each other frequently at industry conferences

and trade shows, as discussed throughout this Amended Complaint. All but one Georgia Dock

Defendant participated on the PMN Advisory Committee, which acted to preserve and enhance

the PMN and Georgia Dock price index as discussed above. All of the Georgia Dock Defendants

were members of the Georgia Poultry Federation, the largest lobbying group in Georgia for the

poultry producers. Representatives from the Georgia Dock Defendants interacted often with

leaders of the Georgia Poultry Federation, such as Abit Massey and Mike Giles, who helped to

preserve and enhance the power of the PMN Advisory Committee and the Georgia Dock, as

discussed in this Amended Complaint.

       714.    The enterprise had longevity that was sufficient to permit the associates to pursue

its purpose. There was continuity among the representatives of the Defendants who served on

the Advisory Committee, interacted with representatives of the Georgia Poultry Federation, and

submitted price quotes to the PMN. That continuity allowed the Georgia Dock Defendants to

create and execute their scheme to fraudulently manipulate the Georgia Dock price index and

conceal its critical flaws from customers, as described in this Amended Complaint. The scheme

by Defendants to submit false and inflated prices to the PMN lasted more than three years.



                                               195
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 202 of 209 PageID #:96501




       715.    The Georgia Dock Defendants conducted and participated in the conduct of the

enterprise through a pattern of racketeering activity as defined by federal law. In particular, and

as explained below, each of the Georgia Dock Defendants conducted and participated in the

conduct of the enterprise through conduct that falls within the scope of 18 U.S.C. § 1343 (federal

wire fraud) (incorporated through 18 U.S.C. § 1961).

       716.    The Georgia Dock Defendants’ racketeering activity falls into two categories of

conduct: fraudulent submissions and fraudulent omissions.

       717.    Fraudulent submissions. The Georgia Dock Defendants fraudulently submitted

false and inflated price quotes to the Poultry Market News each week from no later than early

2011 to the end of 2016. As explained in detail in this Amended Complaint, the Georgia Dock

Defendants falsely reported on a weekly basis prices that did not take into account their actual or

converted quoted prices for sales of 2 ½- to 3-pound whole birds. When the Georgia Dock

Defendants made their false submissions, they knew their submissions were false or acted with

reckless disregard for their falsity. These false submissions were reasonably calculated to

deceive Plaintiff to the Georgia Dock Defendants’ gain, because as poultry market participants,

the Georgia Dock Defendants had actual knowledge of how the Georgia Dock index was used,

specifically in tray pack and retail contracts where prices were often tied to the Georgia Dock.

       718.    Fraudulent omissions. The Georgia Dock Defendants also fraudulently failed to

disclose information to Plaintiff. The facts that the Georgia Dock Defendants failed to disclose

to Plaintiff were basic to their transactions with Plaintiff. For example, the Georgia Dock

Defendants failed to disclose to Plaintiff during contract and sales negotiations the fact that they

were manipulating and submitting inaccurate and inflated prices to the Georgia Dock. The

Georgia Dock Defendants each had actual knowledge of the falsity of their Georgia Dock prices



                                                196
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 203 of 209 PageID #:96502




or acted with reckless disregard for their falsity, because they knew the quotes lacked integrity

and were higher than the actual prices they could have charged absent the Georgia Dock

manipulation. The Georgia Dock Defendants’ fraudulent omissions were intended to induce, and

did induce, a false belief and action to the advantage of the Georgia Dock Defendants and the

disadvantage of Plaintiff. Each Georgia Dock Defendant who sold Broiler chicken to Plaintiff

owed a duty to disclose the forgoing to the Plaintiff, given their superior knowledge and the

secretive aspect of the manipulation. Defendants’ duty to speak arose from this special

relationship and from representations individually made to and/or through the Georgia Dock that

it was a reliable indicator of price. The Georgia Dock Defendants benefitted from Plaintiff’s trust

in the Georgia Dock price index as an impartial, government-issued index. Plaintiff could not

have discovered the truth through reasonable inquiry and/or was prevented from making such an

inquiry given the secret nature of the manipulation.

        719.    The Georgia Dock Defendants’ conduct falls within the scope of 18 U.S.C. §

1343 (federal wire fraud) (incorporated through 18 U.S.C. § 1961). The fraudulent submissions

and omissions discussed above were part of the Georgia Dock Defendants’ scheme to defraud

their customers, including Plaintiff. The Georgia Dock Defendants intended to defraud those

customers, who were the targets of the scheme to rig the index. Each of the Georgia Dock

Defendants used multiple interstate wires in furtherance of the fraudulent scheme. The interstate

wires included (i) Defendants’ false submissions to the Poultry Market News and (ii)

Defendants’ communications with customers to whom they sold chicken based on the Georgia

Dock price index and in which they failed to disclose information basic to their transactions to

induce a false belief to their benefit.




                                               197
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 204 of 209 PageID #:96503




       720.    The Georgia Dock Defendants were economically interdependent with respect to

their fraudulent submissions and omissions; all of the Georgia Dock Defendants benefited from

an inflated Georgia Dock price index yet could not manipulate the price index alone. They

sustained that inflated price index for years by hiding significant, non-public information from

buyers. The Georgia Dock Defendants acted in concert with each other with respect to their

fraudulent acts and omissions. Defendants’ fraudulent submissions were committed for the

benefit of the enterprise. The Georgia Dock Defendants were economically interdependent with

respect to their fraudulent submissions and omissions; all of the Georgia Dock Defendants

benefitted from an inflated Georgia Dock price index through false submissions yet could not

manipulate the price index alone. The Georgia Dock Defendants also sustained that inflated price

index for years by hiding significant, non-public information from buyers.

       721.    The Georgia Dock Defendants fraudulent submissions and omissions were

intended to induce the reliance of Plaintiff. Specifically, the Georgia Dock Defendants made

these fraudulent statements and omissions with the intent and understanding that their false

statements would be used to calculate the Georgia Dock price index upon which poultry

purchasers like Plaintiff relied when purchasing poultry. The Georgia Dock Defendants therefore

acted for the intended, unlawful purpose of inducing Plaintiff to enter into contracts at inflated

prices in reliance on Defendants’ material misrepresentations and omissions.

       722.    Plaintiff purchased chicken based on the Georgia Dock price index. In doing so,

Plaintiff reasonably relied on the fact that the Georgia Dock Defendants were not making false

and inflated price submissions to the Poultry Market News to inflate the Georgia Dock price.

Had Plaintiff known that the Georgia Dock was not a legitimate price index and that the

Defendants were manipulating it, Plaintiff would not have agreed to prices tied to such a



                                               198
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 205 of 209 PageID #:96504




benchmark. Plaintiff reasonably relied on these misrepresentations because the Georgia Dock

price index was held out as a legitimate index and was an industry norm.

          723.   Plaintiff was injured as a result of the Georgia Dock Defendants’ fraudulent

submissions and omissions. In particular, Plaintiff paid higher prices for chicken than it would

have paid if the Georgia Dock Defendants had not rigged the index and failed to disclose the

basic information discussed above.

          724.   As a direct and proximate result of the Georgia Dock Defendants’ above-

described fraudulent submissions and omissions, Plaintiff’s business and property were damaged

by paying higher prices for chicken. The ascertainable damages will be established at trial. These

damages were the foreseeable and direct result of the false submissions and omissions.

                                              COUNT X

                                  UNJUST ENRICHMENT
                           BY THE GEORGIA DOCK DEFENDANTS

          725.   All of the above allegations are hereby incorporated as if fully set forth herein.

          726.   In the alternative to the foregoing remedies at law, through manipulating the

Georgia Dock by submitting false price quotes and then misrepresenting and/or omitting the

material fact of this manipulation to Plaintiff, the Georgia Dock Defendants knowingly acted in

an unconscionable, unfair, and oppressive manner toward Plaintiff, violating the fundamental

principles of justice, equity, and good conscience. The Georgia Dock Defendants received

higher payment then they were entitled to and acted with conscious disregard for Plaintiff’s

rights.

          727.   It would be inequitable for the Georgia Dock Defendants to be permitted to retain

the ill-gotten gains they obtained through these fraudulent and manipulative acts. The Georgia

Dock Defendants’ enrichment resulted directly and proximately from the alleged conduct.

                                                  199
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 206 of 209 PageID #:96505




       728.    If Plaintiff has no adequate remedy at law, the Court can and should compel the

Georgia Dock Defendants to disgorge all unlawful or inequitable proceeds. Plaintiff is entitled to

the establishment of a constructive trust impressed upon the benefits to the Georgia Dock

Defendants from their inequitable actions and unjust enrichment. Alternatively, each Defendant

could pay its own unjust enrichment to Plaintiff.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A.      Enter joint and several judgments against Defendants in favor of Plaintiff;

       B.      Award Plaintiff damages in an amount to be determined at trial to the maximum

extent allowed under federal antitrust laws and enter a joint and several judgment against

Defendants in favor of Plaintiff in an amount to be trebled to the extent such laws permit;

       C.      Award Plaintiff damages in an amount to be determined at trial to the maximum

extent allowed under Georgia RICO (Ga. Code Ann. §16-14-1 et seq.) and Federal RICO (18

U.S.C. § 19621 et seq.), and enter a judgment in favor of Plaintiff against the Georgia Dock

Defendants, with the judgment being for joint and several liability, in an amount to be trebled to

the extent such laws permit;

       D.      Award Plaintiff damages or other relief permitted by law or equity for Plaintiff’s

common law claims in an amount to be determined at trial;

       D.      Award Plaintiff punitive damages as appropriate under applicable law;

       E.      Award Plaintiff its post-judgment interest as provided by law, with such interest

to be awarded at the highest legal rate;

       F.      Award Plaintiff its attorneys’ fees, litigation expenses, and costs, as provided by

law, including the federal antitrust laws, Georgia RICO, and Federal RICO; and



                                               200
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 207 of 209 PageID #:96506




          G.     Award Plaintiff the costs of investigation and litigation pursuant to Ga. Code Ann.

§ 16-14-6(c);

          H.     Grant Plaintiff such other and further relief that the Court may deem just and

proper.

                                         JURY DEMAND

          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury on all

issues so triable.




                                                 201
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 208 of 209 PageID #:96507




                                      Respectfully Submitted,




Dated: April 15, 2019                       /s/ Ryan P. Phair
                                      Ryan P. Phair

                                      Torsten M. Kracht (#501905)
                                      Ryan P. Phair (#479050)
                                      HUNTON ANDREWS KURTH LLP
                                      2200 Pennsylvania Avenue, NW
                                      Washington, D.C. 20037-1701
                                      (202) 955-1500
                                      tkracht@huntonak.com
                                      rphair@huntonak.com

                                      John S. Martin (admitted pro hac vice)
                                      HUNTON ANDREWS KURTH LLP
                                      Riverfront Plaza, East Tower
                                      951 East Byrd Street
                                      Richmond, VA 23219-4074
                                      (804) 788-8200
                                      martinj@huntonak.com

                                      Julie B. Porter (#6243787)
                                      SALVATORE PRESCOTT & PORTER, PLLC
                                      1010 Davis Street
                                      Evanston, IL 60201
                                      (312) 283-5711
                                      porter@spplawyers.com

                                      Attorneys for Plaintiff Ahold Delhaize USA, Inc.




                                       202
Case: 1:16-cv-08637 Document #: 2099 Filed: 04/18/19 Page 209 of 209 PageID #:96508




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of April, 2019, I caused a true and correct copy of the

foregoing document to be served upon all counsel of record via the Court’s CM/ECF system.



                                                   /s/ Ryan P. Phair
                                                   Ryan P. Phair
